Exhibit 10.2

 

AMENDED AND RESTATED DECLARATION OF TRUST

 

OF

 

PPBI TRUST I

 

Dated as of March 25, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

INTERPRETATION AND DEFINITIONS

 

 

 

Section 1.1.

Definitions

 

 

 

 

ARTICLE II

ORGANIZATION

 

 

 

Section 2.1.

Name

 

Section 2.2.

Office

 

Section 2.3.

Purpose

 

Section 2.4.

Authority

 

Section 2.5.

Title to Property of the Trust

 

Section 2.6.

Powers and Duties of the Trustees and the Administrators.

 

Section 2.7.

Prohibition of Actions by the Trust and the Trustees.

 

Section 2.8.

Powers and Duties of the Institutional Trustee.

 

Section 2.9.

Certain Duties and Responsibilities of the Trustees and the Administrators.

 

Section 2.10.

Certain Rights of Institutional Trustee

 

Section 2.11.

Delaware Trustee

 

Section 2.12.

Execution of Documents

 

Section 2.13.

Not Responsible for Recitals or Issuance of Securities

 

Section 2.14.

Duration of Trust

 

Section 2.15.

Mergers

 

 

 

 

ARTICLE III

SPONSOR

 

 

 

Section 3.1.

Sponsor’s Purchase of Common Securities

 

Section 3.2.

Responsibilities of the Sponsor

 

 

 

 

ARTICLE IV

TRUSTEES AND ADMINISTRATORS

 

 

 

Section 4.1.

Number of Trustees

 

Section 4.2.

Delaware Trustee

 

Section 4.3.

Institutional Trustee; Eligibility.

 

Section 4.4.

Administrators

 

Section 4.5.

Appointment, Removal and Resignation of the Trustees and the Administrators.

 

Section 4.6.

Vacancies Among Trustees

 

Section 4.7.

Effect of Vacancies

 

Section 4.8.

Meetings of the Trustees and the Administrators

 

Section 4.9.

Delegation of Power

 

 

--------------------------------------------------------------------------------


 

Section 4.10.

Merger, Conversion, Consolidation or Succession to Business

 

 

ARTICLE V

DISTRIBUTIONS

 

 

 

Section 5.1.

Distributions

 

 

 

 

ARTICLE VI

ISSUANCE OF SECURITIES

 

 

 

Section 6.1.

General Provisions Regarding Securities.

 

Section 6.2.

Paying Agent, Transfer Agent, Calculation Agent and Registrar.

 

Section 6.3.

Form and Dating.

 

Section 6.4.

Mutilated, Destroyed, Lost or Stolen Certificates

 

Section 6.5.

Temporary Certificates

 

Section 6.6.

Cancellation

 

Section 6.7.

Rights of Holders; Waivers of Past Defaults.

 

 

 

 

ARTICLE VII

DISSOLUTION AND TERMINATION OF TRUST

 

 

 

Section 7.1.

Dissolution and Termination of Trust

 

 

 

 

ARTICLE VIII

TRANSFER OF INTERESTS

 

 

 

Section 8.1.

General

 

Section 8.2.

Transfer Procedures and Restrictions.

 

Section 8.3.

Deemed Security Holders

 

Section 8.4.

Transfer of Initial Securities

 

 

 

 

ARTICLE IX

LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR OTHERS

 

 

 

Section 9.1.

Liability

 

Section 9.2.

Exculpation

 

Section 9.3.

Fiduciary Duty

 

Section 9.4.

Indemnification

 

Section 9.5.

Outside Businesses

 

Section 9.6.

Compensation; Fee

 

 

 

 

ARTICLE X

ACCOUNTING

 

 

 

Section 10.1.

Fiscal Year

 

Section 10.2.

Certain Accounting Matters.

 

Section 10.3.

Banking

 

Section 10.4.

Withholding

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XI

AMENDMENTS AND MEETINGS

 

 

 

Section 11.1.

Amendments

 

Section 11.2.

Meetings of the Holders of the Securities; Action by Written Consent.

 

 

 

 

ARTICLE XII

REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND DELAWARE TRUSTEE

 

 

 

Section 12.1.

Representations and Warranties of Institutional Trustee

 

Section 12.2.

Representations and Warranties of Delaware Trustee

 

 

 

 

ARTICLE XIII

MISCELLANEOUS

 

 

 

Section 13.1.

Notices

 

Section 13.2.

Governing Law

 

Section 13.3.

Submission to Jurisdiction.

 

Section 13.4.

Intention of the Parties

 

Section 13.5.

Headings

 

Section 13.6.

Successors and Assigns

 

Section 13.7.

Partial Enforceability

 

Section 13.8.

Counterparts

 

 

 

ANNEXES AND EXHIBITS

 

 

 

ANNEX I

 

Terms of Capital Securities and Common Securities

 

 

 

EXHIBIT A-1

 

Form of Capital Security Certificate

EXHIBIT A-2

 

Form of Common Security Certificate

EXHIBIT B

 

Form of Transferee Certificate to be Executed by Accredited Investors

EXHIBIT C

 

Form of Transferor Certificate to be Executed for QIBs

EXHIBIT D

 

Form of Transferee Certificate to be Executed by Non-U.S. Persons

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED DECLARATION OF TRUST

 

OF

 

PPBI TRUST I

 

March 25, 2004

 

AMENDED AND RESTATED DECLARATION OF TRUST (as amended or supplemented from time
to time in accordance with the terms hereof, this “Declaration”), dated and
effective as of March 25, 2004, by the Trustees (as defined herein), the
Administrators (as defined herein), the Sponsor (as defined herein) and the
holders from time to time of undivided beneficial interests in the assets of the
Trust (as defined herein) to be issued pursuant to this Declaration.

 

WHEREAS, certain of the Trustees and the Sponsor established PPBI Trust I (the
“Trust”), a statutory trust under the Statutory Trust Act (as defined herein),
pursuant to a Declaration of Trust, dated as of March 17, 2004 (the “Original
Declaration”), and a Certificate of Trust filed with the Secretary of State of
the State of Delaware on March 17, 2004, for the sole purpose of issuing and
selling the Securities (as defined herein) representing undivided beneficial
interests in the assets of the Trust, investing the proceeds thereof in the
Debentures (as defined herein) of the Debenture Issuer (as defined herein) and
engaging in those activities necessary, advisable or incidental thereto;

 

WHEREAS, as of the date hereof, no interests in the assets of the Trust have
been issued; and

 

WHEREAS, all of the Trustees, the Administrators and the Sponsor, by this
Declaration, amend and restate each and every term and provision of the Original
Declaration.

 

NOW, THEREFORE, it being the intention of the parties hereto to continue the
Trust as a statutory trust under the Statutory Trust Act and that this
Declaration constitutes the governing instrument of such statutory trust, and
that all assets contributed to the Trust will be held in trust for the benefit
of the holders, from time to time, of the Securities, subject to the provisions
of this Declaration, and, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound hereby, amend and
restate in its entirety the Original Declaration and agree as follows:

 


ARTICLE I

 


INTERPRETATION AND DEFINITIONS

 


SECTION 1.1.  DEFINITIONS.  UNLESS THE CONTEXT OTHERWISE REQUIRES:

 


(A)                                  CAPITALIZED TERMS USED IN THIS DECLARATION
BUT NOT DEFINED IN THE PREAMBLE ABOVE OR ELSEWHERE HEREIN HAVE THE RESPECTIVE
MEANINGS ASSIGNED TO THEM IN THIS SECTION 1.1 OR, IF NOT DEFINED IN THIS
SECTION 1.1 OR ELSEWHERE HEREIN, IN THE INDENTURE;

 

--------------------------------------------------------------------------------


 


(B)                                 A TERM DEFINED ANYWHERE IN THIS DECLARATION
HAS THE SAME MEANING THROUGHOUT;

 


(C)                                  ALL REFERENCES TO “THE DECLARATION” OR
“THIS DECLARATION” ARE TO THIS DECLARATION AND EACH ANNEX AND EXHIBIT HERETO, AS
MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME;

 


(D)                                 ALL REFERENCES IN THIS DECLARATION TO
ARTICLES AND SECTIONS AND ANNEXES AND EXHIBITS ARE TO ARTICLES AND SECTIONS OF
AND ANNEXES AND EXHIBITS TO THIS DECLARATION UNLESS OTHERWISE SPECIFIED;

 


(E)                                  A TERM DEFINED IN THE TRUST INDENTURE ACT
(AS DEFINED HEREIN) HAS THE SAME MEANING WHEN USED IN THIS DECLARATION UNLESS
OTHERWISE DEFINED IN THIS DECLARATION OR UNLESS THE CONTEXT OTHERWISE REQUIRES;
AND

 


(F)                                    A REFERENCE TO THE SINGULAR INCLUDES THE
PLURAL AND VICE VERSA.

 

“Additional Amounts” has the meaning set forth in Section 3.06 of the Indenture.

 

“Administrative Action” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Administrators” means each of Steven R. Gardner, John Shindler and Kathrine
Duncan, solely in such Person’s capacity as Administrator of the Trust continued
hereunder and not in such Person’s individual capacity, or such Administrator’s
successor in interest in such capacity, or any successor appointed as herein
provided.

 

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.

 

“Authorized Officer” of a Person means any Person that is authorized to bind
such Person.

 

“Bankruptcy Event” means, with respect to any Person:

 

(a)                                  a court having jurisdiction in the premises
enters a decree or order for relief in respect of such Person in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoints a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or for any substantial
part of its property, or orders the winding-up or liquidation of its affairs,
and such decree, appointment or order remains unstayed and in effect for a
period of 90 consecutive days; or

 

(b)                                 such Person commences a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, consents to the entry of an order for relief in an involuntary case
under any such law, or consents to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of such Person or of any substantial part of its property, or
makes any general assignment for the benefit of creditors, or fails generally to
pay its debts as they become due.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in Wilmington, Delaware, The City of New York or
Sacramento, California are permitted or required by law or executive order to
close.

 

“Calculation Agent” has the meaning set forth in Section 1.01 of the Indenture.

 

“Capital Securities” has the meaning set forth in Section 6.1(a).

 

“Capital Security Certificate” means a definitive Certificate registered in the
name of the Holder representing a Capital Security substantially in the form of
Exhibit A-1.

 

“Capital Treatment Event” has the meaning set forth in paragraph 4(a) of
Annex I.

 

“Certificate” means any certificate evidencing Securities.

 

“Certificate of Trust” means the certificate of trust filed with the Secretary
of State of the State of Delaware with respect to the Trust, as amended and
restated from time to time.

 

“Closing Date” has the meaning set forth in the Placement Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Securities” has the meaning set forth in Section 6.1(a).

 

“Common Security Certificate” means a definitive Certificate registered in the
name of the Holder representing a Common Security substantially in the form of
Exhibit A-2.

 

“Company Indemnified Person” means (a) any Administrator, (b) any Affiliate of
any Administrator, (c) any officers, directors, shareholders, members, partners,
employees, representatives or agents of any Administrator or (d) any officer,
employee or agent of the Trust or its Affiliates.

 

“Corporate Trust Office” means the office of the Institutional Trustee at which
at any particular time its corporate trust business shall be principally
administered, which at all times shall be located within the United States and
at the time of execution of this Declaration shall be Rodney Square North, 1100
North Market Street, Wilmington, DE 19890-0001, Attention: Corporate Trust
Administration.

 

“Coupon Rate” has the meaning set forth in paragraph 2(a) of Annex I.

 

“Covered Person” means (a) any Administrator, officer, director, shareholder,
partner, member, representative, employee or agent of the Trust or the Trust’s
Affiliates or (b) any Holder of Securities.

 

3

--------------------------------------------------------------------------------


 

“Debenture Issuer” means PACIFIC PREMIER BANCORP, INC., a savings and loan
holding company incorporated in the State of Delaware, in its capacity as issuer
of the Debentures under the Indenture, and any permitted successor under the
Indenture.

 

“Debenture Trustee” means Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as trustee under the
Indenture until a successor is appointed thereunder, and thereafter means such
successor trustee.

 

“Debentures” means the Floating Rate Junior Subordinated Debt Securities due
2034 to be issued by the Debenture Issuer under the Indenture.

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Deferred Interest” means any interest on the Debentures that would have been
overdue and unpaid for more than one Distribution Payment Date but for the
imposition of an Extension Period, and the interest that shall accrue (to the
extent that the payment of such interest is legally enforceable) on such
interest at the Coupon Rate applicable during such Extension Period, compounded
quarterly from the date on which such Deferred Interest would otherwise have
been due and payable until paid or made available for payment.

 

“Definitive Capital Securities” means any Capital Securities in definitive form
issued by the Trust.

 

“Delaware Trustee” has the meaning set forth in Section 4.2.

 

“Direct Action” has the meaning set forth in Section 2.8(e).

 

“Distribution” means a distribution payable to Holders of Securities in
accordance with Section 5.1.

 

“Distribution Payment Date” has the meaning set forth in paragraph 2(e) of Annex
I.

 

“Distribution Period” has the meaning set forth in paragraph 2(a) of Annex I.

 

“Event of Default” means the occurrence of an Indenture Event of Default.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation.

 

“Extension Period” has the meaning set forth in paragraph 2(e) of Annex I.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

“Fiduciary Indemnified Person” shall mean each of the Institutional Trustee
(including in its individual capacity), the Delaware Trustee (including in its
individual capacity), any Affiliate of the Institutional Trustee or the Delaware
Trustee, and any officers, directors,

 

4

--------------------------------------------------------------------------------


 

shareholders, members, partners, employees, representatives, custodians,
nominees or agents of the Institutional Trustee or the Delaware Trustee.

 

“Fiscal Year” has the meaning set forth in Section 10.1

 

“Guarantee” means the Guarantee Agreement, dated as of the Closing Date, of the
Sponsor (the “Guarantor”) in respect of the Capital Securities.

 

“Holder” means a Person in whose name a Certificate representing a Security is
registered on the Securities Register maintained by or on behalf of the
Registrar, such Person being a beneficial owner within the meaning of the
Statutory Trust Act.

 

“Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.

 

“Indenture” means the Indenture, dated as of the Closing Date, between the
Debenture Issuer and the Debenture Trustee, and any indenture supplemental
thereto pursuant to which the Debentures are to be issued.

 

“Indenture Event of Default” means an “Event of Default” as defined in the
Indenture.

 

“Institutional Trustee” means the Trustee meeting the eligibility requirements
set forth in Section 4.3.

 

“Interest Period” means the “Interest Period” as defined in the Indenture.

 

“Interest Rate” means the “Interest Rate” as defined in the Indenture.

 

“Investment Company” means an investment company as defined in the Investment
Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, or any successor legislation.

 

“Investment Company Event” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Legal Action” has the meaning set forth in Section 2.8(e).

 

“LIBOR” means the London Interbank Offered Rate for three-month U.S. Dollar
deposits in Europe as determined by the Calculation Agent according to paragraph
2(b) of Annex I.

 

“LIBOR Banking Day” has the meaning set forth in paragraph 2(b)(1) of Annex I.

 

“LIBOR Business Day” has the meaning set forth in paragraph 2(b)(1) of Annex I.

 

5

--------------------------------------------------------------------------------


 

“LIBOR Determination Date” has the meaning set forth in paragraph 2(b)(1) of
Annex I.

 

“Liquidation” has the meaning set forth in paragraph 3 of Annex I.

 

“Liquidation Distribution” has the meaning set forth in paragraph 3 of Annex I.

 

“Majority in liquidation amount of the Securities” means Holders of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding Capital Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of more than
50% of the aggregate liquidation amount (including the amount that would be paid
upon the redemption, liquidation or otherwise on the date upon which the voting
percentages are determined, plus unpaid Distributions accrued thereon to such
date) of all outstanding Securities of the relevant class.

 

“Maturity Date” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Maturity Redemption Price” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by two Authorized Officers of such Person or, in the case of a natural Person,
such Person.  Any Officers’ Certificate delivered with respect to compliance
with a condition or covenant provided for in this Declaration shall include:

 

(a)                                  a statement that each Authorized Officer or
Person, as the case may be, signing the Officers’ Certificate has read the
covenant or condition and the definitions relating thereto;

 

(b)                                 a brief statement of the nature and scope of
the examination or investigation undertaken by each Authorized Officer or
Person, as the case may be, in rendering the Officers’ Certificate;

 

(c)                                  a statement that each Authorized Officer or
Person, as the case may be, has made such examination or investigation as, in
his or her opinion, is necessary to enable such Authorized Officer or Person, as
the case may be, to express an informed opinion as to whether or not such
covenant or condition has been complied with; and

 

(d)                                 a statement as to whether, in the opinion of
each Authorized Officer or Person, as the case may be, such condition or
covenant has been complied with.

 

“Optional Redemption Date” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Optional Redemption Price” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“OTS” means the Office of Thrift Supervision.

 

6

--------------------------------------------------------------------------------


 

“Paying Agent” has the meaning set forth in Section 6.2.

 

“Payment Amount” has the meaning set forth in Section 5.1.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“Placement Agreement” means the Placement Agreement relating to the offer and
sale of Capital Securities to ALESCO Preferred Funding III, Ltd.

 

“PORTAL” has the meaning set forth in Section 2.6(a)(i).

 

“Property Account” has the meaning set forth in Section 2.8(c).

 

“Pro Rata” has the meaning set forth in paragraph 8 of Annex I.

 

“Purchaser” means ALESCO Preferred Funding III, Ltd.

 

“QIB” means a “qualified institutional buyer” as defined under Rule 144A.

 

“Quorum” means a majority of the Administrators or, if there are only two
Administrators, both of them.

 

“Redemption/Distribution Notice” has the meaning set forth in paragraph 4(e) of
Annex I.

 

“Reference Banks” has the meaning set forth in paragraph 2(b)(2) of Annex I.

 

“Registrar” has the meaning set forth in Section 6.2.

 

“Relevant Trustee” has the meaning set forth in Section 4.5(a).

 

“Resale Restriction Termination Date” means, with respect to any Capital
Security, the date which is the later of (i) two years (or such shorter period
of time as permitted by Rule 144(k) under the Securities Act) after the later of
(y) the date of original issuance of such Capital Security and (z) the last date
on which the Trust or any Affiliate of the Trust was the Holder of such Capital
Security (or any predecessor thereto) and (ii) such later date, if any, as may
be required by any subsequent change in applicable law.

 

“Responsible Officer” means, with respect to the Institutional Trustee, any
officer within the Corporate Trust Office of the Institutional Trustee with
direct responsibility for the administration of this Declaration, including any
vice-president, any assistant vice-president, any secretary, any assistant
secretary, the treasurer, any assistant treasurer, any trust officer or other
officer of the Corporate Trust Office of the Institutional Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means,

 

7

--------------------------------------------------------------------------------


 

with respect to a particular corporate trust matter, any other officer to whom
such matter is referred because of that officer’s knowledge of and familiarity
with the particular subject.

 

“Restricted Securities Legend” has the meaning set forth in Section 8.2(c).

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Rule 3a-5” means Rule 3a-5 under the Investment Company Act.

 

“Rule 3a-7” means Rule 3a-7 under the Investment Company Act.

 

“Securities” means the Common Securities and the Capital Securities.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.

 

“Securities Register” has the meaning set forth in Section 6.2(a).

 

“Special Event” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Special Redemption Date” has the meaning set forth in paragraph 4(a) of
Annex I.

 

“Special Redemption Price” has the meaning set forth in paragraph 4(a) of
Annex I.

 

“Sponsor” means PACIFIC PREMIER BANCORP, INC., a savings and loan holding
company that is incorporated in the State of Delaware, or any permitted
successor of the Debenture Issuer under the Indenture, in its capacity as
sponsor of the Trust.

 

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code § 3801 et seq., as it may be amended from time to time, or any successor
legislation.

 

“Successor Delaware Trustee” has the meaning set forth in Section 4.5(e).

 

“Successor Entity” has the meaning set forth in Section 2.15(b).

 

“Successor Institutional Trustee” has the meaning set forth in Section 4.5(b).

 

“Successor Securities” has the meaning set forth in Section 2.15(b).

 

“Super Majority” has the meaning set forth in paragraph 5(b) of Annex I.

 

“Tax Event” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Telerate Page 3750” has the meaning set forth in paragraph 2(b)(1) of Annex I.

 

“10% in liquidation amount of the Securities” means Holders of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding

 

8

--------------------------------------------------------------------------------


 

Capital Securities or Holders of outstanding Common Securities voting separately
as a class, who are the record owners of 10% or more of the aggregate
liquidation amount (including the stated amount that would be paid upon the
redemption, liquidation or otherwise on the date upon which the voting
percentages are determined, plus unpaid Distributions accrued thereon to such
date) of all outstanding Securities of the relevant class.

 

“Transfer Agent” has the meaning set forth in Section 6.2.

 

“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code by the United States Treasury,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time-to-time, or any successor legislation.

 

“Trustee” or “Trustees” means each Person who has signed this Declaration as a
trustee, so long as such Person shall continue in office in accordance with the
terms hereof, and all other Persons who may from time to time be duly appointed,
qualified and serving as Trustees in accordance with the provisions hereof, and
references herein to a Trustee or the Trustees shall refer to such Person or
Persons solely in their capacity as trustees hereunder.

 

“Trust Property” means (a) the Debentures, (b) any cash on deposit in, or owing
to, the Property Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Institutional Trustee pursuant to the trusts of this Declaration.

 

“U.S. Person” means a United States Person as defined in Section 7701(a)(30) of
the Code.

 


ARTICLE II


ORGANIZATION

 


SECTION 2.1.  NAME.  THE TRUST IS NAMED “PPBI TRUST I,” AS SUCH NAME MAY BE
MODIFIED FROM TIME TO TIME BY THE ADMINISTRATORS FOLLOWING WRITTEN NOTICE TO THE
INSTITUTIONAL TRUSTEE AND THE HOLDERS OF THE SECURITIES.  THE TRUST’S ACTIVITIES
MAY BE CONDUCTED UNDER THE NAME OF THE TRUST OR ANY OTHER NAME DEEMED ADVISABLE
BY THE ADMINISTRATORS.

 


SECTION 2.2.  OFFICE.  THE ADDRESS OF THE PRINCIPAL OFFICE OF THE TRUST, WHICH
SHALL BE IN A STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA, IS 1600
SUNFLOWER AVE., 2ND FLOOR, COSTA MESA, CALIFORNIA 92626.  ON TEN BUSINESS DAYS’
WRITTEN NOTICE TO THE INSTITUTIONAL TRUSTEE AND THE HOLDERS OF THE SECURITIES,
THE ADMINISTRATORS MAY DESIGNATE ANOTHER PRINCIPAL OFFICE, WHICH SHALL BE IN A
STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA.

 


SECTION 2.3.  PURPOSE.  THE EXCLUSIVE PURPOSES AND FUNCTIONS OF THE TRUST ARE
(A) TO ISSUE AND SELL THE SECURITIES REPRESENTING UNDIVIDED BENEFICIAL INTERESTS
IN THE ASSETS OF THE TRUST, (B) TO INVEST THE GROSS PROCEEDS FROM SUCH SALE IN
THE DEBENTURES AND (C) EXCEPT AS OTHERWISE LIMITED HEREIN, TO ENGAGE IN ONLY
THOSE OTHER ACTIVITIES DEEMED NECESSARY, ADVISABLE OR

 

9

--------------------------------------------------------------------------------


 


INCIDENTAL THERETO BY THE INSTITUTIONAL TRUSTEE, INCLUDING, WITHOUT LIMITATION,
THOSE ACTIVITIES SPECIFIED IN THIS DECLARATION.  THE TRUST SHALL NOT BORROW
MONEY, ISSUE DEBT OR REINVEST PROCEEDS DERIVED FROM INVESTMENTS, PLEDGE ANY OF
ITS ASSETS, OR OTHERWISE UNDERTAKE (OR PERMIT TO BE UNDERTAKEN) ANY ACTIVITY
THAT WOULD CAUSE THE TRUST NOT TO BE CLASSIFIED FOR UNITED STATES FEDERAL INCOME
TAX PURPOSES AS A GRANTOR TRUST.

 


SECTION 2.4.  AUTHORITY.  EXCEPT AS SPECIFICALLY PROVIDED IN THIS DECLARATION,
THE INSTITUTIONAL TRUSTEE SHALL HAVE EXCLUSIVE AND COMPLETE AUTHORITY TO CARRY
OUT THE PURPOSES OF THE TRUST.  AN ACTION TAKEN BY A TRUSTEE ON BEHALF OF THE
TRUST AND IN ACCORDANCE WITH SUCH TRUSTEE’S POWERS SHALL CONSTITUTE THE ACT OF
AND SERVE TO BIND THE TRUST.  IN DEALING WITH THE TRUSTEES ACTING ON BEHALF OF
THE TRUST, NO PERSON SHALL BE REQUIRED TO INQUIRE INTO THE AUTHORITY OF THE
TRUSTEES TO BIND THE TRUST.  PERSONS DEALING WITH THE TRUST ARE ENTITLED TO RELY
CONCLUSIVELY ON THE POWER AND AUTHORITY OF THE TRUSTEES AS SET FORTH IN THIS
DECLARATION.  THE ADMINISTRATORS SHALL HAVE ONLY THOSE MINISTERIAL DUTIES SET
FORTH HEREIN WITH RESPECT TO ACCOMPLISHING THE PURPOSES OF THE TRUST AND ARE NOT
INTENDED TO BE TRUSTEES OR FIDUCIARIES WITH RESPECT TO THE TRUST OR THE
HOLDERS.  THE INSTITUTIONAL TRUSTEE SHALL HAVE THE RIGHT, BUT SHALL NOT BE
OBLIGATED EXCEPT AS PROVIDED IN SECTION 2.6, TO PERFORM THOSE DUTIES ASSIGNED TO
THE ADMINISTRATORS.

 


SECTION 2.5.  TITLE TO PROPERTY OF THE TRUST.  EXCEPT AS PROVIDED IN SECTION 2.8
WITH RESPECT TO THE DEBENTURES AND THE PROPERTY ACCOUNT OR AS OTHERWISE PROVIDED
IN THIS DECLARATION, LEGAL TITLE TO ALL ASSETS OF THE TRUST SHALL BE VESTED IN
THE TRUST.  THE HOLDERS SHALL NOT HAVE LEGAL TITLE TO ANY PART OF THE ASSETS OF
THE TRUST, BUT SHALL HAVE AN UNDIVIDED BENEFICIAL INTEREST IN THE ASSETS OF THE
TRUST.

 


SECTION 2.6.  POWERS AND DUTIES OF THE TRUSTEES AND THE ADMINISTRATORS.

 


(A)                                  THE TRUSTEES AND THE ADMINISTRATORS SHALL
CONDUCT THE AFFAIRS OF THE TRUST IN ACCORDANCE WITH THE TERMS OF THIS
DECLARATION.  SUBJECT TO THE LIMITATIONS SET FORTH IN PARAGRAPH (B) OF THIS
SECTION, AND IN ACCORDANCE WITH THE FOLLOWING PROVISIONS (I) AND (II), THE
ADMINISTRATORS AND, AT THE DIRECTION OF THE ADMINISTRATORS, THE TRUSTEES, SHALL
HAVE THE AUTHORITY TO ENTER INTO ALL TRANSACTIONS AND AGREEMENTS DETERMINED BY
THE ADMINISTRATORS TO BE APPROPRIATE IN EXERCISING THE AUTHORITY, EXPRESS OR
IMPLIED, OTHERWISE GRANTED TO THE TRUSTEES OR THE ADMINISTRATORS, AS THE CASE
MAY BE, UNDER THIS DECLARATION, AND TO PERFORM ALL ACTS IN FURTHERANCE THEREOF,
INCLUDING WITHOUT LIMITATION, THE FOLLOWING:

 

(I)                                     EACH ADMINISTRATOR SHALL HAVE THE POWER,
DUTY AND AUTHORITY, AND IS HEREBY AUTHORIZED, TO ACT ON BEHALF OF THE TRUST WITH
RESPECT TO THE FOLLOWING MATTERS:

 

(A)                              THE ISSUANCE AND SALE OF THE SECURITIES;

 

(B)                                TO CAUSE THE TRUST TO ENTER INTO, AND TO
EXECUTE, DELIVER AND PERFORM ON BEHALF OF THE TRUST, SUCH AGREEMENTS AS MAY BE
NECESSARY OR DESIRABLE IN CONNECTION WITH THE PURPOSES AND FUNCTION OF THE
TRUST, INCLUDING AGREEMENTS WITH THE PAYING AGENT, A SUBSCRIPTION AGREEMENT FOR
DEBENTURES BETWEEN THE TRUST AND THE SPONSOR, A SUBSCRIPTION AGREEMENT FOR
CAPITAL SECURITIES BETWEEN THE TRUST AND THE PURCHASER OF THE CAPITAL

 

10

--------------------------------------------------------------------------------


 

SECURITIES AND A SUBSCRIPTION AGREEMENT FOR COMMON SECURITIES BETWEEN THE TRUST
AND THE SPONSOR;

 

(C)                                ENSURING COMPLIANCE WITH THE SECURITIES ACT
AND APPLICABLE SECURITIES OR BLUE SKY LAWS OF STATES AND OTHER JURISDICTIONS;

 

(D)                               IF AND AT SUCH TIME DETERMINED SOLELY BY THE
SPONSOR AT THE REQUEST OF THE HOLDERS, ASSISTING IN THE DESIGNATION OF THE
CAPITAL SECURITIES FOR TRADING IN THE PRIVATE OFFERING, RESALES AND TRADING
THROUGH THE AUTOMATIC LINKAGES (“PORTAL”) SYSTEM IF AVAILABLE;

 

(E)                                 THE SENDING OF NOTICES (OTHER THAN NOTICES
OF DEFAULT) AND OTHER INFORMATION REGARDING THE SECURITIES AND THE DEBENTURES TO
THE HOLDERS IN ACCORDANCE WITH THIS DECLARATION, INCLUDING NOTICE OF ANY NOTICE
RECEIVED FROM THE DEBENTURE ISSUER OF ITS ELECTION TO DEFER PAYMENTS OF INTEREST
ON THE DEBENTURES BY EXTENDING THE INTEREST PAYMENT PERIOD UNDER THE INDENTURE;

 

(F)                                 THE APPOINTMENT OF A PAYING AGENT, TRANSFER
AGENT AND REGISTRAR IN ACCORDANCE WITH THIS DECLARATION;

 

(G)                                EXECUTION AND DELIVERY OF THE SECURITIES IN
ACCORDANCE WITH THIS DECLARATION;

 

(H)                               EXECUTION AND DELIVERY OF CLOSING CERTIFICATES
PURSUANT TO THE PLACEMENT AGREEMENT AND THE APPLICATION FOR A TAXPAYER
IDENTIFICATION NUMBER;

 

(I)                                    UNLESS OTHERWISE DETERMINED BY THE
HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE SECURITIES OR AS OTHERWISE
REQUIRED BY THE STATUTORY TRUST ACT, TO EXECUTE ON BEHALF OF THE TRUST (EITHER
ACTING ALONE OR TOGETHER WITH ANY OR ALL OF THE ADMINISTRATORS) ANY DOCUMENTS
THAT THE ADMINISTRATORS HAVE THE POWER TO EXECUTE PURSUANT TO THIS DECLARATION;

 

(J)                                   THE TAKING OF ANY ACTION AS THE SPONSOR OR
AN ADMINISTRATOR MAY FROM TIME TO TIME DETERMINE IS NECESSARY, ADVISABLE OR
INCIDENTAL TO THE FOREGOING TO GIVE EFFECT TO THE TERMS OF THIS DECLARATION FOR
THE BENEFIT OF THE HOLDERS (WITHOUT CONSIDERATION OF THE EFFECT OF ANY SUCH
ACTION ON ANY PARTICULAR HOLDER);

 

(K)                               TO ESTABLISH A RECORD DATE WITH RESPECT TO ALL
ACTIONS TO BE TAKEN HEREUNDER THAT REQUIRE A RECORD DATE BE ESTABLISHED,
INCLUDING DISTRIBUTIONS, VOTING RIGHTS, REDEMPTIONS AND EXCHANGES, AND TO ISSUE
RELEVANT NOTICES TO THE HOLDERS OF CAPITAL SECURITIES AND HOLDERS OF COMMON
SECURITIES AS TO SUCH ACTIONS AND APPLICABLE RECORD DATES;

 

11

--------------------------------------------------------------------------------


 

(L)                                 TO DULY PREPARE AND FILE ON BEHALF OF THE
TRUST ALL APPLICABLE TAX RETURNS AND TAX INFORMATION REPORTS THAT ARE REQUIRED
TO BE FILED WITH RESPECT TO THE TRUST;

 

(M)                            TO NEGOTIATE THE TERMS OF, AND THE EXECUTION AND
DELIVERY OF, THE PLACEMENT AGREEMENT PROVIDING FOR THE SALE OF THE CAPITAL
SECURITIES;

 

(N)                               TO EMPLOY OR OTHERWISE ENGAGE EMPLOYEES,
AGENTS (WHO MAY BE DESIGNATED AS OFFICERS WITH TITLES), MANAGERS, CONTRACTORS,
ADVISORS, ATTORNEYS AND CONSULTANTS AND PAY REASONABLE COMPENSATION FOR SUCH
SERVICES;

 

(O)                               TO INCUR EXPENSES THAT ARE NECESSARY,
ADVISABLE OR INCIDENTAL TO CARRY OUT ANY OF THE PURPOSES OF THE TRUST;

 

(P)                                 TO GIVE THE CERTIFICATE REQUIRED BY
§ 314(A)(4) OF THE TRUST INDENTURE ACT TO THE INSTITUTIONAL TRUSTEE, WHICH
CERTIFICATE MAY BE EXECUTED BY AN ADMINISTRATOR; AND

 

(Q)                               TO TAKE ALL ACTION THAT MAY BE NECESSARY OR
APPROPRIATE FOR THE PRESERVATION AND THE CONTINUATION OF THE TRUST’S VALID
EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES AS A STATUTORY TRUST UNDER THE LAWS
OF EACH JURISDICTION (OTHER THAN THE STATE OF DELAWARE) IN WHICH SUCH EXISTENCE
IS NECESSARY TO PROTECT THE LIMITED LIABILITY OF THE HOLDERS OF THE CAPITAL
SECURITIES OR TO ENABLE THE TRUST TO EFFECT THE PURPOSES FOR WHICH THE TRUST WAS
CREATED.

 

(II)                                  AS AMONG THE TRUSTEES AND THE
ADMINISTRATORS, THE INSTITUTIONAL TRUSTEE SHALL HAVE THE POWER, DUTY AND
AUTHORITY, AND IS HEREBY AUTHORIZED, TO ACT ON BEHALF OF THE TRUST WITH RESPECT
TO THE FOLLOWING MATTERS:

 

(A)                              THE ESTABLISHMENT OF THE PROPERTY ACCOUNT;

 

(B)                                THE RECEIPT OF THE DEBENTURES;

 

(C)                                THE COLLECTION OF INTEREST, PRINCIPAL AND ANY
OTHER PAYMENTS MADE IN RESPECT OF THE DEBENTURES IN THE PROPERTY ACCOUNT;

 

(D)                               THE DISTRIBUTION THROUGH THE PAYING AGENT OF
AMOUNTS OWED TO THE HOLDERS IN RESPECT OF THE SECURITIES;

 

(E)                                 THE EXERCISE OF ALL OF THE RIGHTS, POWERS
AND PRIVILEGES OF A HOLDER OF THE DEBENTURES;

 

(F)                                 THE SENDING OF NOTICES OF DEFAULT AND OTHER
INFORMATION REGARDING THE SECURITIES AND THE DEBENTURES TO THE HOLDERS IN
ACCORDANCE WITH THIS DECLARATION;

 

12

--------------------------------------------------------------------------------


 

(G)                                THE DISTRIBUTION OF THE TRUST PROPERTY IN
ACCORDANCE WITH THE TERMS OF THIS DECLARATION;

 

(H)                               TO THE EXTENT PROVIDED IN THIS DECLARATION,
THE WINDING UP OF THE AFFAIRS OF AND LIQUIDATION OF THE TRUST AND THE
PREPARATION, EXECUTION AND FILING OF THE CERTIFICATE OF CANCELLATION WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE;

 

(I)                                    AFTER ANY EVENT OF DEFAULT (OF WHICH THE
INSTITUTIONAL TRUSTEE HAS KNOWLEDGE (AS PROVIDED IN SECTION 2.10(M) HEREOF))
(PROVIDED, THAT SUCH EVENT OF DEFAULT IS NOT BY OR WITH RESPECT TO THE
INSTITUTIONAL TRUSTEE), THE TAKING OF ANY ACTION THAT THE INSTITUTIONAL TRUSTEE
MAY FROM TIME TO TIME DETERMINE IS NECESSARY, ADVISABLE OR INCIDENTAL FOR THE
FOREGOING TO GIVE EFFECT TO THE TERMS OF THIS DECLARATION AND PROTECT AND
CONSERVE THE TRUST PROPERTY FOR THE BENEFIT OF THE HOLDERS (WITHOUT
CONSIDERATION OF THE EFFECT OF ANY SUCH ACTION ON ANY PARTICULAR HOLDER);

 

(J)                                   TO TAKE ALL ACTION THAT MAY BE NECESSARY
OR APPROPRIATE FOR THE PRESERVATION AND THE CONTINUATION OF THE TRUST’S VALID
EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES AS A STATUTORY TRUST UNDER THE LAWS
OF THE STATE OF DELAWARE TO PROTECT THE LIMITED LIABILITY OF THE HOLDERS OF THE
CAPITAL SECURITIES OR TO ENABLE THE TRUST TO EFFECT THE PURPOSES FOR WHICH THE
TRUST WAS CREATED; AND

 

(K)                               TO UNDERTAKE ANY ACTIONS SET FORTH IN § 317(A)
OF THE TRUST INDENTURE ACT.

 

(III)                               THE INSTITUTIONAL TRUSTEE SHALL HAVE THE
POWER AND AUTHORITY, AND IS HEREBY AUTHORIZED, TO ACT ON BEHALF OF THE TRUST
WITH RESPECT TO ANY OF THE DUTIES, LIABILITIES, POWERS OR THE AUTHORITY OF THE
ADMINISTRATORS SET FORTH IN SECTION 2.6(A)(I)(E) AND (F) HEREIN BUT SHALL NOT
HAVE A DUTY TO DO ANY SUCH ACT UNLESS SPECIFICALLY REQUESTED TO DO SO IN WRITING
BY THE SPONSOR, AND SHALL THEN BE FULLY PROTECTED IN ACTING PURSUANT TO SUCH
WRITTEN REQUEST; AND IN THE EVENT OF A CONFLICT BETWEEN THE ACTION OF THE
ADMINISTRATORS AND THE ACTION OF THE INSTITUTIONAL TRUSTEE, THE ACTION OF THE
INSTITUTIONAL TRUSTEE SHALL PREVAIL.

 


(B)                                 SO LONG AS THIS DECLARATION REMAINS IN
EFFECT, THE TRUST (OR THE TRUSTEES OR ADMINISTRATORS ACTING ON BEHALF OF THE
TRUST) SHALL NOT UNDERTAKE ANY BUSINESS, ACTIVITIES OR TRANSACTION EXCEPT AS
EXPRESSLY PROVIDED HEREIN OR CONTEMPLATED HEREBY.  IN PARTICULAR, NEITHER THE
TRUSTEES NOR THE ADMINISTRATORS MAY CAUSE THE TRUST TO (I) ACQUIRE ANY
INVESTMENTS OR ENGAGE IN ANY ACTIVITIES NOT AUTHORIZED BY THIS DECLARATION,
(II) SELL, ASSIGN, TRANSFER, EXCHANGE, MORTGAGE, PLEDGE, SET-OFF OR OTHERWISE
DISPOSE OF ANY OF THE TRUST PROPERTY OR INTERESTS THEREIN, INCLUDING TO HOLDERS,
EXCEPT AS EXPRESSLY PROVIDED HEREIN, (III) TAKE ANY ACTION THAT WOULD CAUSE (OR
IN THE CASE OF THE INSTITUTIONAL TRUSTEE, TO THE ACTUAL KNOWLEDGE OF A
RESPONSIBLE OFFICER WOULD CAUSE) THE TRUST TO FAIL OR CEASE TO QUALIFY AS A
GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, (IV) INCUR ANY
INDEBTEDNESS FOR BORROWED MONEY OR ISSUE ANY OTHER DEBT OR (V) TAKE OR CONSENT
TO ANY ACTION THAT WOULD RESULT IN THE PLACEMENT OF A LIEN ON ANY OF THE TRUST

 

13

--------------------------------------------------------------------------------


 


PROPERTY.  THE INSTITUTIONAL TRUSTEE SHALL, AT THE SOLE COST AND EXPENSE OF THE
TRUST SUBJECT TO REIMBURSEMENT UNDER SECTION 9.6(A), DEFEND ALL CLAIMS AND
DEMANDS OF ALL PERSONS AT ANY TIME CLAIMING ANY LIEN ON ANY OF THE TRUST
PROPERTY ADVERSE TO THE INTEREST OF THE TRUST OR THE HOLDERS IN THEIR CAPACITY
AS HOLDERS.

 


(C)                                  IN CONNECTION WITH THE ISSUANCE AND SALE OF
THE CAPITAL SECURITIES, THE SPONSOR SHALL HAVE THE RIGHT AND RESPONSIBILITY TO
ASSIST THE TRUST WITH RESPECT TO, OR EFFECT ON BEHALF OF THE TRUST, THE
FOLLOWING (AND ANY ACTIONS TAKEN BY THE SPONSOR IN FURTHERANCE OF THE FOLLOWING
PRIOR TO THE DATE OF THIS DECLARATION ARE HEREBY RATIFIED AND CONFIRMED IN ALL
RESPECTS):

 

(I)                                     THE TAKING OF ANY ACTION NECESSARY TO
OBTAIN AN EXEMPTION FROM THE SECURITIES ACT;

 

(II)                                  THE DETERMINATION OF THE JURISDICTIONS IN
WHICH TO TAKE APPROPRIATE ACTION TO QUALIFY OR REGISTER FOR SALE ALL OR PART OF
THE CAPITAL SECURITIES AND THE DETERMINATION OF ANY AND ALL SUCH ACTS, OTHER
THAN ACTIONS WHICH MUST BE TAKEN BY OR ON BEHALF OF THE TRUST, AND THE
ADVISEMENT OF AND DIRECTION TO THE TRUSTEES OF ACTIONS THEY MUST TAKE ON BEHALF
OF THE TRUST, AND THE PREPARATION FOR EXECUTION AND FILING OF ANY DOCUMENTS TO
BE EXECUTED AND FILED BY THE TRUST OR ON BEHALF OF THE TRUST, AS THE SPONSOR
DEEMS NECESSARY OR ADVISABLE IN ORDER TO COMPLY WITH THE APPLICABLE LAWS OF ANY
SUCH JURISDICTIONS IN CONNECTION WITH THE SALE OF THE CAPITAL SECURITIES; AND

 

(III)                               THE TAKING OF ANY OTHER ACTIONS NECESSARY OR
DESIRABLE TO CARRY OUT ANY OF THE FOREGOING ACTIVITIES.

 


(D)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE ADMINISTRATORS, THE INSTITUTIONAL TRUSTEE AND THE HOLDERS OF A
MAJORITY IN LIQUIDATION AMOUNT OF THE COMMON SECURITIES ARE AUTHORIZED AND
DIRECTED TO CONDUCT THE AFFAIRS OF THE TRUST AND TO OPERATE THE TRUST SO THAT
(I) THE TRUST WILL NOT BE DEEMED TO BE AN INVESTMENT COMPANY REQUIRED TO BE
REGISTERED UNDER THE INVESTMENT COMPANY ACT (IN THE CASE OF THE INSTITUTIONAL
TRUSTEE, TO THE ACTUAL KNOWLEDGE OF A RESPONSIBLE OFFICER), AND (II) THE TRUST
WILL NOT FAIL TO BE CLASSIFIED AS A GRANTOR TRUST FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES (IN THE CASE OF THE INSTITUTIONAL TRUSTEE, TO THE ACTUAL
KNOWLEDGE OF A RESPONSIBLE OFFICER) AND (III) THE TRUST WILL NOT TAKE ANY ACTION
INCONSISTENT WITH THE TREATMENT OF THE DEBENTURES AS INDEBTEDNESS OF THE
DEBENTURE ISSUER FOR UNITED STATES FEDERAL INCOME TAX PURPOSES (IN THE CASE OF
THE INSTITUTIONAL TRUSTEE, TO THE ACTUAL KNOWLEDGE OF A RESPONSIBLE OFFICER). 
IN THIS CONNECTION, THE INSTITUTIONAL TRUSTEE, THE ADMINISTRATORS AND THE
HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE COMMON SECURITIES ARE
AUTHORIZED TO TAKE ANY ACTION, NOT INCONSISTENT WITH APPLICABLE LAWS OR THIS
DECLARATION, AS AMENDED FROM TIME TO TIME, THAT EACH OF THE INSTITUTIONAL
TRUSTEE, THE ADMINISTRATORS AND SUCH HOLDERS DETERMINE IN THEIR DISCRETION TO BE
NECESSARY OR DESIRABLE FOR SUCH PURPOSES, EVEN IF SUCH ACTION ADVERSELY AFFECTS
THE INTERESTS OF THE HOLDERS OF THE CAPITAL SECURITIES.

 


(E)                                  ALL EXPENSES INCURRED BY THE ADMINISTRATORS
OR THE TRUSTEES PURSUANT TO THIS SECTION 2.6 SHALL BE REIMBURSED BY THE SPONSOR,
AND THE TRUSTEES SHALL HAVE NO OBLIGATIONS WITH RESPECT TO SUCH EXPENSES.

 

14

--------------------------------------------------------------------------------


 


(F)                                    THE ASSETS OF THE TRUST SHALL CONSIST OF
THE TRUST PROPERTY.

 


(G)                                 LEGAL TITLE TO ALL TRUST PROPERTY SHALL BE
VESTED AT ALL TIMES IN THE INSTITUTIONAL TRUSTEE (IN ITS CAPACITY AS SUCH) AND
SHALL BE HELD AND ADMINISTERED BY THE INSTITUTIONAL TRUSTEE FOR THE BENEFIT OF
THE TRUST IN ACCORDANCE WITH THIS DECLARATION.

 


(H)                                 IF THE INSTITUTIONAL TRUSTEE OR ANY HOLDER
HAS INSTITUTED ANY PROCEEDING TO ENFORCE ANY RIGHT OR REMEDY UNDER THIS
DECLARATION AND SUCH PROCEEDING HAS BEEN DISCONTINUED OR ABANDONED FOR ANY
REASON, OR HAS BEEN DETERMINED ADVERSELY TO THE INSTITUTIONAL TRUSTEE OR TO SUCH
HOLDER, THEN AND IN EVERY SUCH CASE THE SPONSOR, THE INSTITUTIONAL TRUSTEE AND
THE HOLDERS SHALL, SUBJECT TO ANY DETERMINATION IN SUCH PROCEEDING, BE RESTORED
SEVERALLY AND RESPECTIVELY TO THEIR FORMER POSITIONS HEREUNDER, AND THEREAFTER
ALL RIGHTS AND REMEDIES OF THE INSTITUTIONAL TRUSTEE AND THE HOLDERS SHALL
CONTINUE AS THOUGH NO SUCH PROCEEDING HAD BEEN INSTITUTED.

 


SECTION 2.7.  PROHIBITION OF ACTIONS BY THE TRUST AND THE TRUSTEES.

 

The Trust shall not, and the Institutional Trustee and the Administrators shall
not, and the Administrators shall cause the Trust not to, engage in any activity
other than as required or authorized by this Declaration. In particular, the
Trust shall not, and the Institutional Trustee and the Administrators shall not
cause the Trust to:

 


(A)                                  INVEST ANY PROCEEDS RECEIVED BY THE TRUST
FROM HOLDING THE DEBENTURES, BUT SHALL DISTRIBUTE ALL SUCH PROCEEDS TO HOLDERS
OF THE SECURITIES PURSUANT TO THE TERMS OF THIS DECLARATION AND OF THE
SECURITIES;

 


(B)                                 ACQUIRE ANY ASSETS OTHER THAN AS EXPRESSLY
PROVIDED HEREIN;

 


(C)                                  POSSESS TRUST PROPERTY FOR OTHER THAN A
TRUST PURPOSE;

 


(D)                                 MAKE ANY LOANS OR INCUR ANY INDEBTEDNESS
OTHER THAN LOANS REPRESENTED BY THE DEBENTURES;

 


(E)                                  POSSESS ANY POWER OR OTHERWISE ACT IN SUCH
A WAY AS TO VARY THE TRUST PROPERTY OR THE TERMS OF THE SECURITIES;

 


(F)                                    ISSUE ANY SECURITIES OR OTHER EVIDENCES
OF BENEFICIAL OWNERSHIP OF, OR BENEFICIAL INTEREST IN, THE TRUST OTHER THAN THE
SECURITIES; OR

 


(G)                                 OTHER THAN AS PROVIDED IN THIS DECLARATION
(INCLUDING ANNEX I), (I) DIRECT THE TIME, METHOD AND PLACE OF EXERCISING ANY
TRUST OR POWER CONFERRED UPON THE DEBENTURE TRUSTEE WITH RESPECT TO THE
DEBENTURES, (II) WAIVE ANY PAST DEFAULT THAT IS WAIVABLE UNDER THE INDENTURE,
(III) EXERCISE ANY RIGHT TO RESCIND OR ANNUL ANY DECLARATION THAT THE PRINCIPAL
OF ALL THE DEBENTURES SHALL BE DUE AND PAYABLE, OR (IV) CONSENT TO ANY
AMENDMENT, MODIFICATION OR TERMINATION OF THE INDENTURE OR THE DEBENTURES WHERE
SUCH CONSENT SHALL BE REQUIRED UNLESS THE TRUST SHALL HAVE RECEIVED A WRITTEN
OPINION OF COUNSEL EXPERIENCED IN SUCH MATTERS TO THE EFFECT THAT SUCH
AMENDMENT, MODIFICATION OR TERMINATION WILL NOT CAUSE THE TRUST TO CEASE TO BE
CLASSIFIED AS A GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME TAX PURPOSES.

 

15

--------------------------------------------------------------------------------


 


SECTION 2.8.  POWERS AND DUTIES OF THE INSTITUTIONAL TRUSTEE.

 


(A)                                  THE LEGAL TITLE TO THE DEBENTURES SHALL BE
OWNED BY AND HELD OF RECORD IN THE NAME OF THE INSTITUTIONAL TRUSTEE IN TRUST
FOR THE BENEFIT OF THE TRUST.  THE RIGHT, TITLE AND INTEREST OF THE
INSTITUTIONAL TRUSTEE TO THE DEBENTURES SHALL VEST AUTOMATICALLY IN EACH PERSON
WHO MAY HEREAFTER BE APPOINTED AS INSTITUTIONAL TRUSTEE IN ACCORDANCE WITH
SECTION 4.5.  SUCH VESTING AND CESSATION OF TITLE SHALL BE EFFECTIVE WHETHER OR
NOT CONVEYANCING DOCUMENTS WITH REGARD TO THE DEBENTURES HAVE BEEN EXECUTED AND
DELIVERED.

 


(B)                                 THE INSTITUTIONAL TRUSTEE SHALL NOT TRANSFER
ITS RIGHT, TITLE AND INTEREST IN THE DEBENTURES TO THE ADMINISTRATORS OR TO THE
DELAWARE TRUSTEE.

 


(C)                                  THE INSTITUTIONAL TRUSTEE SHALL:

 

(I)                                     ESTABLISH AND MAINTAIN A SEGREGATED
NON-INTEREST BEARING TRUST ACCOUNT (THE “PROPERTY ACCOUNT”) IN THE UNITED STATES
(AS DEFINED IN TREASURY REGULATIONS § 301.7701-7), IN THE NAME OF AND UNDER THE
EXCLUSIVE CONTROL OF THE INSTITUTIONAL TRUSTEE, AND MAINTAINED IN THE
INSTITUTIONAL TRUSTEE’S TRUST DEPARTMENT, ON BEHALF OF THE HOLDERS OF THE
SECURITIES AND, UPON THE RECEIPT OF PAYMENTS OF FUNDS MADE IN RESPECT OF THE
DEBENTURES HELD BY THE INSTITUTIONAL TRUSTEE, DEPOSIT SUCH FUNDS INTO THE
PROPERTY ACCOUNT AND MAKE PAYMENTS TO THE HOLDERS OF THE CAPITAL SECURITIES AND
HOLDERS OF THE COMMON SECURITIES FROM THE PROPERTY ACCOUNT IN ACCORDANCE WITH
SECTION 5.1.  FUNDS IN THE PROPERTY ACCOUNT SHALL BE HELD UNINVESTED UNTIL
DISBURSED IN ACCORDANCE WITH THIS DECLARATION;

 

(II)                                  ENGAGE IN SUCH MINISTERIAL ACTIVITIES AS
SHALL BE NECESSARY OR APPROPRIATE TO EFFECT THE REDEMPTION OF THE CAPITAL
SECURITIES AND THE COMMON SECURITIES TO THE EXTENT THE DEBENTURES ARE REDEEMED
OR MATURE; AND

 

(III)                               UPON WRITTEN NOTICE OF DISTRIBUTION ISSUED
BY THE ADMINISTRATORS IN ACCORDANCE WITH THE TERMS OF THE SECURITIES, ENGAGE IN
SUCH MINISTERIAL ACTIVITIES AS SHALL BE NECESSARY OR APPROPRIATE TO EFFECT THE
DISTRIBUTION OF THE DEBENTURES TO HOLDERS OF SECURITIES UPON THE OCCURRENCE OF
THE CIRCUMSTANCES SPECIFIED THEREFOR UNDER THE TERMS OF THE SECURITIES.

 


(D)                                 THE INSTITUTIONAL TRUSTEE SHALL TAKE ALL
ACTIONS AND PERFORM SUCH DUTIES AS MAY BE SPECIFICALLY REQUIRED OF THE
INSTITUTIONAL TRUSTEE PURSUANT TO THE TERMS OF THE SECURITIES.

 


(E)                                  THE INSTITUTIONAL TRUSTEE MAY BRING OR
DEFEND, PAY, COLLECT, COMPROMISE, ARBITRATE, RESORT TO LEGAL ACTION WITH RESPECT
TO, OR OTHERWISE ADJUST CLAIMS OR DEMANDS OF OR AGAINST, THE TRUST (A “LEGAL
ACTION”) WHICH ARISE OUT OF OR IN CONNECTION WITH AN EVENT OF DEFAULT OF WHICH A
RESPONSIBLE OFFICER OF THE INSTITUTIONAL TRUSTEE HAS ACTUAL KNOWLEDGE OR THE
INSTITUTIONAL TRUSTEE’S DUTIES AND OBLIGATIONS UNDER THIS DECLARATION OR THE
TRUST INDENTURE ACT; PROVIDED, HOWEVER, THAT IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND SUCH EVENT IS ATTRIBUTABLE TO THE FAILURE OF THE DEBENTURE
ISSUER TO PAY INTEREST OR PREMIUM, IF ANY, ON OR PRINCIPAL OF THE DEBENTURES ON
THE DATE SUCH INTEREST, PREMIUM, IF ANY, OR PRINCIPAL IS OTHERWISE PAYABLE (OR
IN THE CASE OF REDEMPTION, ON THE DATE OF REDEMPTION), THEN A HOLDER OF THE
CAPITAL SECURITIES MAY DIRECTLY INSTITUTE A PROCEEDING FOR ENFORCEMENT OF
PAYMENT TO SUCH HOLDER OF THE

 

16

--------------------------------------------------------------------------------


 


PRINCIPAL OF OR PREMIUM, IF ANY, OR INTEREST ON THE DEBENTURES HAVING A
PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES OF SUCH HOLDER (A “DIRECT ACTION”) ON OR AFTER THE RESPECTIVE DUE
DATE SPECIFIED IN THE DEBENTURES.  IN CONNECTION WITH SUCH DIRECT ACTION, THE
RIGHTS OF THE HOLDERS OF THE COMMON SECURITIES WILL BE SUBROGATED TO THE RIGHTS
OF SUCH HOLDER OF THE CAPITAL SECURITIES TO THE EXTENT OF ANY PAYMENT MADE BY
THE DEBENTURE ISSUER TO SUCH HOLDER OF THE CAPITAL SECURITIES IN SUCH DIRECT
ACTION; PROVIDED, HOWEVER, THAT A HOLDER OF THE COMMON SECURITIES MAY EXERCISE
SUCH RIGHT OF SUBROGATION ONLY IF NO EVENT OF DEFAULT WITH RESPECT TO THE
CAPITAL SECURITIES HAS OCCURRED AND IS CONTINUING.

 


(F)                                    THE INSTITUTIONAL TRUSTEE SHALL CONTINUE
TO SERVE AS A TRUSTEE UNTIL EITHER:

 

(I)                                     THE TRUST HAS BEEN COMPLETELY LIQUIDATED
AND THE PROCEEDS OF THE LIQUIDATION DISTRIBUTED TO THE HOLDERS OF THE SECURITIES
PURSUANT TO THE TERMS OF THE SECURITIES AND THIS DECLARATION (INCLUDING ANNEX
I); OR

 

(II)                                  A SUCCESSOR INSTITUTIONAL TRUSTEE HAS BEEN
APPOINTED AND HAS ACCEPTED THAT APPOINTMENT IN ACCORDANCE WITH SECTION 4.5.

 


(G)                                 THE INSTITUTIONAL TRUSTEE SHALL HAVE THE
LEGAL POWER TO EXERCISE ALL OF THE RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF
THE DEBENTURES UNDER THE INDENTURE AND, IF AN EVENT OF DEFAULT OCCURS AND IS
CONTINUING, THE INSTITUTIONAL TRUSTEE MAY, FOR THE BENEFIT OF HOLDERS OF THE
SECURITIES, ENFORCE ITS RIGHTS AS HOLDER OF THE DEBENTURES SUBJECT TO THE RIGHTS
OF THE HOLDERS PURSUANT TO THIS DECLARATION (INCLUDING ANNEX I) AND THE TERMS OF
THE SECURITIES.

 


(H)                                 THE INSTITUTIONAL TRUSTEE MUST EXERCISE THE
POWERS SET FORTH IN THIS SECTION 2.8 IN A MANNER THAT IS CONSISTENT WITH THE
PURPOSES AND FUNCTIONS OF THE TRUST SET OUT IN SECTION 2.3, AND THE
INSTITUTIONAL TRUSTEE SHALL NOT TAKE ANY ACTION THAT IS INCONSISTENT WITH THE
PURPOSES AND FUNCTIONS OF THE TRUST SET OUT IN SECTION 2.3.

 


SECTION 2.9.  CERTAIN DUTIES AND RESPONSIBILITIES OF THE TRUSTEES AND THE
ADMINISTRATORS.

 


(A)                                  THE INSTITUTIONAL TRUSTEE, BEFORE THE
OCCURRENCE OF ANY EVENT OF DEFAULT (OF WHICH THE INSTITUTIONAL TRUSTEE HAS
KNOWLEDGE (AS PROVIDED IN SECTION 2.10(M) HEREOF)) AND AFTER THE CURING OF ALL
EVENTS OF DEFAULT THAT MAY HAVE OCCURRED, SHALL UNDERTAKE TO PERFORM ONLY SUCH
DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS DECLARATION AND NO IMPLIED
COVENANTS SHALL BE READ INTO THIS DECLARATION AGAINST THE INSTITUTIONAL
TRUSTEE.  IN CASE AN EVENT OF DEFAULT (OF WHICH THE INSTITUTIONAL TRUSTEE HAS
KNOWLEDGE (AS PROVIDED IN SECTION 2.10(M) HEREOF)), HAS OCCURRED (THAT HAS NOT
BEEN CURED OR WAIVED PURSUANT TO SECTION 6.7), THE INSTITUTIONAL TRUSTEE SHALL
EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS DECLARATION, AND USE
THE SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE, AS A PRUDENT PERSON WOULD
EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OR HER OWN
AFFAIRS.

 


(B)                                 THE DUTIES AND RESPONSIBILITIES OF THE
TRUSTEES AND THE ADMINISTRATORS SHALL BE AS PROVIDED BY THIS DECLARATION AND, IN
THE CASE OF THE INSTITUTIONAL TRUSTEE, BY THE TRUST INDENTURE ACT. 
NOTWITHSTANDING THE FOREGOING, NO PROVISION OF THIS DECLARATION SHALL REQUIRE
ANY TRUSTEE OR ADMINISTRATOR TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR
ANY FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN
THE EXERCISE OF ANY OF ITS RIGHTS

 

17

--------------------------------------------------------------------------------


 


OR POWERS, IF IT SHALL HAVE REASONABLE GROUNDS FOR BELIEVING THAT REPAYMENT OF
SUCH FUNDS OR ADEQUATE INDEMNITY SATISFACTORY TO IT AGAINST SUCH RISK OR
LIABILITY IS NOT REASONABLY ASSURED TO IT.  WHETHER OR NOT THEREIN EXPRESSLY SO
PROVIDED, EVERY PROVISION OF THIS DECLARATION RELATING TO THE CONDUCT OR
AFFECTING THE LIABILITY OF OR AFFORDING PROTECTION TO THE TRUSTEES OR THE
ADMINISTRATORS SHALL BE SUBJECT TO THE PROVISIONS OF THIS ARTICLE.  NOTHING IN
THIS DECLARATION SHALL BE CONSTRUED TO RELEASE A TRUSTEE FROM LIABILITY FOR ITS
OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE TO ACT, OR ITS OWN WILLFUL
MISCONDUCT OR BAD FAITH.  NOTHING IN THIS DECLARATION SHALL BE CONSTRUED TO
RELEASE AN ADMINISTRATOR FROM LIABILITY FOR ITS OWN GROSS NEGLIGENT ACTION, ITS
OWN GROSS NEGLIGENT FAILURE TO ACT, OR ITS OWN WILLFUL MISCONDUCT OR BAD FAITH. 
TO THE EXTENT THAT, AT LAW OR IN EQUITY, A TRUSTEE OR AN ADMINISTRATOR HAS
DUTIES AND LIABILITIES RELATING TO THE TRUST OR TO THE HOLDERS, SUCH TRUSTEE OR
ADMINISTRATOR SHALL NOT BE LIABLE TO THE TRUST OR TO ANY HOLDER FOR SUCH
TRUSTEE’S OR ADMINISTRATOR’S GOOD FAITH RELIANCE ON THE PROVISIONS OF THIS
DECLARATION.  THE PROVISIONS OF THIS DECLARATION, TO THE EXTENT THAT THEY
RESTRICT THE DUTIES AND LIABILITIES OF THE ADMINISTRATORS OR THE TRUSTEES
OTHERWISE EXISTING AT LAW OR IN EQUITY, ARE AGREED BY THE SPONSOR AND THE
HOLDERS TO REPLACE SUCH OTHER DUTIES AND LIABILITIES OF THE ADMINISTRATORS OR
THE TRUSTEES.

 


(C)                                  ALL PAYMENTS MADE BY THE INSTITUTIONAL
TRUSTEE OR A PAYING AGENT IN RESPECT OF THE SECURITIES SHALL BE MADE ONLY FROM
THE REVENUE AND PROCEEDS FROM THE TRUST PROPERTY AND ONLY TO THE EXTENT THAT
THERE SHALL BE SUFFICIENT REVENUE OR PROCEEDS FROM THE TRUST PROPERTY TO ENABLE
THE INSTITUTIONAL TRUSTEE OR A PAYING AGENT TO MAKE PAYMENTS IN ACCORDANCE WITH
THE TERMS HEREOF.  EACH HOLDER, BY ITS ACCEPTANCE OF A SECURITY, AGREES THAT IT
WILL LOOK SOLELY TO THE REVENUE AND PROCEEDS FROM THE TRUST PROPERTY TO THE
EXTENT LEGALLY AVAILABLE FOR DISTRIBUTION TO IT AS HEREIN PROVIDED AND THAT THE
TRUSTEES AND THE ADMINISTRATORS ARE NOT PERSONALLY LIABLE TO IT FOR ANY AMOUNT
DISTRIBUTABLE IN RESPECT OF ANY SECURITY OR FOR ANY OTHER LIABILITY IN RESPECT
OF ANY SECURITY.  THIS SECTION 2.9(C) DOES NOT LIMIT THE LIABILITY OF THE
TRUSTEES EXPRESSLY SET FORTH ELSEWHERE IN THIS DECLARATION OR, IN THE CASE OF
THE INSTITUTIONAL TRUSTEE, IN THE TRUST INDENTURE ACT.

 


(D)                                 NO PROVISION OF THIS DECLARATION SHALL BE
CONSTRUED TO RELIEVE THE INSTITUTIONAL TRUSTEE FROM LIABILITY FOR ITS OWN
NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE TO ACT, OR ITS OWN WILLFUL
MISCONDUCT OR BAD FAITH WITH RESPECT TO MATTERS THAT ARE WITHIN THE AUTHORITY OF
THE INSTITUTIONAL TRUSTEE UNDER THIS DECLARATION, EXCEPT THAT:

 

(I)                                     THE INSTITUTIONAL TRUSTEE SHALL NOT BE
LIABLE FOR ANY ERROR OR JUDGMENT MADE IN GOOD FAITH BY AN AUTHORIZED OFFICER OF
THE INSTITUTIONAL TRUSTEE, UNLESS IT SHALL BE PROVED THAT THE INSTITUTIONAL
TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;

 

(II)                                  THE INSTITUTIONAL TRUSTEE SHALL NOT BE
LIABLE WITH RESPECT TO ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD
FAITH IN ACCORDANCE WITH THE DIRECTION OF THE HOLDERS OF A MAJORITY IN
LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES OR THE COMMON SECURITIES, AS
APPLICABLE, RELATING TO THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING
FOR ANY REMEDY AVAILABLE TO THE INSTITUTIONAL TRUSTEE, OR EXERCISING ANY TRUST
OR POWER CONFERRED UPON THE INSTITUTIONAL TRUSTEE UNDER THIS DECLARATION;

 

18

--------------------------------------------------------------------------------


 

(III)                               THE INSTITUTIONAL TRUSTEE’S SOLE DUTY WITH
RESPECT TO THE CUSTODY, SAFE KEEPING AND PHYSICAL PRESERVATION OF THE DEBENTURES
AND THE PROPERTY ACCOUNT SHALL BE TO DEAL WITH SUCH PROPERTY IN A SIMILAR MANNER
AS THE INSTITUTIONAL TRUSTEE DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT,
SUBJECT TO THE PROTECTIONS AND LIMITATIONS ON LIABILITY AFFORDED TO THE
INSTITUTIONAL TRUSTEE UNDER THIS DECLARATION AND THE TRUST INDENTURE ACT;

 

(IV)                              THE INSTITUTIONAL TRUSTEE SHALL NOT BE LIABLE
FOR ANY INTEREST ON ANY MONEY RECEIVED BY IT EXCEPT AS IT MAY OTHERWISE AGREE IN
WRITING WITH THE SPONSOR; AND MONEY HELD BY THE INSTITUTIONAL TRUSTEE NEED NOT
BE SEGREGATED FROM OTHER FUNDS HELD BY IT EXCEPT IN RELATION TO THE PROPERTY
ACCOUNT MAINTAINED BY THE INSTITUTIONAL TRUSTEE PURSUANT TO SECTION 2.8(C)(I)
AND EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY LAW; AND

 

(V)                                 THE INSTITUTIONAL TRUSTEE SHALL NOT BE
RESPONSIBLE FOR MONITORING THE COMPLIANCE BY THE ADMINISTRATORS OR THE SPONSOR
WITH THEIR RESPECTIVE DUTIES UNDER THIS DECLARATION, NOR SHALL THE INSTITUTIONAL
TRUSTEE BE LIABLE FOR ANY DEFAULT OR MISCONDUCT OF THE ADMINISTRATORS OR THE
SPONSOR.

 


SECTION 2.10.  CERTAIN RIGHTS OF INSTITUTIONAL TRUSTEE.  SUBJECT TO THE
PROVISIONS OF SECTION 2.9:

 


(A)                                  THE INSTITUTIONAL TRUSTEE MAY CONCLUSIVELY
RELY AND SHALL FULLY BE PROTECTED IN ACTING OR REFRAINING FROM ACTING IN GOOD
FAITH UPON ANY RESOLUTION, WRITTEN OPINION OF COUNSEL, CERTIFICATE, WRITTEN
REPRESENTATION OF A HOLDER OR TRANSFEREE, CERTIFICATE OF AUDITORS OR ANY OTHER
CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION,
CONSENT, ORDER, APPRAISAL, BOND, DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS
OR OTHER PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED,
SENT OR PRESENTED BY THE PROPER PARTY OR PARTIES;

 


(B)                                 IF (I) IN PERFORMING ITS DUTIES UNDER THIS
DECLARATION, THE INSTITUTIONAL TRUSTEE IS REQUIRED TO DECIDE BETWEEN ALTERNATIVE
COURSES OF ACTION, (II) IN CONSTRUING ANY OF THE PROVISIONS OF THIS DECLARATION,
THE INSTITUTIONAL TRUSTEE FINDS THE SAME AMBIGUOUS OR INCONSISTENT WITH ANY
OTHER PROVISIONS CONTAINED HEREIN, OR (III) THE INSTITUTIONAL TRUSTEE IS UNSURE
OF THE APPLICATION OF ANY PROVISION OF THIS DECLARATION, THEN, EXCEPT AS TO ANY
MATTER AS TO WHICH THE HOLDERS OF CAPITAL SECURITIES ARE ENTITLED TO VOTE UNDER
THE TERMS OF THIS DECLARATION, THE INSTITUTIONAL TRUSTEE MAY DELIVER A NOTICE TO
THE SPONSOR REQUESTING THE SPONSOR’S OPINION AS TO THE COURSE OF ACTION TO BE
TAKEN AND THE INSTITUTIONAL TRUSTEE SHALL TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, AS THE INSTITUTIONAL TRUSTEE IN ITS SOLE DISCRETION SHALL
DEEM ADVISABLE AND IN THE BEST INTERESTS OF THE HOLDERS, IN WHICH EVENT THE
INSTITUTIONAL TRUSTEE SHALL HAVE NO LIABILITY EXCEPT FOR ITS OWN NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH;

 


(C)                                  ANY DIRECTION OR ACT OF THE SPONSOR OR THE
ADMINISTRATORS CONTEMPLATED BY THIS DECLARATION SHALL BE SUFFICIENTLY EVIDENCED
BY AN OFFICERS’ CERTIFICATE;

 


(D)                                 WHENEVER IN THE ADMINISTRATION OF THIS
DECLARATION, THE INSTITUTIONAL TRUSTEE SHALL DEEM IT DESIRABLE THAT A MATTER BE
PROVED OR ESTABLISHED BEFORE UNDERTAKING,

 

19

--------------------------------------------------------------------------------


 


SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE INSTITUTIONAL TRUSTEE (UNLESS
OTHER EVIDENCE IS HEREIN SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF BAD
FAITH ON ITS PART, REQUEST AND CONCLUSIVELY RELY UPON AN OFFICERS’ CERTIFICATE
WHICH, UPON RECEIPT OF SUCH REQUEST, SHALL BE PROMPTLY DELIVERED BY THE SPONSOR
OR THE ADMINISTRATORS;

 


(E)                                  THE INSTITUTIONAL TRUSTEE SHALL HAVE NO
DUTY TO SEE TO ANY RECORDING, FILING OR REGISTRATION OF ANY INSTRUMENT
(INCLUDING ANY FINANCING OR CONTINUATION STATEMENT OR ANY FILING UNDER TAX OR
SECURITIES LAWS) OR ANY RERECORDING, REFILING OR REREGISTRATION THEREOF;

 


(F)                                    THE INSTITUTIONAL TRUSTEE MAY CONSULT
WITH COUNSEL OF ITS SELECTION (WHICH COUNSEL MAY BE COUNSEL TO THE SPONSOR OR
ANY OF ITS AFFILIATES) AND THE ADVICE OF SUCH COUNSEL SHALL BE FULL AND COMPLETE
AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED
BY IT HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON AND IN ACCORDANCE WITH
SUCH ADVICE; THE INSTITUTIONAL TRUSTEE SHALL HAVE THE RIGHT AT ANY TIME TO SEEK
INSTRUCTIONS CONCERNING THE ADMINISTRATION OF THIS DECLARATION FROM ANY COURT OF
COMPETENT JURISDICTION;

 


(G)                                 THE INSTITUTIONAL TRUSTEE SHALL BE UNDER NO
OBLIGATION TO EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS
DECLARATION AT THE REQUEST OR DIRECTION OF ANY OF THE HOLDERS PURSUANT TO THIS
DECLARATION, UNLESS SUCH HOLDERS SHALL HAVE OFFERED TO THE INSTITUTIONAL TRUSTEE
SECURITY OR INDEMNITY REASONABLY SATISFACTORY TO IT AGAINST THE COSTS, EXPENSES
AND LIABILITIES WHICH MIGHT BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR
DIRECTION; PROVIDED, THAT NOTHING CONTAINED IN THIS SECTION 2.10(G) SHALL BE
TAKEN TO RELIEVE THE INSTITUTIONAL TRUSTEE, UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT (OF WHICH THE INSTITUTIONAL TRUSTEE HAS KNOWLEDGE (AS PROVIDED IN
SECTION 2.10(M) HEREOF)) THAT HAS NOT BEEN CURED OR WAIVED, OF ITS OBLIGATION TO
EXERCISE THE RIGHTS AND POWERS VESTED IN IT BY THIS DECLARATION;

 


(H)                                 THE INSTITUTIONAL TRUSTEE SHALL NOT BE BOUND
TO MAKE ANY INVESTIGATION INTO THE FACTS OR MATTERS STATED IN ANY RESOLUTION,
CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT,
ORDER, APPROVAL, BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF INDEBTEDNESS OR
OTHER PAPER OR DOCUMENT, UNLESS REQUESTED IN WRITING TO DO SO BY ONE OR MORE
HOLDERS, BUT THE INSTITUTIONAL TRUSTEE MAY MAKE SUCH FURTHER INQUIRY OR
INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT;

 


(I)                                     THE INSTITUTIONAL TRUSTEE MAY EXECUTE
ANY OF THE TRUSTS OR POWERS HEREUNDER OR PERFORM ANY DUTIES HEREUNDER EITHER
DIRECTLY OR BY OR THROUGH ITS AGENTS OR ATTORNEYS AND THE INSTITUTIONAL TRUSTEE
SHALL NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF, OR FOR
THE SUPERVISION OF, ANY SUCH AGENT OR ATTORNEY APPOINTED WITH DUE CARE BY IT
HEREUNDER;

 


(J)                                     WHENEVER IN THE ADMINISTRATION OF THIS
DECLARATION THE INSTITUTIONAL TRUSTEE SHALL DEEM IT DESIRABLE TO RECEIVE
INSTRUCTIONS WITH RESPECT TO ENFORCING ANY REMEDY OR RIGHT OR TAKING ANY OTHER
ACTION HEREUNDER, THE INSTITUTIONAL TRUSTEE (I) MAY REQUEST INSTRUCTIONS FROM
THE HOLDERS OF THE COMMON SECURITIES AND THE CAPITAL SECURITIES, WHICH
INSTRUCTIONS MAY BE GIVEN ONLY BY THE HOLDERS OF THE SAME PROPORTION IN
LIQUIDATION AMOUNT OF THE COMMON SECURITIES AND THE CAPITAL SECURITIES AS WOULD
BE ENTITLED TO DIRECT THE INSTITUTIONAL TRUSTEE UNDER THE TERMS OF THE COMMON
SECURITIES AND THE CAPITAL SECURITIES IN RESPECT OF SUCH REMEDY, RIGHT OR
ACTION, (II) MAY REFRAIN FROM ENFORCING SUCH REMEDY OR RIGHT OR TAKING SUCH
OTHER ACTION UNTIL SUCH

 

20

--------------------------------------------------------------------------------


 


INSTRUCTIONS ARE RECEIVED, AND (III) SHALL BE FULLY PROTECTED IN ACTING IN
ACCORDANCE WITH SUCH INSTRUCTIONS;

 


(K)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS DECLARATION, THE INSTITUTIONAL TRUSTEE SHALL NOT BE UNDER ANY OBLIGATION TO
TAKE ANY ACTION THAT IS DISCRETIONARY UNDER THE PROVISIONS OF THIS DECLARATION;

 


(L)                                     WHEN THE INSTITUTIONAL TRUSTEE INCURS
EXPENSES OR RENDERS SERVICES IN CONNECTION WITH A BANKRUPTCY EVENT, SUCH
EXPENSES (INCLUDING THE FEES AND EXPENSES OF ITS COUNSEL) AND THE COMPENSATION
FOR SUCH SERVICES ARE INTENDED TO CONSTITUTE EXPENSES OF ADMINISTRATION UNDER
ANY BANKRUPTCY LAW OR LAW RELATING TO CREDITORS RIGHTS GENERALLY;

 


(M)                               THE INSTITUTIONAL TRUSTEE SHALL NOT BE CHARGED
WITH KNOWLEDGE OF AN EVENT OF DEFAULT UNLESS A RESPONSIBLE OFFICER OF THE
INSTITUTIONAL TRUSTEE HAS ACTUAL KNOWLEDGE OF SUCH EVENT OR THE INSTITUTIONAL
TRUSTEE RECEIVES WRITTEN NOTICE OF SUCH EVENT FROM ANY HOLDER, EXCEPT THAT THE
INSTITUTIONAL TRUSTEE SHALL BE DEEMED TO HAVE KNOWLEDGE OF ANY EVENT OF DEFAULT
PURSUANT TO SECTIONS 5.01(A) OR 5.01(B) OF THE INDENTURE (OTHER THAN AN EVENT OF
DEFAULT RESULTING FROM THE DEFAULT IN THE PAYMENT OF ADDITIONAL AMOUNTS IF THE
INSTITUTIONAL TRUSTEE DOES NOT HAVE ACTUAL KNOWLEDGE OR WRITTEN NOTICE THAT SUCH
PAYMENT IS DUE AND PAYABLE);

 


(N)                                 ANY ACTION TAKEN BY THE INSTITUTIONAL
TRUSTEE OR ITS AGENTS HEREUNDER SHALL BIND THE TRUST AND THE HOLDERS OF THE
SECURITIES, AND THE SIGNATURE OF THE INSTITUTIONAL TRUSTEE OR ITS AGENTS ALONE
SHALL BE SUFFICIENT AND EFFECTIVE TO PERFORM ANY SUCH ACTION AND NO THIRD PARTY
SHALL BE REQUIRED TO INQUIRE AS TO THE AUTHORITY OF THE INSTITUTIONAL TRUSTEE TO
SO ACT OR AS TO ITS COMPLIANCE WITH ANY OF THE TERMS AND PROVISIONS OF THIS
DECLARATION, BOTH OF WHICH SHALL BE CONCLUSIVELY EVIDENCED BY THE INSTITUTIONAL
TRUSTEE’S OR ITS AGENT’S TAKING SUCH ACTION; AND

 


(O)                                 NO PROVISION OF THIS DECLARATION SHALL BE
DEEMED TO IMPOSE ANY DUTY OR OBLIGATION ON THE INSTITUTIONAL TRUSTEE TO PERFORM
ANY ACT OR ACTS OR EXERCISE ANY RIGHT, POWER, DUTY OR OBLIGATION CONFERRED OR
IMPOSED ON IT, IN ANY JURISDICTION IN WHICH IT SHALL BE ILLEGAL, OR IN WHICH THE
INSTITUTIONAL TRUSTEE SHALL BE UNQUALIFIED OR INCOMPETENT IN ACCORDANCE WITH
APPLICABLE LAW, TO PERFORM ANY SUCH ACT OR ACTS, OR TO EXERCISE ANY SUCH RIGHT,
POWER, DUTY OR OBLIGATION, AND NO PERMISSIVE POWER OR AUTHORITY AVAILABLE TO THE
INSTITUTIONAL TRUSTEE SHALL BE CONSTRUED TO BE A DUTY.

 


SECTION 2.11.  DELAWARE TRUSTEE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
DECLARATION OTHER THAN SECTION 4.2, THE DELAWARE TRUSTEE SHALL NOT BE ENTITLED
TO EXERCISE ANY POWERS, AND THE DELAWARE TRUSTEE SHALL NOT HAVE ANY OF THE
DUTIES AND RESPONSIBILITIES OF ANY OF THE TRUSTEES OR THE ADMINISTRATORS
SPECIFIED IN THIS DECLARATION (EXCEPT AS MAY BE REQUIRED UNDER THE STATUTORY
TRUST ACT).  EXCEPT AS SET FORTH IN SECTION 4.2, THE DELAWARE TRUSTEE SHALL BE A
TRUSTEE FOR THE SOLE AND LIMITED PURPOSE OF FULFILLING THE REQUIREMENTS OF
§ 3807 OF THE STATUTORY TRUST ACT.

 


SECTION 2.12.  EXECUTION OF DOCUMENTS.  UNLESS OTHERWISE DETERMINED IN WRITING
BY THE INSTITUTIONAL TRUSTEE, AND EXCEPT AS OTHERWISE REQUIRED BY THE STATUTORY
TRUST ACT, THE INSTITUTIONAL TRUSTEE, OR ANY ONE OR MORE OF THE ADMINISTRATORS,
AS THE CASE MAY BE, IS AUTHORIZED TO EXECUTE AND DELIVER ON BEHALF OF THE TRUST
ANY DOCUMENTS, AGREEMENTS, INSTRUMENTS OR

 

21

--------------------------------------------------------------------------------


 


CERTIFICATES THAT THE TRUSTEES OR THE ADMINISTRATORS, AS THE CASE MAY BE, HAVE
THE POWER AND AUTHORITY TO EXECUTE PURSUANT TO SECTION 2.6.

 


SECTION 2.13.  NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES.  THE
RECITALS CONTAINED IN THIS DECLARATION AND THE SECURITIES SHALL BE TAKEN AS THE
STATEMENTS OF THE SPONSOR, AND THE TRUSTEES DO NOT ASSUME ANY RESPONSIBILITY FOR
THEIR CORRECTNESS.  THE TRUSTEES MAKE NO REPRESENTATIONS AS TO THE VALUE OR
CONDITION OF THE TRUST PROPERTY OR ANY PART THEREOF.  THE TRUSTEES MAKE NO
REPRESENTATIONS AS TO THE VALIDITY OR SUFFICIENCY OF THIS DECLARATION, THE
DEBENTURES OR THE SECURITIES.

 


SECTION 2.14.  DURATION OF TRUST.  THE TRUST, UNLESS DISSOLVED PURSUANT TO THE
PROVISIONS OF ARTICLE VII HEREOF, SHALL HAVE EXISTENCE FOR FIVE (5) YEARS AFTER
THE MATURITY DATE.

 


SECTION 2.15.  MERGERS.  (A)  THE TRUST MAY NOT CONSOLIDATE, AMALGAMATE, MERGE
WITH OR INTO, OR BE REPLACED BY, OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND
ASSETS SUBSTANTIALLY AS AN ENTIRETY TO ANY CORPORATION OR OTHER PERSON, EXCEPT
AS DESCRIBED IN THIS SECTION 2.15 AND EXCEPT WITH RESPECT TO THE DISTRIBUTION OF
DEBENTURES TO HOLDERS OF SECURITIES PURSUANT TO SECTION 7.1(A)(IV) OF THIS
DECLARATION OR SECTION 4 OF ANNEX I.

 


(B)                                 THE TRUST MAY, WITH THE CONSENT OF THE
ADMINISTRATORS (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD) AND WITHOUT THE
CONSENT OF THE INSTITUTIONAL TRUSTEE, THE DELAWARE TRUSTEE OR THE HOLDERS OF THE
CAPITAL SECURITIES, CONSOLIDATE, AMALGAMATE, MERGE WITH OR INTO, OR BE REPLACED
BY, OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND ASSETS AS AN ENTIRETY OR
SUBSTANTIALLY AS AN ENTIRETY TO A TRUST ORGANIZED AS SUCH UNDER THE LAWS OF ANY
STATE; PROVIDED, THAT:

 

(I)                                     IF THE TRUST IS NOT THE SURVIVOR, SUCH
SUCCESSOR ENTITY (THE “SUCCESSOR ENTITY”) EITHER:

 

(A)                              EXPRESSLY ASSUMES ALL OF THE OBLIGATIONS OF THE
TRUST UNDER THE SECURITIES; OR

 

(B)                                SUBSTITUTES FOR THE SECURITIES OTHER
SECURITIES HAVING SUBSTANTIALLY THE SAME TERMS AS THE SECURITIES (THE “SUCCESSOR
SECURITIES”) SO THAT THE SUCCESSOR SECURITIES RANK THE SAME AS THE SECURITIES
RANK WITH RESPECT TO DISTRIBUTIONS AND PAYMENTS UPON LIQUIDATION, REDEMPTION AND
OTHERWISE;

 

(II)                                  THE SPONSOR EXPRESSLY APPOINTS, AS THE
HOLDER OF THE DEBENTURES, A TRUSTEE OF THE SUCCESSOR ENTITY THAT POSSESSES THE
SAME POWERS AND DUTIES AS THE INSTITUTIONAL TRUSTEE;

 

(III)                               THE CAPITAL SECURITIES OR ANY SUCCESSOR
SECURITIES ARE LISTED OR QUOTED, OR ANY SUCCESSOR SECURITIES WILL BE LISTED OR
QUOTED UPON NOTIFICATION OF ISSUANCE, ON ANY NATIONAL SECURITIES EXCHANGE OR
WITH ANOTHER ORGANIZATION ON WHICH THE CAPITAL SECURITIES ARE THEN LISTED OR
QUOTED, IF ANY;

 

22

--------------------------------------------------------------------------------


 

(IV)                              SUCH MERGER, CONSOLIDATION, AMALGAMATION,
REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE DOES NOT CAUSE THE RATING ON THE
CAPITAL SECURITIES OR ANY SUCCESSOR SECURITIES TO BE DOWNGRADED OR WITHDRAWN BY
ANY NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION, IF THE CAPITAL
SECURITIES ARE THEN RATED;

 

(V)                                 SUCH MERGER, CONSOLIDATION, AMALGAMATION,
REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE DOES NOT ADVERSELY AFFECT THE RIGHTS,
PREFERENCES AND PRIVILEGES OF THE HOLDERS OF THE SECURITIES OR ANY SUCCESSOR
SECURITIES IN ANY MATERIAL RESPECT (OTHER THAN WITH RESPECT TO ANY DILUTION OF
SUCH HOLDERS’ INTERESTS IN THE SUCCESSOR ENTITY);

 

(VI)                              SUCH SUCCESSOR ENTITY, IF ANY, HAS A PURPOSE
SUBSTANTIALLY IDENTICAL TO THAT OF THE TRUST;

 

(VII)                           PRIOR TO SUCH MERGER, CONSOLIDATION,
AMALGAMATION, REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE, THE TRUST HAS RECEIVED
A WRITTEN OPINION OF A NATIONALLY RECOGNIZED INDEPENDENT COUNSEL TO THE TRUST
EXPERIENCED IN SUCH MATTERS TO THE EFFECT THAT:

 

(A)                              SUCH MERGER, CONSOLIDATION, AMALGAMATION,
REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE DOES NOT ADVERSELY AFFECT THE RIGHTS,
PREFERENCES AND PRIVILEGES OF THE HOLDERS OF THE SECURITIES OR ANY SUCCESSOR
SECURITIES IN ANY MATERIAL RESPECT (OTHER THAN WITH RESPECT TO ANY DILUTION OF
SUCH HOLDERS’ INTERESTS IN THE SUCCESSOR ENTITY);

 

(B)                                FOLLOWING SUCH MERGER, CONSOLIDATION,
AMALGAMATION, REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE, NEITHER THE TRUST NOR
THE SUCCESSOR ENTITY WILL BE REQUIRED TO REGISTER AS AN INVESTMENT COMPANY UNDER
THE INVESTMENT COMPANY ACT; AND

 

(C)                                FOLLOWING SUCH MERGER, CONSOLIDATION,
AMALGAMATION, REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE, THE TRUST OR THE
SUCCESSOR ENTITY WILL CONTINUE TO BE CLASSIFIED AS A GRANTOR TRUST FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES;

 

(VIII)                        THE SPONSOR GUARANTEES THE OBLIGATIONS OF THE
SUCCESSOR ENTITY UNDER THE SUCCESSOR SECURITIES TO THE SAME EXTENT PROVIDED BY
THE INDENTURE, THE GUARANTEE, THE DEBENTURES AND THIS DECLARATION; AND

 

(IX)                                PRIOR TO SUCH MERGER, CONSOLIDATION,
AMALGAMATION, REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE, THE INSTITUTIONAL
TRUSTEE SHALL HAVE RECEIVED AN OFFICERS’ CERTIFICATE OF THE ADMINISTRATORS AND
AN OPINION OF COUNSEL, EACH TO THE EFFECT THAT ALL CONDITIONS PRECEDENT OF THIS
PARAGRAPH (B) TO SUCH TRANSACTION HAVE BEEN SATISFIED.

 


(C)                                  NOTWITHSTANDING SECTION 2.15(B), THE TRUST
SHALL NOT, EXCEPT WITH THE CONSENT OF HOLDERS OF 100% IN LIQUIDATION AMOUNT OF
THE SECURITIES, CONSOLIDATE, AMALGAMATE, MERGE WITH OR INTO, OR BE REPLACED BY,
OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND ASSETS AS AN

 

23

--------------------------------------------------------------------------------


 


ENTIRETY OR SUBSTANTIALLY AS AN ENTIRETY TO, ANY OTHER PERSON OR PERMIT ANY
OTHER PERSON TO CONSOLIDATE, AMALGAMATE, MERGE WITH OR INTO, OR REPLACE IT IF
SUCH CONSOLIDATION, AMALGAMATION, MERGER, REPLACEMENT, CONVEYANCE, TRANSFER OR
LEASE WOULD CAUSE THE TRUST OR SUCCESSOR ENTITY TO BE CLASSIFIED AS OTHER THAN A
GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME TAX PURPOSES.

 


ARTICLE III

 


SPONSOR

 


SECTION 3.1.  SPONSOR’S PURCHASE OF COMMON SECURITIES.  ON THE CLOSING DATE, THE
SPONSOR WILL PURCHASE ALL OF THE COMMON SECURITIES ISSUED BY THE TRUST, IN AN
AMOUNT AT LEAST EQUAL TO 3% OF THE CAPITAL OF THE TRUST, AT THE SAME TIME AS THE
CAPITAL SECURITIES ARE SOLD.

 


SECTION 3.2.  RESPONSIBILITIES OF THE SPONSOR.  IN CONNECTION WITH THE ISSUE AND
SALE OF THE CAPITAL SECURITIES, THE SPONSOR SHALL HAVE THE EXCLUSIVE RIGHT AND
RESPONSIBILITY AND SOLE DECISION TO ENGAGE IN, OR DIRECT THE ADMINISTRATORS TO
ENGAGE IN, THE FOLLOWING ACTIVITIES:

 


(A)                                  TO DETERMINE THE JURISDICTIONS IN WHICH TO
TAKE APPROPRIATE ACTION TO QUALIFY OR REGISTER FOR SALE ALL OR PART OF THE
CAPITAL SECURITIES AND TO DO ANY AND ALL SUCH ACTS, OTHER THAN ACTIONS WHICH
MUST BE TAKEN BY THE TRUST, AND ADVISE THE TRUST OF ACTIONS IT MUST TAKE, AND
PREPARE FOR EXECUTION AND FILING ANY DOCUMENTS TO BE EXECUTED AND FILED BY THE
TRUST, AS THE SPONSOR DEEMS NECESSARY, ADVISABLE OR INCIDENTAL THERETO IN ORDER
TO COMPLY WITH THE APPLICABLE LAWS OF ANY SUCH JURISDICTIONS;

 


(B)                                 TO PREPARE FOR FILING AND REQUEST THE
ADMINISTRATORS TO CAUSE THE FILING BY THE TRUST, AS MAY BE APPROPRIATE, OF AN
APPLICATION TO THE PORTAL SYSTEM, FOR LISTING OR QUOTATION UPON NOTICE OF
ISSUANCE OF ANY CAPITAL SECURITIES, AS REQUESTED BY THE HOLDERS OF NOT LESS THAN
A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES; AND

 


(C)                                  TO NEGOTIATE THE TERMS OF AND/OR EXECUTE
AND DELIVER ON BEHALF OF THE TRUST, THE PLACEMENT AGREEMENT AND OTHER RELATED
AGREEMENTS PROVIDING FOR THE SALE OF THE CAPITAL SECURITIES.

 


ARTICLE IV

 


TRUSTEES AND ADMINISTRATORS

 


SECTION 4.1.  NUMBER OF TRUSTEES.  THE NUMBER OF TRUSTEES INITIALLY SHALL BE
TWO, AND:

 


(A)                                  AT ANY TIME BEFORE THE ISSUANCE OF ANY
SECURITIES, THE SPONSOR MAY, BY WRITTEN INSTRUMENT, INCREASE OR DECREASE THE
NUMBER OF TRUSTEES; AND

 


(B)                                 AFTER THE ISSUANCE OF ANY SECURITIES, THE
NUMBER OF TRUSTEES MAY BE INCREASED OR DECREASED BY VOTE OF THE HOLDER OF A
MAJORITY IN LIQUIDATION AMOUNT OF THE COMMON SECURITIES VOTING AS A CLASS AT A
MEETING OF THE HOLDER OF THE COMMON SECURITIES; PROVIDED, HOWEVER, THAT THERE
SHALL BE A DELAWARE TRUSTEE IF REQUIRED BY SECTION 4.2; AND THERE SHALL ALWAYS
BE ONE TRUSTEE WHO SHALL BE THE INSTITUTIONAL TRUSTEE, AND SUCH TRUSTEE MAY ALSO

 

24

--------------------------------------------------------------------------------


 


SERVE AS DELAWARE TRUSTEE IF IT MEETS THE APPLICABLE REQUIREMENTS, IN WHICH CASE
SECTION 2.11 SHALL HAVE NO APPLICATION TO SUCH ENTITY IN ITS CAPACITY AS
INSTITUTIONAL TRUSTEE.

 


SECTION 4.2.  DELAWARE TRUSTEE.  IF REQUIRED BY THE STATUTORY TRUST ACT, ONE
TRUSTEE (THE “DELAWARE TRUSTEE”) SHALL BE:

 


(A)                                  A NATURAL PERSON WHO IS A RESIDENT OF THE
STATE OF DELAWARE AND A U.S. PERSON AT LEAST 21 YEARS OF AGE; OR

 


(B)                                 IF NOT A NATURAL PERSON, AN ENTITY WHICH IS
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF OR THE
DISTRICT OF COLUMBIA, HAS ITS PRINCIPAL PLACE OF BUSINESS IN THE STATE OF
DELAWARE, AND OTHERWISE MEETS THE REQUIREMENTS OF APPLICABLE LAW, INCLUDING
§3807 OF THE STATUTORY TRUST ACT.

 

The initial Delaware Trustee shall be Wilmington Trust Company.

 


SECTION 4.3.  INSTITUTIONAL TRUSTEE; ELIGIBILITY.

 


(A)                                  THERE SHALL AT ALL TIMES BE ONE TRUSTEE
THAT SHALL ACT AS INSTITUTIONAL TRUSTEE WHICH SHALL:

 

(I)                                     NOT BE AN AFFILIATE OF THE SPONSOR;

 

(II)                                  NOT OFFER OR PROVIDE CREDIT OR CREDIT
ENHANCEMENT TO THE TRUST; AND

 

(III)                               BE A BANKING CORPORATION OR NATIONAL
ASSOCIATION ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF OR OF THE DISTRICT OF COLUMBIA AND AUTHORIZED UNDER
SUCH LAWS TO EXERCISE CORPORATE TRUST POWERS, HAVING A COMBINED CAPITAL AND
SURPLUS OF AT LEAST FIFTY MILLION U.S. DOLLARS ($50,000,000), AND SUBJECT TO
SUPERVISION OR EXAMINATION BY FEDERAL, STATE OR DISTRICT OF COLUMBIA AUTHORITY. 
IF SUCH CORPORATION OR NATIONAL ASSOCIATION PUBLISHES REPORTS OF CONDITION AT
LEAST ANNUALLY, PURSUANT TO LAW OR TO THE REQUIREMENTS OF THE SUPERVISING OR
EXAMINING AUTHORITY REFERRED TO ABOVE, THEN FOR THE PURPOSES OF THIS
SECTION 4.3(A)(III), THE COMBINED CAPITAL AND SURPLUS OF SUCH CORPORATION OR
NATIONAL ASSOCIATION SHALL BE DEEMED TO BE ITS COMBINED CAPITAL AND SURPLUS AS
SET FORTH IN ITS MOST RECENT REPORT OF CONDITION SO PUBLISHED.

 


(B)                                 IF AT ANY TIME THE INSTITUTIONAL TRUSTEE
SHALL CEASE TO BE ELIGIBLE TO SO ACT UNDER SECTION 4.3(A), THE INSTITUTIONAL
TRUSTEE SHALL IMMEDIATELY RESIGN IN THE MANNER AND WITH THE EFFECT SET FORTH IN
SECTION 4.5.

 


(C)                                  IF THE INSTITUTIONAL TRUSTEE HAS OR SHALL
ACQUIRE ANY “CONFLICTING INTEREST” WITHIN THE MEANING OF § 310(B) OF THE TRUST
INDENTURE ACT, THE INSTITUTIONAL TRUSTEE SHALL EITHER ELIMINATE SUCH INTEREST OR
RESIGN, TO THE EXTENT AND IN THE MANNER PROVIDED BY, AND SUBJECT TO THIS
DECLARATION.

 


(D)                                 THE INITIAL INSTITUTIONAL TRUSTEE SHALL BE
WILMINGTON TRUST COMPANY.

 

25

--------------------------------------------------------------------------------


 


SECTION 4.4.  ADMINISTRATORS.  EACH ADMINISTRATOR SHALL BE A U.S. PERSON.  THERE
SHALL AT ALL TIMES BE AT LEAST ONE ADMINISTRATOR.  EXCEPT WHERE A REQUIREMENT
FOR ACTION BY A SPECIFIC NUMBER OF ADMINISTRATORS IS EXPRESSLY SET FORTH IN THIS
DECLARATION AND EXCEPT WITH RESPECT TO ANY ACTION THE TAKING OF WHICH IS THE
SUBJECT OF A MEETING OF THE ADMINISTRATORS, ANY ACTION REQUIRED OR PERMITTED TO
BE TAKEN BY THE ADMINISTRATORS MAY BE TAKEN BY, AND ANY POWER OF THE
ADMINISTRATORS MAY BE EXERCISED BY, OR WITH THE CONSENT OF, ANY ONE SUCH
ADMINISTRATOR ACTING ALONE.

 


SECTION 4.5.  APPOINTMENT, REMOVAL AND RESIGNATION OF THE TRUSTEES AND THE
ADMINISTRATORS.

 


(A)                                  NO RESIGNATION OR REMOVAL OF ANY TRUSTEE
(THE “RELEVANT TRUSTEE”) AND NO APPOINTMENT OF A SUCCESSOR TRUSTEE PURSUANT TO
THIS ARTICLE SHALL BECOME EFFECTIVE UNTIL THE ACCEPTANCE OF APPOINTMENT BY THE
SUCCESSOR TRUSTEE IN ACCORDANCE WITH THE APPLICABLE REQUIREMENTS OF THIS
SECTION.

 


(B)                                 SUBJECT TO SECTION 4.5(A), A RELEVANT
TRUSTEE MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE HOLDERS
OF THE SECURITIES AND BY APPOINTING A SUCCESSOR RELEVANT TRUSTEE.  UPON THE
RESIGNATION OF THE INSTITUTIONAL TRUSTEE, THE INSTITUTIONAL TRUSTEE SHALL
APPOINT A SUCCESSOR BY REQUESTING FROM AT LEAST THREE PERSONS MEETING THE
ELIGIBILITY REQUIREMENTS THEIR EXPENSES AND CHARGES TO SERVE AS THE SUCCESSOR
INSTITUTIONAL TRUSTEE ON A FORM PROVIDED BY THE ADMINISTRATORS, AND SELECTING
THE PERSON WHO AGREES TO THE LOWEST EXPENSE AND CHARGES (THE “SUCCESSOR
INSTITUTIONAL TRUSTEE”).  IF THE INSTRUMENT OF ACCEPTANCE BY THE SUCCESSOR
RELEVANT TRUSTEE REQUIRED BY THIS SECTION SHALL NOT HAVE BEEN DELIVERED TO THE
RELEVANT TRUSTEE WITHIN 60 DAYS AFTER THE GIVING OF SUCH NOTICE OF RESIGNATION
OR DELIVERY OF THE INSTRUMENT OF REMOVAL, THE RELEVANT TRUSTEE MAY PETITION, AT
THE EXPENSE OF THE TRUST, ANY FEDERAL, STATE OR DISTRICT OF COLUMBIA COURT OF
COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR RELEVANT TRUSTEE. 
SUCH COURT MAY THEREUPON, AFTER PRESCRIBING SUCH NOTICE, IF ANY, AS IT MAY DEEM
PROPER, APPOINT A RELEVANT TRUSTEE.  THE INSTITUTIONAL TRUSTEE SHALL HAVE NO
LIABILITY FOR THE SELECTION OF SUCH SUCCESSOR PURSUANT TO THIS SECTION.

 


(C)                                  UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, ANY TRUSTEE MAY BE REMOVED AT ANY TIME BY AN ACT OF
THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE COMMON SECURITIES.  IF
ANY TRUSTEE SHALL BE SO REMOVED, THE HOLDERS OF THE COMMON SECURITIES, BY ACT OF
THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE COMMON SECURITIES
DELIVERED TO THE RELEVANT TRUSTEE, SHALL PROMPTLY APPOINT A SUCCESSOR RELEVANT
TRUSTEE, AND SUCH SUCCESSOR RELEVANT TRUSTEE SHALL COMPLY WITH THE APPLICABLE
REQUIREMENTS OF THIS SECTION.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE, OR BOTH OF THEM,
MAY BE REMOVED BY THE ACT OF THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF
THE CAPITAL SECURITIES, DELIVERED TO THE RELEVANT TRUSTEE (IN ITS INDIVIDUAL
CAPACITY AND ON BEHALF OF THE TRUST).  IF ANY TRUSTEE SHALL BE SO REMOVED, THE
HOLDERS OF CAPITAL SECURITIES, BY ACT OF THE HOLDERS OF A MAJORITY IN
LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES THEN OUTSTANDING DELIVERED TO THE
RELEVANT TRUSTEE, SHALL PROMPTLY APPOINT A SUCCESSOR RELEVANT TRUSTEE OR
TRUSTEES, AND SUCH SUCCESSOR RELEVANT TRUSTEE SHALL COMPLY WITH THE APPLICABLE
REQUIREMENTS OF THIS SECTION.  IF NO SUCCESSOR RELEVANT TRUSTEE SHALL HAVE BEEN
SO APPOINTED BY THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES AND ACCEPTED APPOINTMENT IN THE MANNER REQUIRED BY THIS
SECTION WITHIN 30 DAYS AFTER DELIVERY OF AN

 

26

--------------------------------------------------------------------------------


 


INSTRUMENT OF REMOVAL, THE RELEVANT TRUSTEE OR ANY HOLDER WHO HAS BEEN A HOLDER
OF THE SECURITIES FOR AT LEAST SIX MONTHS MAY, ON BEHALF OF HIMSELF AND ALL
OTHERS SIMILARLY SITUATED, PETITION ANY FEDERAL, STATE OR DISTRICT OF COLUMBIA
COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR RELEVANT
TRUSTEE.  SUCH COURT MAY THEREUPON, AFTER PRESCRIBING SUCH NOTICE, IF ANY, AS IT
MAY DEEM PROPER, APPOINT A SUCCESSOR RELEVANT TRUSTEE OR TRUSTEES.

 


(D)                                 THE INSTITUTIONAL TRUSTEE SHALL GIVE NOTICE
OF EACH RESIGNATION AND EACH REMOVAL OF A TRUSTEE AND EACH APPOINTMENT OF A
SUCCESSOR TRUSTEE TO ALL HOLDERS AND TO THE SPONSOR.  EACH NOTICE SHALL INCLUDE
THE NAME OF THE SUCCESSOR RELEVANT TRUSTEE AND THE ADDRESS OF ITS CORPORATE
TRUST OFFICE IF IT IS THE INSTITUTIONAL TRUSTEE.

 


(E)                                  NOTWITHSTANDING THE FOREGOING OR ANY OTHER
PROVISION OF THIS DECLARATION, IN THE EVENT A DELAWARE TRUSTEE WHO IS A NATURAL
PERSON DIES OR IS ADJUDGED BY A COURT TO HAVE BECOME INCOMPETENT OR
INCAPACITATED, THE VACANCY CREATED BY SUCH DEATH, INCOMPETENCE OR INCAPACITY MAY
BE FILLED BY THE INSTITUTIONAL TRUSTEE FOLLOWING THE PROCEDURES IN THIS
SECTION (WITH THE SUCCESSOR BEING A PERSON WHO SATISFIES THE ELIGIBILITY
REQUIREMENT FOR A DELAWARE TRUSTEE SET FORTH IN THIS DECLARATION) (THE
“SUCCESSOR DELAWARE TRUSTEE”).

 


(F)                                    IN CASE OF THE APPOINTMENT HEREUNDER OF A
SUCCESSOR RELEVANT TRUSTEE, THE RETIRING RELEVANT TRUSTEE AND EACH SUCCESSOR
RELEVANT TRUSTEE WITH RESPECT TO THE SECURITIES SHALL EXECUTE AND DELIVER AN
AMENDMENT HERETO WHEREIN EACH SUCCESSOR RELEVANT TRUSTEE SHALL ACCEPT SUCH
APPOINTMENT AND WHICH (A) SHALL CONTAIN SUCH PROVISIONS AS SHALL BE NECESSARY OR
DESIRABLE TO TRANSFER AND CONFIRM TO, AND TO VEST IN, EACH SUCCESSOR RELEVANT
TRUSTEE ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES OF THE RETIRING RELEVANT
TRUSTEE WITH RESPECT TO THE SECURITIES AND THE TRUST AND (B) SHALL ADD TO OR
CHANGE ANY OF THE PROVISIONS OF THIS DECLARATION AS SHALL BE NECESSARY TO
PROVIDE FOR OR FACILITATE THE ADMINISTRATION OF THE TRUST BY MORE THAN ONE
RELEVANT TRUSTEE, IT BEING UNDERSTOOD THAT NOTHING HEREIN OR IN SUCH AMENDMENT
SHALL CONSTITUTE SUCH RELEVANT TRUSTEES CO-TRUSTEES AND UPON THE EXECUTION AND
DELIVERY OF SUCH AMENDMENT THE RESIGNATION OR REMOVAL OF THE RETIRING RELEVANT
TRUSTEE SHALL BECOME EFFECTIVE TO THE EXTENT PROVIDED THEREIN AND EACH SUCH
SUCCESSOR RELEVANT TRUSTEE, WITHOUT ANY FURTHER ACT, DEED OR CONVEYANCE, SHALL
BECOME VESTED WITH ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES OF THE RETIRING
RELEVANT TRUSTEE; BUT, ON REQUEST OF THE TRUST OR ANY SUCCESSOR RELEVANT
TRUSTEE, SUCH RETIRING RELEVANT TRUSTEE SHALL DULY ASSIGN, TRANSFER AND DELIVER
TO SUCH SUCCESSOR RELEVANT TRUSTEE ALL TRUST PROPERTY, ALL PROCEEDS THEREOF AND
MONEY HELD BY SUCH RETIRING RELEVANT TRUSTEE HEREUNDER WITH RESPECT TO THE
SECURITIES AND THE TRUST SUBJECT TO THE PAYMENT OF ALL UNPAID FEES, EXPENSES AND
INDEMNITIES OF SUCH RETIRING RELEVANT TRUSTEE.

 


(G)                                 NO INSTITUTIONAL TRUSTEE OR DELAWARE TRUSTEE
SHALL BE LIABLE FOR THE ACTS OR OMISSIONS TO ACT OF ANY SUCCESSOR INSTITUTIONAL
TRUSTEE OR SUCCESSOR DELAWARE TRUSTEE, AS THE CASE MAY BE.

 


(H)                                 THE HOLDERS OF THE CAPITAL SECURITIES WILL
HAVE NO RIGHT TO VOTE TO APPOINT, REMOVE OR REPLACE THE ADMINISTRATORS, WHICH
VOTING RIGHTS ARE VESTED EXCLUSIVELY IN THE HOLDERS OF THE COMMON SECURITIES.

 

27

--------------------------------------------------------------------------------


 


(I)                                     ANY SUCCESSOR DELAWARE TRUSTEE SHALL
FILE AN AMENDMENT TO THE CERTIFICATE OF TRUST WITH THE SECRETARY OF STATE OF THE
STATE OF DELAWARE IDENTIFYING THE NAME AND PRINCIPAL PLACE OF BUSINESS OF SUCH
DELAWARE TRUSTEE IN THE STATE OF DELAWARE.

 


SECTION 4.6.  VACANCIES AMONG TRUSTEES.  IF A TRUSTEE CEASES TO HOLD OFFICE FOR
ANY REASON AND THE NUMBER OF TRUSTEES IS NOT REDUCED PURSUANT TO SECTION 4.1, OR
IF THE NUMBER OF TRUSTEES IS INCREASED PURSUANT TO SECTION 4.1, A VACANCY SHALL
OCCUR.  A RESOLUTION CERTIFYING THE EXISTENCE OF SUCH VACANCY BY THE TRUSTEES
OR, IF THERE ARE MORE THAN TWO, A MAJORITY OF THE TRUSTEES SHALL BE CONCLUSIVE
EVIDENCE OF THE EXISTENCE OF SUCH VACANCY.  THE VACANCY SHALL BE FILLED WITH A
TRUSTEE APPOINTED IN ACCORDANCE WITH SECTION 4.5.

 


SECTION 4.7.  EFFECT OF VACANCIES.  THE DEATH, RESIGNATION, RETIREMENT, REMOVAL,
BANKRUPTCY, DISSOLUTION, LIQUIDATION, INCOMPETENCE OR INCAPACITY TO PERFORM THE
DUTIES OF A TRUSTEE SHALL NOT OPERATE TO DISSOLVE, TERMINATE OR ANNUL THE TRUST
OR TERMINATE THIS DECLARATION.  WHENEVER A VACANCY IN THE NUMBER OF TRUSTEES
SHALL OCCUR, UNTIL SUCH VACANCY IS FILLED BY THE APPOINTMENT OF A TRUSTEE IN
ACCORDANCE WITH SECTION 4.5, THE INSTITUTIONAL TRUSTEE SHALL HAVE ALL THE POWERS
GRANTED TO THE TRUSTEES AND SHALL DISCHARGE ALL THE DUTIES IMPOSED UPON THE
TRUSTEES BY THIS DECLARATION.

 


SECTION 4.8.  MEETINGS OF THE TRUSTEES AND THE ADMINISTRATORS.  MEETINGS OF THE
TRUSTEES OR THE ADMINISTRATORS SHALL BE HELD FROM TIME TO TIME UPON THE CALL OF
ANY TRUSTEE OR ADMINISTRATOR, AS APPLICABLE.  REGULAR MEETINGS OF THE TRUSTEES
AND THE ADMINISTRATORS, RESPECTIVELY, MAY BE IN PERSON IN THE UNITED STATES OR
BY TELEPHONE, AT A PLACE (IF APPLICABLE) AND TIME FIXED BY RESOLUTION OF THE
TRUSTEES OR THE ADMINISTRATORS, AS APPLICABLE.  NOTICE OF ANY IN-PERSON MEETINGS
OF THE TRUSTEES OR THE ADMINISTRATORS SHALL BE HAND DELIVERED OR OTHERWISE
DELIVERED IN WRITING (INCLUDING BY FACSIMILE, WITH A HARD COPY BY OVERNIGHT
COURIER) NOT LESS THAN 48 HOURS BEFORE SUCH MEETING.  NOTICE OF ANY TELEPHONIC
MEETINGS OF THE TRUSTEES OR THE ADMINISTRATORS OR ANY COMMITTEE THEREOF SHALL BE
HAND DELIVERED OR OTHERWISE DELIVERED IN WRITING (INCLUDING BY FACSIMILE, WITH A
HARD COPY BY OVERNIGHT COURIER) NOT LESS THAN 24 HOURS BEFORE A MEETING. 
NOTICES SHALL CONTAIN A BRIEF STATEMENT OF THE TIME, PLACE AND ANTICIPATED
PURPOSES OF THE MEETING.  THE PRESENCE (WHETHER IN PERSON OR BY TELEPHONE) OF A
TRUSTEE OR AN ADMINISTRATOR, AS THE CASE MAY BE, AT A MEETING SHALL CONSTITUTE A
WAIVER OF NOTICE OF SUCH MEETING EXCEPT WHERE A TRUSTEE OR AN ADMINISTRATOR, AS
THE CASE MAY BE, ATTENDS A MEETING FOR THE EXPRESS PURPOSE OF OBJECTING TO THE
TRANSACTION OF ANY ACTIVITY ON THE GROUND THAT THE MEETING HAS NOT BEEN LAWFULLY
CALLED OR CONVENED.  UNLESS PROVIDED OTHERWISE IN THIS DECLARATION, ANY ACTION
OF THE TRUSTEES OR THE ADMINISTRATORS, AS THE CASE MAY BE, MAY BE TAKEN AT A
MEETING BY VOTE OF A MAJORITY OF THE TRUSTEES OR THE ADMINISTRATORS PRESENT
(WHETHER IN PERSON OR BY TELEPHONE) AND ELIGIBLE TO VOTE WITH RESPECT TO SUCH
MATTER; PROVIDED, THAT, IN THE CASE OF THE ADMINISTRATORS, A QUORUM IS PRESENT,
OR WITHOUT A MEETING BY THE UNANIMOUS WRITTEN CONSENT OF THE TRUSTEES OR THE
ADMINISTRATORS, AS THE CASE MAY BE.  MEETINGS OF THE TRUSTEES AND THE
ADMINISTRATORS TOGETHER SHALL BE HELD FROM TIME TO TIME UPON THE CALL OF ANY
TRUSTEE OR ADMINISTRATOR.

 


SECTION 4.9.  DELEGATION OF POWER.  (A)  ANY TRUSTEE OR ANY ADMINISTRATOR, AS
THE CASE MAY BE, MAY, BY POWER OF ATTORNEY CONSISTENT WITH APPLICABLE LAW,
DELEGATE TO ANY OTHER NATURAL PERSON OVER THE AGE OF 21 THAT IS A U.S. PERSON
HIS OR HER POWER FOR THE PURPOSE OF EXECUTING ANY DOCUMENTS, INSTRUMENTS OR
OTHER WRITINGS CONTEMPLATED IN SECTION 2.6.

 

28

--------------------------------------------------------------------------------


(B)                                 THE TRUSTEES SHALL HAVE POWER TO DELEGATE
FROM TIME TO TIME TO SUCH OF THEIR NUMBER OR TO ANY OFFICER OF THE TRUST THAT IS
A U.S. PERSON, THE DOING OF SUCH THINGS AND THE EXECUTION OF SUCH INSTRUMENTS OR
OTHER WRITINGS EITHER IN THE NAME OF THE TRUST OR THE NAMES OF THE TRUSTEES OR
OTHERWISE AS THE TRUSTEES MAY DEEM EXPEDIENT, TO THE EXTENT SUCH DELEGATION IS
NOT PROHIBITED BY APPLICABLE LAW OR CONTRARY TO THE PROVISIONS OF THE TRUST, AS
SET FORTH HEREIN.

 


SECTION 4.10.  MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS.  ANY
PERSON INTO WHICH THE INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE, AS THE CASE
MAY BE, MAY BE MERGED OR CONVERTED OR WITH WHICH EITHER MAY BE CONSOLIDATED, OR
ANY PERSON RESULTING FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO WHICH THE
INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE, AS THE CASE MAY BE, SHALL BE A
PARTY, OR ANY PERSON SUCCEEDING TO ALL OR SUBSTANTIALLY ALL THE CORPORATE TRUST
BUSINESS OF THE INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE, AS THE CASE MAY
BE, SHALL BE THE SUCCESSOR OF THE INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE,
AS THE CASE MAY BE, HEREUNDER, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR
ANY FURTHER ACT ON THE PART OF ANY OF THE PARTIES HERETO, PROVIDED SUCH PERSON
SHALL BE OTHERWISE QUALIFIED AND ELIGIBLE UNDER THIS ARTICLE AND, PROVIDED,
FURTHER, THAT SUCH PERSON SHALL FILE AN AMENDMENT TO THE CERTIFICATE OF TRUST
WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE AS CONTEMPLATED IN
SECTION 4.5(I).

 


ARTICLE V

 


DISTRIBUTIONS

 


SECTION 5.1.  DISTRIBUTIONS.  HOLDERS SHALL RECEIVE DISTRIBUTIONS IN ACCORDANCE
WITH THE APPLICABLE TERMS OF THE RELEVANT HOLDER’S SECURITIES.  DISTRIBUTIONS
SHALL BE MADE ON THE CAPITAL SECURITIES AND THE COMMON SECURITIES IN ACCORDANCE
WITH THE PREFERENCES SET FORTH IN THEIR RESPECTIVE TERMS.  IF AND TO THE EXTENT
THAT THE DEBENTURE ISSUER MAKES A PAYMENT OF INTEREST (INCLUDING ANY ADDITIONAL
AMOUNTS OR DEFERRED INTEREST) OR PREMIUM, IF ANY, ON AND/OR PRINCIPAL OF THE
DEBENTURES HELD BY THE INSTITUTIONAL TRUSTEE (THE AMOUNT OF ANY SUCH PAYMENT
BEING A “PAYMENT AMOUNT”), THE INSTITUTIONAL TRUSTEE SHALL AND IS DIRECTED, TO
THE EXTENT FUNDS ARE AVAILABLE IN THE PROPERTY ACCOUNT FOR THAT PURPOSE, TO MAKE
A DISTRIBUTION (A “DISTRIBUTION”) OF THE PAYMENT AMOUNT TO HOLDERS.  FOR THE
AVOIDANCE OF DOUBT, FUNDS IN THE PROPERTY ACCOUNT SHALL NOT BE DISTRIBUTED TO
HOLDERS TO THE EXTENT OF ANY TAXES PAYABLE BY THE TRUST, IN THE CASE OF
WITHHOLDING TAXES, AS DETERMINED BY THE INSTITUTIONAL TRUSTEE OR ANY PAYING
AGENT AND, IN THE CASE OF TAXES OTHER THAN WITHHOLDING TAXES, AS DETERMINED BY
THE ADMINISTRATORS IN A WRITTEN NOTICE TO THE INSTITUTIONAL TRUSTEE.

 


ARTICLE VI

 


ISSUANCE OF SECURITIES

 


SECTION 6.1.  GENERAL PROVISIONS REGARDING SECURITIES.

 


(A)                                  THE ADMINISTRATORS SHALL ON BEHALF OF THE
TRUST ISSUE ONE SERIES OF CAPITAL SECURITIES, EVIDENCED BY A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1, REPRESENTING UNDIVIDED BENEFICIAL
INTERESTS IN THE ASSETS OF THE TRUST AND HAVING SUCH TERMS AS ARE SET FORTH IN
ANNEX I (THE “CAPITAL SECURITIES”), AND ONE SERIES OF COMMON SECURITIES,
EVIDENCED BY A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2,
REPRESENTING UNDIVIDED BENEFICIAL INTERESTS IN

 

29

--------------------------------------------------------------------------------


 


THE ASSETS OF THE TRUST AND HAVING SUCH TERMS AS ARE SET FORTH IN ANNEX I (THE
“COMMON SECURITIES”).  THE TRUST SHALL ISSUE NO SECURITIES OR OTHER INTERESTS IN
THE ASSETS OF THE TRUST OTHER THAN THE CAPITAL SECURITIES AND THE COMMON
SECURITIES.  THE CAPITAL SECURITIES RANK PARI PASSU WITH, AND PAYMENT THEREON
SHALL BE MADE PRO RATA WITH, THE COMMON SECURITIES EXCEPT THAT, WHERE AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE RIGHTS OF HOLDERS OF THE COMMON
SECURITIES TO PAYMENT IN RESPECT OF DISTRIBUTIONS AND PAYMENTS UPON LIQUIDATION,
REDEMPTION AND OTHERWISE ARE SUBORDINATED TO THE RIGHTS TO PAYMENT OF THE
HOLDERS OF THE CAPITAL SECURITIES.

 


(B)                                 THE CERTIFICATES SHALL BE SIGNED ON BEHALF
OF THE TRUST BY ONE OR MORE ADMINISTRATORS.  SUCH SIGNATURE SHALL BE THE
FACSIMILE OR MANUAL SIGNATURE OF ANY ADMINISTRATOR.  IN CASE ANY ADMINISTRATOR
OF THE TRUST WHO SHALL HAVE SIGNED ANY OF THE SECURITIES SHALL CEASE TO BE SUCH
ADMINISTRATOR BEFORE THE CERTIFICATES SO SIGNED SHALL BE DELIVERED BY THE TRUST,
SUCH CERTIFICATES NEVERTHELESS MAY BE DELIVERED AS THOUGH THE PERSON WHO SIGNED
SUCH CERTIFICATES HAD NOT CEASED TO BE SUCH ADMINISTRATOR.  ANY CERTIFICATE MAY
BE SIGNED ON BEHALF OF THE TRUST BY SUCH PERSON WHO, AT THE ACTUAL DATE OF
EXECUTION OF SUCH CERTIFICATE, SHALL BE AN ADMINISTRATOR OF THE TRUST, ALTHOUGH
AT THE DATE OF THE EXECUTION AND DELIVERY OF THE DECLARATION ANY SUCH PERSON WAS
NOT SUCH AN ADMINISTRATOR.  A CAPITAL SECURITY SHALL NOT BE VALID UNTIL THE
CERTIFICATE EVIDENCING IT IS AUTHENTICATED BY THE MANUAL OR FACSIMILE SIGNATURE
OF AN AUTHORIZED OFFICER OF THE INSTITUTIONAL TRUSTEE.  SUCH SIGNATURE SHALL BE
CONCLUSIVE EVIDENCE THAT THE CERTIFICATE EVIDENCING SUCH CAPITAL SECURITY HAS
BEEN AUTHENTICATED UNDER THIS DECLARATION.  UPON WRITTEN ORDER OF THE TRUST
SIGNED BY ONE ADMINISTRATOR, THE INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE ONE OR
MORE CERTIFICATES EVIDENCING THE CAPITAL SECURITIES FOR ORIGINAL ISSUE.  THE
INSTITUTIONAL TRUSTEE MAY APPOINT AN AUTHENTICATING AGENT THAT IS A U.S. PERSON
ACCEPTABLE TO THE SPONSOR TO AUTHENTICATE CERTIFICATES EVIDENCING CAPITAL
SECURITIES.  A COMMON SECURITY NEED NOT BE SO AUTHENTICATED AND SHALL BE VALID
UPON EXECUTION BY ONE OR MORE ADMINISTRATORS.

 


(C)                                  THE CONSIDERATION RECEIVED BY THE TRUST FOR
THE ISSUANCE OF THE SECURITIES SHALL CONSTITUTE A CONTRIBUTION TO THE CAPITAL OF
THE TRUST AND SHALL NOT CONSTITUTE A LOAN TO THE TRUST.

 


(D)                                 UPON ISSUANCE OF THE SECURITIES AS PROVIDED
IN THIS DECLARATION, THE SECURITIES SO ISSUED SHALL BE DEEMED TO BE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE, AND EACH HOLDER THEREOF SHALL BE ENTITLED
TO THE BENEFITS PROVIDED BY THIS DECLARATION.

 


(E)                                  EVERY PERSON, BY VIRTUE OF HAVING BECOME A
HOLDER IN ACCORDANCE WITH THE TERMS OF THIS DECLARATION, SHALL BE DEEMED TO HAVE
EXPRESSLY ASSENTED AND AGREED TO THE TERMS OF, AND SHALL BE BOUND BY, THIS
DECLARATION AND THE GUARANTEE.

 


SECTION 6.2.  PAYING AGENT, TRANSFER AGENT, CALCULATION AGENT AND REGISTRAR.

 


(A)                                  THE TRUST SHALL MAINTAIN IN WILMINGTON,
DELAWARE (I) AN OFFICE OR AGENCY WHERE THE SECURITIES MAY BE PRESENTED FOR
PAYMENT (THE “PAYING AGENT”) AND (II) AN OFFICE OR AGENCY WHERE SECURITIES MAY
BE PRESENTED FOR REGISTRATION OF TRANSFER OR EXCHANGE (THE “TRANSFER AGENT”). 
THE TRUST SHALL KEEP OR CAUSE TO BE KEPT AT SUCH OFFICE OR AGENCY A REGISTER
(THE “SECURITIES REGISTER”) FOR THE PURPOSE OF REGISTERING SECURITIES AND
TRANSFERS AND EXCHANGES OF SECURITIES, SUCH SECURITIES REGISTER TO BE HELD BY A
REGISTRAR (THE “REGISTRAR”).  THE ADMINISTRATORS MAY APPOINT THE PAYING AGENT,
THE REGISTRAR AND THE TRANSFER AGENT, AND MAY

 

30

--------------------------------------------------------------------------------


 


APPOINT ONE OR MORE ADDITIONAL PAYING AGENTS, ONE OR MORE CO-REGISTRARS, OR ONE
OR MORE CO-TRANSFER AGENTS IN SUCH OTHER LOCATIONS AS IT SHALL DETERMINE.  THE
TERM “PAYING AGENT” INCLUDES ANY ADDITIONAL PAYING AGENT, THE TERM “REGISTRAR”
INCLUDES ANY ADDITIONAL REGISTRAR OR CO-REGISTRAR AND THE TERM “TRANSFER AGENT”
INCLUDES ANY ADDITIONAL TRANSFER AGENT OR CO-TRANSFER AGENT.  THE ADMINISTRATORS
MAY CHANGE ANY PAYING AGENT, TRANSFER AGENT OR REGISTRAR AT ANY TIME WITHOUT
PRIOR NOTICE TO ANY HOLDER.  THE ADMINISTRATORS SHALL NOTIFY THE INSTITUTIONAL
TRUSTEE OF THE NAME AND ADDRESS OF ANY PAYING AGENT, TRANSFER AGENT AND
REGISTRAR NOT A PARTY TO THIS DECLARATION.  THE ADMINISTRATORS HEREBY INITIALLY
APPOINT THE INSTITUTIONAL TRUSTEE TO ACT AS PAYING AGENT, TRANSFER AGENT AND
REGISTRAR FOR THE CAPITAL SECURITIES AND THE COMMON SECURITIES AT ITS CORPORATE
TRUST OFFICE.  THE INSTITUTIONAL TRUSTEE OR ANY OF ITS AFFILIATES IN THE UNITED
STATES MAY ACT AS PAYING AGENT, TRANSFER AGENT OR REGISTRAR.

 


(B)                                 THE TRUST SHALL ALSO APPOINT A CALCULATION
AGENT, WHICH SHALL DETERMINE THE COUPON RATE IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES.  THE TRUST INITIALLY APPOINTS THE INSTITUTIONAL TRUSTEE AS
CALCULATION AGENT.

 


SECTION 6.3.  FORM AND DATING.

 


(A)                                  THE CAPITAL SECURITIES SHALL BE EVIDENCED
BY ONE OR MORE CERTIFICATES, AND THE INSTITUTIONAL TRUSTEE’S CERTIFICATE OF
AUTHENTICATION THEREON SHALL BE, SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1, AND
THE COMMON SECURITIES SHALL BE EVIDENCED BY ONE OR MORE CERTIFICATES
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2, EACH OF WHICH IS HEREBY INCORPORATED
IN AND EXPRESSLY MADE A PART OF THIS DECLARATION.  CERTIFICATES MAY BE TYPED,
PRINTED, LITHOGRAPHED OR ENGRAVED OR MAY BE PRODUCED IN ANY OTHER MANNER AS IS
REASONABLY ACCEPTABLE TO THE ADMINISTRATORS, AS CONCLUSIVELY EVIDENCED BY THEIR
EXECUTION THEREOF.  CERTIFICATES EVIDENCING SECURITIES MAY HAVE LETTERS,
NUMBERS, NOTATIONS OR OTHER MARKS OF IDENTIFICATION OR DESIGNATION AND SUCH
LEGENDS OR ENDORSEMENTS REQUIRED BY LAW, STOCK EXCHANGE RULE, AGREEMENTS TO
WHICH THE TRUST IS SUBJECT, IF ANY, OR USAGE (PROVIDED, THAT ANY SUCH NOTATION,
LEGEND OR ENDORSEMENT IS IN A FORM ACCEPTABLE TO THE SPONSOR).  THE TRUST AT THE
DIRECTION OF THE SPONSOR SHALL FURNISH ANY SUCH LEGEND NOT CONTAINED IN EXHIBIT
A-1 TO THE INSTITUTIONAL TRUSTEE IN WRITING.  EACH CAPITAL SECURITY CERTIFICATE
SHALL BE DATED THE DATE OF ITS AUTHENTICATION.  THE TERMS AND PROVISIONS OF THE
SECURITIES SET FORTH IN ANNEX I AND THE FORMS OF CERTIFICATES SET FORTH IN
EXHIBITS A-1 AND A-2 ARE PART OF THE TERMS OF THIS DECLARATION AND TO THE EXTENT
APPLICABLE, THE INSTITUTIONAL TRUSTEE, THE DELAWARE TRUSTEE, THE ADMINISTRATORS
AND THE SPONSOR, BY THEIR EXECUTION AND DELIVERY OF THIS DECLARATION, EXPRESSLY
AGREE TO SUCH TERMS AND PROVISIONS AND TO BE BOUND THEREBY.  CAPITAL SECURITIES
WILL BE ISSUED ONLY IN BLOCKS HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS
THAN $100,000.

 


(B)                                 THE CAPITAL SECURITIES ARE BEING OFFERED AND
SOLD BY THE TRUST INITIALLY PURSUANT TO THE PLACEMENT AGREEMENT IN DEFINITIVE
FORM, REGISTERED IN THE NAME OF THE HOLDER THEREOF, WITHOUT COUPONS AND WITH THE
RESTRICTED SECURITIES LEGEND.

 


SECTION 6.4.  MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATES.  IF (A) ANY
MUTILATED CERTIFICATE SHOULD BE SURRENDERED TO THE REGISTRAR, OR IF THE
REGISTRAR SHALL RECEIVE EVIDENCE TO ITS SATISFACTION OF THE DESTRUCTION, LOSS OR
THEFT OF ANY CERTIFICATE AND (B) THE RELATED HOLDER SHALL DELIVER TO THE
REGISTRAR, THE ADMINISTRATORS AND THE INSTITUTIONAL TRUSTEE SUCH SECURITY OR
INDEMNITY AS MAY BE REASONABLY REQUIRED BY THEM TO KEEP EACH OF THEM HARMLESS,

 

31

--------------------------------------------------------------------------------


 


THEN, IN THE ABSENCE OF NOTICE THAT SUCH CERTIFICATE SHALL HAVE BEEN ACQUIRED BY
A BONA FIDE PURCHASER, AN ADMINISTRATOR ON BEHALF OF THE TRUST SHALL EXECUTE
(AND IN THE CASE OF A CAPITAL SECURITY CERTIFICATE, THE INSTITUTIONAL TRUSTEE
SHALL AUTHENTICATE) AND DELIVER TO SUCH HOLDER, IN EXCHANGE FOR OR IN LIEU OF
ANY SUCH MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATE, A NEW CERTIFICATE OF
LIKE DENOMINATION.  IN CONNECTION WITH THE ISSUANCE OF ANY NEW CERTIFICATE UNDER
THIS SECTION, THE REGISTRAR OR THE ADMINISTRATORS MAY REQUIRE SUCH HOLDER TO PAY
A SUM SUFFICIENT TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE
IMPOSED IN CONNECTION THEREWITH.  ANY CERTIFICATE EXECUTED AND DELIVERED
PURSUANT TO THIS SECTION SHALL CONSTITUTE CONCLUSIVE EVIDENCE OF AN OWNERSHIP
INTEREST IN THE RELEVANT SECURITIES, AS IF ORIGINALLY ISSUED, WHETHER OR NOT THE
LOST, STOLEN OR DESTROYED CERTIFICATE SHALL BE FOUND AT ANY TIME.

 


SECTION 6.5.  TEMPORARY CERTIFICATES.  UNTIL DEFINITIVE CERTIFICATES ARE READY
FOR DELIVERY, THE ADMINISTRATORS MAY PREPARE AND EXECUTE ON BEHALF OF THE TRUST
AND, IN THE CASE OF CAPITAL SECURITY CERTIFICATES, THE INSTITUTIONAL TRUSTEE
SHALL AUTHENTICATE, TEMPORARY CERTIFICATES.  TEMPORARY CERTIFICATES SHALL BE
SUBSTANTIALLY IN THE FORM OF DEFINITIVE CERTIFICATES BUT MAY HAVE VARIATIONS
THAT THE ADMINISTRATORS CONSIDER APPROPRIATE FOR TEMPORARY CERTIFICATES. 
WITHOUT UNREASONABLE DELAY, THE ADMINISTRATORS SHALL PREPARE AND EXECUTE ON
BEHALF OF THE TRUST AND, IN THE CASE OF THE CAPITAL SECURITY CERTIFICATES, THE
INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE DEFINITIVE CERTIFICATES IN EXCHANGE FOR
TEMPORARY CERTIFICATES.

 


SECTION 6.6.  CANCELLATION.  THE ADMINISTRATORS AT ANY TIME MAY DELIVER
CERTIFICATES EVIDENCING SECURITIES TO THE INSTITUTIONAL TRUSTEE FOR
CANCELLATION.  THE REGISTRAR SHALL FORWARD TO THE INSTITUTIONAL TRUSTEE ANY
CERTIFICATES EVIDENCING SECURITIES SURRENDERED TO IT FOR REGISTRATION OF
TRANSFER, REDEMPTION OR PAYMENT.  THE INSTITUTIONAL TRUSTEE SHALL PROMPTLY
CANCEL ALL CERTIFICATES SURRENDERED FOR REGISTRATION OF TRANSFER, PAYMENT,
REPLACEMENT OR CANCELLATION AND SHALL DISPOSE OF SUCH CANCELED CERTIFICATES AS
THE ADMINISTRATORS DIRECT.  THE ADMINISTRATORS MAY NOT ISSUE NEW CERTIFICATES TO
REPLACE CERTIFICATES EVIDENCING SECURITIES THAT HAVE BEEN PAID OR, EXCEPT FOR
CERTIFICATES SURRENDERED FOR PURPOSES OF THE TRANSFER OR EXCHANGE OF THE
SECURITIES EVIDENCED THEREBY, THAT HAVE BEEN DELIVERED TO THE INSTITUTIONAL
TRUSTEE FOR CANCELLATION.

 


SECTION 6.7.  RIGHTS OF HOLDERS; WAIVERS OF PAST DEFAULTS.

 


(A)                                  THE LEGAL TITLE TO THE TRUST PROPERTY IS
VESTED EXCLUSIVELY IN THE INSTITUTIONAL TRUSTEE (IN ITS CAPACITY AS SUCH) IN
ACCORDANCE WITH SECTION 2.5, AND THE HOLDERS SHALL NOT HAVE ANY RIGHT OR TITLE
THEREIN OTHER THAN THE UNDIVIDED BENEFICIAL INTEREST IN THE ASSETS OF THE TRUST
CONFERRED BY THEIR SECURITIES AND THEY SHALL HAVE NO RIGHT TO CALL FOR ANY
PARTITION OR DIVISION OF PROPERTY, PROFITS OR RIGHTS OF THE TRUST EXCEPT AS
DESCRIBED BELOW.  THE SECURITIES SHALL BE PERSONAL PROPERTY GIVING ONLY THE
RIGHTS SPECIFICALLY SET FORTH THEREIN AND IN THIS DECLARATION.  THE SECURITIES
SHALL HAVE NO, AND THE ISSUANCE OF THE SECURITIES SHALL NOT BE SUBJECT TO,
PREEMPTIVE OR OTHER SIMILAR RIGHTS AND WHEN ISSUED AND DELIVERED TO HOLDERS
AGAINST PAYMENT OF THE PURCHASE PRICE THEREFOR, THE SECURITIES WILL BE FULLY
PAID AND NONASSESSABLE BY THE TRUST.

 


(B)                                 FOR SO LONG AS ANY CAPITAL SECURITIES REMAIN
OUTSTANDING, IF, UPON AN INDENTURE EVENT OF DEFAULT, THE DEBENTURE TRUSTEE FAILS
OR THE HOLDERS OF NOT LESS THAN 25% IN PRINCIPAL AMOUNT OF THE OUTSTANDING
DEBENTURES FAIL TO DECLARE THE PRINCIPAL OF ALL OF THE DEBENTURES TO BE
IMMEDIATELY DUE AND PAYABLE, THE HOLDERS OF NOT LESS THAN A MAJORITY IN

 

32

--------------------------------------------------------------------------------


 


LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES THEN OUTSTANDING SHALL HAVE THE
RIGHT TO MAKE SUCH DECLARATION BY A NOTICE IN WRITING TO THE INSTITUTIONAL
TRUSTEE, THE SPONSOR AND THE DEBENTURE TRUSTEE.

 


(C)                                  AT ANY TIME AFTER THE ACCELERATION OF
MATURITY OF THE DEBENTURES HAS BEEN MADE AND BEFORE A JUDGMENT OR DECREE FOR
PAYMENT OF THE MONEY DUE HAS BEEN OBTAINED BY THE DEBENTURE TRUSTEE AS PROVIDED
IN THE INDENTURE, IF THE INSTITUTIONAL TRUSTEE, SUBJECT TO THE PROVISIONS
HEREOF, FAILS TO ANNUL ANY SUCH ACCELERATION AND WAIVE SUCH DEFAULT, THE HOLDERS
OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES, BY WRITTEN NOTICE
TO THE INSTITUTIONAL TRUSTEE, THE SPONSOR AND THE DEBENTURE TRUSTEE, MAY RESCIND
AND ANNUL SUCH ACCELERATION AND ITS CONSEQUENCES IF:

 

(I)                                     THE SPONSOR HAS PAID OR DEPOSITED WITH
THE DEBENTURE TRUSTEE A SUM SUFFICIENT TO PAY

 

(A)                              ALL OVERDUE INSTALLMENTS OF INTEREST ON ALL OF
THE DEBENTURES;

 

(B)                                ANY ACCRUED DEFERRED INTEREST ON ALL OF THE
DEBENTURES;

 

(C)                                ALL PAYMENTS ON ANY DEBENTURES THAT HAVE
BECOME DUE OTHERWISE THAN BY SUCH ACCELERATION AND INTEREST AND DEFERRED
INTEREST THEREON AT THE RATE BORNE BY THE DEBENTURES; AND

 

(D)                               ALL SUMS PAID OR ADVANCED BY THE DEBENTURE
TRUSTEE UNDER THE INDENTURE AND THE REASONABLE COMPENSATION, DOCUMENTED
EXPENSES, DISBURSEMENTS AND ADVANCES OF THE DEBENTURE TRUSTEE AND THE
INSTITUTIONAL TRUSTEE, THEIR AGENTS AND COUNSEL; AND

 

(II)                                  ALL EVENTS OF DEFAULT WITH RESPECT TO THE
DEBENTURES, OTHER THAN THE NON-PAYMENT OF THE PRINCIPAL OF OR PREMIUM, IF ANY,
ON THE DEBENTURES THAT HAS BECOME DUE SOLELY BY SUCH ACCELERATION, HAVE BEEN
CURED OR WAIVED AS PROVIDED IN SECTION 5.07 OF THE INDENTURE.

 


(D)                                 THE HOLDERS OF A MAJORITY IN LIQUIDATION
AMOUNT OF THE CAPITAL SECURITIES MAY, ON BEHALF OF THE HOLDERS OF ALL THE
CAPITAL SECURITIES, WAIVE ANY PAST DEFAULT OR EVENT OF DEFAULT, EXCEPT A DEFAULT
OR EVENT OF DEFAULT ARISING FROM THE NON-PAYMENT OF PRINCIPAL OF OR PREMIUM, IF
ANY, OR INTEREST ON THE DEBENTURES (UNLESS SUCH DEFAULT OR EVENT OF DEFAULT HAS
BEEN CURED AND A SUM SUFFICIENT TO PAY ALL MATURED INSTALLMENTS OF INTEREST,
PREMIUM AND PRINCIPAL DUE OTHERWISE THAN BY ACCELERATION HAS BEEN DEPOSITED WITH
THE DEBENTURE TRUSTEE) OR A DEFAULT OR EVENT OF DEFAULT IN RESPECT OF A COVENANT
OR PROVISION THAT UNDER THE INDENTURE CANNOT BE MODIFIED OR AMENDED WITHOUT THE
CONSENT OF THE HOLDER OF EACH OUTSTANDING DEBENTURE.  NO SUCH RESCISSION SHALL
AFFECT ANY SUBSEQUENT DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.

 


(E)                                  UPON RECEIPT BY THE INSTITUTIONAL TRUSTEE
OF WRITTEN NOTICE DECLARING SUCH AN ACCELERATION, OR RESCISSION AND ANNULMENT
THEREOF, BY HOLDERS OF ANY PART OF THE CAPITAL SECURITIES, A RECORD DATE SHALL
BE ESTABLISHED FOR DETERMINING HOLDERS OF OUTSTANDING CAPITAL SECURITIES
ENTITLED TO JOIN IN SUCH NOTICE, WHICH RECORD DATE SHALL BE AT THE CLOSE OF
BUSINESS ON THE DAY THE INSTITUTIONAL TRUSTEE RECEIVES SUCH NOTICE.  THE HOLDERS
ON SUCH RECORD DATE, OR THEIR

 

33

--------------------------------------------------------------------------------


 


DULY DESIGNATED PROXIES, AND ONLY SUCH PERSONS, SHALL BE ENTITLED TO JOIN IN
SUCH NOTICE, WHETHER OR NOT SUCH HOLDERS REMAIN HOLDERS AFTER SUCH RECORD DATE;
PROVIDED, THAT, UNLESS SUCH DECLARATION OF ACCELERATION, OR RESCISSION AND
ANNULMENT, AS THE CASE MAY BE, SHALL HAVE BECOME EFFECTIVE BY VIRTUE OF THE
REQUISITE PERCENTAGE HAVING JOINED IN SUCH NOTICE PRIOR TO THE DAY THAT IS 90
DAYS AFTER SUCH RECORD DATE, SUCH NOTICE OF DECLARATION OF ACCELERATION, OR
RESCISSION AND ANNULMENT, AS THE CASE MAY BE, SHALL AUTOMATICALLY AND WITHOUT
FURTHER ACTION BY ANY HOLDER BE CANCELED AND OF NO FURTHER EFFECT.  NOTHING IN
THIS PARAGRAPH SHALL PREVENT A HOLDER, OR A PROXY OF A HOLDER, FROM GIVING,
AFTER EXPIRATION OF SUCH 90-DAY PERIOD, A NEW WRITTEN NOTICE OF DECLARATION OF
ACCELERATION, OR RESCISSION AND ANNULMENT THEREOF, AS THE CASE MAY BE, THAT IS
IDENTICAL TO A WRITTEN NOTICE THAT HAS BEEN CANCELED PURSUANT TO THE PROVISO TO
THE PRECEDING SENTENCE, IN WHICH EVENT A NEW RECORD DATE SHALL BE ESTABLISHED
PURSUANT TO THE PROVISIONS OF THIS SECTION.

 


(F)                                    EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION, THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES MAY, ON BEHALF OF THE HOLDERS OF ALL THE CAPITAL SECURITIES, WAIVE
ANY PAST DEFAULT OR EVENT OF DEFAULT AND ITS CONSEQUENCES.  UPON SUCH WAIVER, 
ANY SUCH DEFAULT OR EVENT OF DEFAULT SHALL CEASE TO EXIST, AND ANY DEFAULT OR
EVENT OF DEFAULT ARISING THEREFROM SHALL BE DEEMED TO HAVE BEEN CURED, FOR EVERY
PURPOSE OF THIS DECLARATION, BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT
OR OTHER DEFAULT OR EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.

 


ARTICLE VII

 


DISSOLUTION AND TERMINATION OF TRUST

 


SECTION 7.1.  DISSOLUTION AND TERMINATION OF TRUST. 
(A)                                                THE TRUST SHALL DISSOLVE ON
THE FIRST TO OCCUR OF :

 

(I)                                     UNLESS EARLIER DISSOLVED, ON APRIL 6,
2039, THE EXPIRATION OF THE TERM OF THE TRUST;

 

(II)                                  A BANKRUPTCY EVENT WITH RESPECT TO THE
SPONSOR, THE TRUST OR THE DEBENTURE ISSUER;

 

(III)                               OTHER THAN IN CONNECTION WITH A MERGER,
CONSOLIDATION OR SIMILAR TRANSACTION NOT PROHIBITED BY THE INDENTURE, THIS
DECLARATION OR THE GUARANTEE, AS THE CASE MAY BE, THE FILING OF A CERTIFICATE OF
DISSOLUTION OR ITS EQUIVALENT WITH RESPECT TO THE SPONSOR OR UPON THE REVOCATION
OF THE CHARTER OF THE SPONSOR AND THE EXPIRATION OF 90 DAYS AFTER THE DATE OF
REVOCATION WITHOUT A REINSTATEMENT THEREOF;

 

(IV)                              THE DISTRIBUTION OF ALL OF THE DEBENTURES TO
THE HOLDERS OF THE SECURITIES, UPON EXERCISE OF THE RIGHT OF THE HOLDERS OF ALL
OF THE OUTSTANDING COMMON SECURITIES TO DISSOLVE THE TRUST AS PROVIDED IN ANNEX
I HERETO;

 

(V)                                 THE ENTRY OF A DECREE OF JUDICIAL
DISSOLUTION OF ANY HOLDER OF THE COMMON SECURITIES, THE SPONSOR, THE TRUST OR
THE DEBENTURE ISSUER;

 

34

--------------------------------------------------------------------------------


 

(VI)                              WHEN ALL OF THE SECURITIES ARE THEN SUBJECT TO
REDEMPTION AND THE AMOUNTS NECESSARY FOR REDEMPTION THEREOF SHALL HAVE BEEN PAID
TO THE HOLDERS IN ACCORDANCE WITH THE TERMS OF THE SECURITIES; OR

 

(VII)                           BEFORE THE ISSUANCE OF ANY SECURITIES, WITH THE
CONSENT OF ALL OF THE TRUSTEES AND THE SPONSOR.

 


(B)                                 AS SOON AS IS PRACTICABLE AFTER THE
OCCURRENCE OF AN EVENT REFERRED TO IN SECTION 7.1(A), AND AFTER SATISFACTION OF
LIABILITIES TO CREDITORS OF THE TRUST AS REQUIRED BY APPLICABLE LAW, INCLUDING
§3808 OF THE STATUTORY TRUST ACT, AND SUBJECT TO THE TERMS SET FORTH IN ANNEX I,
THE INSTITUTIONAL TRUSTEE SHALL TERMINATE THE TRUST BY FILING A CERTIFICATE OF
CANCELLATION WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE.

 


(C)                                  THE PROVISIONS OF SECTION 2.9 AND
ARTICLE IX SHALL SURVIVE THE TERMINATION OF THE TRUST.

 


ARTICLE VIII

 


TRANSFER OF INTERESTS

 


SECTION 8.1.  GENERAL.  (A)              WHERE A HOLDER OF CAPITAL SECURITIES
DELIVERS TO THE REGISTRAR IN ACCORDANCE WITH THIS DECLARATION A REQUEST TO
REGISTER A TRANSFER OF SUCH HOLDER’S CAPITAL SECURITIES OR TO EXCHANGE THEM FOR
AN EQUAL AGGREGATE LIQUIDATION AMOUNT OF CAPITAL SECURITIES REPRESENTED BY
DIFFERENT CERTIFICATES, THE REGISTRAR SHALL REGISTER THE TRANSFER OR MAKE THE
EXCHANGE WHEN THE REQUIREMENTS SPECIFIED IN THIS ARTICLE VIII FOR SUCH TRANSFER
OR EXCHANGE ARE MET.  TO FACILITATE REGISTRATIONS OF TRANSFERS AND EXCHANGES,
THE TRUST SHALL EXECUTE AND THE INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE CAPITAL
SECURITY CERTIFICATES AT THE REGISTRAR’S REQUEST.

 


(B)                                 UPON ISSUANCE OF THE COMMON SECURITIES, THE
SPONSOR SHALL ACQUIRE AND RETAIN BENEFICIAL AND RECORD OWNERSHIP OF THE COMMON
SECURITIES AND, FOR SO LONG AS THE SECURITIES REMAIN OUTSTANDING, THE SPONSOR
SHALL MAINTAIN 100% OWNERSHIP OF THE COMMON SECURITIES; PROVIDED, HOWEVER, THAT
ANY PERMITTED SUCCESSOR OF THE DEBENTURE ISSUER UNDER THE INDENTURE MAY SUCCEED
TO THE SPONSOR’S OWNERSHIP OF THE COMMON SECURITIES.

 


(C)                                  CAPITAL SECURITIES MAY ONLY BE TRANSFERRED,
IN WHOLE OR IN PART, IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN
THIS DECLARATION AND IN THE TERMS OF THE CAPITAL SECURITIES.  TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY TRANSFER OR PURPORTED TRANSFER OF ANY
SECURITY NOT MADE IN ACCORDANCE WITH THIS DECLARATION SHALL BE NULL AND VOID AND
WILL BE DEEMED TO BE OF NO LEGAL EFFECT WHATSOEVER AND ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH CAPITAL SECURITIES FOR
ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON SUCH
CAPITAL SECURITIES, AND SUCH TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
WHATSOEVER IN SUCH CAPITAL SECURITIES.

 


(D)                                 THE REGISTRAR SHALL PROVIDE IN THE
SECURITIES REGISTER FOR THE REGISTRATION OF SECURITIES AND OF TRANSFERS OF
SECURITIES, WHICH WILL BE EFFECTED WITHOUT CHARGE BUT ONLY UPON PAYMENT (WITH
SUCH INDEMNITY AS THE REGISTRAR MAY REASONABLY REQUIRE) IN RESPECT OF ANY TAX OR
OTHER GOVERNMENTAL CHARGES THAT MAY BE IMPOSED IN RELATION TO IT.  UPON ITS
RECEIPT OF THE DOCUMENTS REQUIRED UNDER THIS SECTION 8.1(D) FOR REGISTRATION OF
TRANSFER OF ANY SECURITIES, THE

 

35

--------------------------------------------------------------------------------


 


REGISTRAR SHALL REGISTER IN THE SECURITIES REGISTER, IN THE NAME OF THE
DESIGNATED TRANSFEREE OR TRANSFEREES, THE SECURITIES BEING TRANSFERRED AND
THEREUPON, FOR ALL PURPOSES OF THIS DECLARATION, SUCH TRANSFER SHALL BE
EFFECTIVE AND SUCH TRANSFEREE OR TRANSFEREES SHALL BE, AND SUCH TRANSFEROR SHALL
NO LONGER BE, THE HOLDER OF THE TRANSFERRED SECURITIES.  UPON THE REGISTRATION
OF TRANSFER OF A SECURITY PURSUANT TO THE TERMS OF THIS DECLARATION IN THE NAME
OF THE NEW HOLDER THEREOF, SUCH SECURITY SHALL CONSTITUTE THE SAME SECURITY AS
THE SECURITY SO TRANSFERRED AND SHALL BE ENTITLED TO THE SAME BENEFITS UNDER
THIS DECLARATION AS THE SECURITY SO TRANSFERRED.  THE REGISTRAR SHALL, AND IS
AUTHORIZED TO, RECORD AND REGISTER IN THE SECURITIES REGISTER THE TRANSFER OF A
SECURITY UPON THE REGISTRAR’S RECEIPT OF ORIGINALS OR COPIES (WHICH MAY BE BY
FACSIMILE OR OTHER FORM OF ELECTRONIC TRANSMISSION) OF (I) A WRITTEN INSTRUMENT
OF TRANSFER IN FORM REASONABLY SATISFACTORY TO THE REGISTRAR DULY EXECUTED BY
THE HOLDER OR SUCH HOLDER’S ATTORNEY DULY AUTHORIZED IN WRITING, AND (II) IF
SUCH SECURITY IS BEING TRANSFERRED PRIOR TO THE RESALE RESTRICTION TERMINATION
DATE OTHER THAN IN ACCORDANCE WITH SECTION 8.4, A CERTIFICATE SUBSTANTIALLY IN
THE FORM SET FORTH AS EXHIBIT B, C OR D, AS APPLICABLE, HERETO, EXECUTED BY THE
TRANSFEROR OR TRANSFEREE, AS APPLICABLE; THEREUPON, THE REGISTRAR IS AUTHORIZED
TO CONFIRM IN WRITING TO THE TRANSFEREE AND, IF REQUESTED, TO THE TRANSFEROR OF
SUCH SECURITY THAT SUCH TRANSFER HAS BEEN REGISTERED IN THE SECURITIES REGISTER
AND THAT SUCH TRANSFEREE IS THE HOLDER OF SUCH SECURITY.  THE CERTIFICATE
EVIDENCING THE SECURITY SO TRANSFERRED, DULY ENDORSED BY THE TRANSFEROR, SHALL
BE SURRENDERED TO THE REGISTRAR AT THE TIME THE TRANSFER CONDITIONS SPECIFIED IN
THE IMMEDIATELY PRECEDING SENTENCE ARE SATISFIED OR WITHIN FIVE (5) BUSINESS
DAYS AFTER THE REGISTRAR HAS REGISTERED THE TRANSFER OF SUCH SECURITY ON THE
SECURITIES REGISTER, AND PROMPTLY AFTER SUCH SURRENDER, AN ADMINISTRATOR ON
BEHALF OF THE TRUST SHALL EXECUTE AND, IN THE CASE OF A CAPITAL SECURITY
CERTIFICATE, THE INSTITUTIONAL TRUSTEE SHALL, AND IS AUTHORIZED TO, AUTHENTICATE
A CERTIFICATE IN THE NAME OF THE TRANSFEREE AS THE NEW HOLDER OF THE SECURITY
EVIDENCED THEREBY.  UNTIL THE CERTIFICATE EVIDENCING THE SECURITY SO TRANSFERRED
IS SURRENDERED TO THE REGISTRAR, SUCH SECURITY MAY NOT BE TRANSFERRED BY SUCH
NEW HOLDER.  EACH CERTIFICATE SURRENDERED IN CONNECTION WITH A REGISTRATION OF
TRANSFER SHALL BE CANCELED BY THE INSTITUTIONAL TRUSTEE PURSUANT TO
SECTION 6.6.  A TRANSFEREE OF A SECURITY SHALL BE ENTITLED TO THE RIGHTS AND
SUBJECT TO THE OBLIGATIONS OF A HOLDER HEREUNDER UPON THE REGISTRATION OF SUCH
TRANSFER IN THE SECURITIES REGISTER.  EACH SUCH TRANSFEREE SHALL BE DEEMED TO
HAVE AGREED TO BE BOUND BY THIS DECLARATION.

 


(E)                                  NEITHER THE TRUST NOR THE REGISTRAR SHALL
BE REQUIRED (I) TO ISSUE CERTIFICATES REPRESENTING SECURITIES OR REGISTER THE
TRANSFER OF OR EXCHANGE ANY SECURITIES DURING A PERIOD BEGINNING AT THE OPENING
OF BUSINESS 15 DAYS BEFORE THE DAY OF ANY SELECTION OF SECURITIES FOR REDEMPTION
AND ENDING AT THE CLOSE OF BUSINESS ON THE EARLIEST DATE ON WHICH THE RELEVANT
NOTICE OF REDEMPTION IS DEEMED TO HAVE BEEN GIVEN TO ALL HOLDERS OF THE
SECURITIES TO BE REDEEMED, OR (II) TO REGISTER THE TRANSFER OR EXCHANGE OF ANY
SECURITY SO SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT THE UNREDEEMED
PORTION OF ANY SECURITY BEING REDEEMED IN PART.

 


SECTION 8.2.  TRANSFER PROCEDURES AND RESTRICTIONS.

 


(A)                                  PRIOR TO THE RESALE RESTRICTION TERMINATION
DATE, CERTIFICATES EVIDENCING CAPITAL SECURITIES SHALL BEAR THE RESTRICTED
SECURITIES LEGEND.  THE RESTRICTED SECURITIES LEGEND ON ANY CERTIFICATE
EVIDENCING OUTSTANDING CAPITAL SECURITIES SHALL NOT BE REMOVED UNLESS THERE IS
DELIVERED TO THE TRUST SUCH SATISFACTORY EVIDENCE, WHICH MAY INCLUDE AN OPINION
OF COUNSEL, AS MAY BE REASONABLY REQUIRED BY THE TRUST, THAT NEITHER THE
RESTRICTED SECURITIES LEGEND NOR THE RESTRICTIONS ON TRANSFER SET FORTH THEREIN
ARE REQUIRED TO ENSURE THAT TRANSFERS THEREOF COMPLY WITH

 

36

--------------------------------------------------------------------------------


 


THE PROVISIONS OF THE SECURITIES ACT OR THAT SUCH SECURITIES ARE NOT
“RESTRICTED” WITHIN THE MEANING OF RULE 144 UNDER THE SECURITIES ACT.  UPON
PROVISION OF SUCH SATISFACTORY EVIDENCE, THE INSTITUTIONAL TRUSTEE, AT THE
WRITTEN DIRECTION OF THE TRUST, SHALL AUTHENTICATE AND DELIVER CAPITAL
SECURITIES CERTIFICATES THAT DO NOT BEAR THE RESTRICTED SECURITIES LEGEND IN
EXCHANGE FOR THE CAPITAL SECURITIES CERTIFICATES BEARING THE RESTRICTED
SECURITIES LEGEND.

 


(B)                                 PRIOR TO THE RESALE RESTRICTION TERMINATION
DATE, WITHOUT THE WRITTEN CONSENT OF THE SPONSOR, CAPITAL SECURITIES MAY ONLY BE
TRANSFERRED:  (I) TO A QIB IF THE INSTRUMENT OF TRANSFER IS ACCOMPANIED BY A
CERTIFICATE OF THE TRANSFEROR SUBSTANTIALLY IN THE FORM SET FORTH AS EXHIBIT C
HERETO; (II) TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A) (1),
(2), (3), (7) OR (8) UNDER THE SECURITIES ACT IF THE INSTRUMENT OF TRANSFER IS
ACCOMPANIED BY A CERTIFICATE OF THE TRANSFEREE SUBSTANTIALLY IN THE FORM SET
FORTH AS EXHIBIT B HERETO; OR (III)  TO A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” UNDER, AND WITHIN THE MEANING OF, REGULATION S UNDER THE SECURITIES
ACT IF THE INSTRUMENT OF TRANSFER IS ACCOMPANIED BY A CERTIFICATE OF THE
TRANSFEREE SUBSTANTIALLY IN THE FORM SET FORTH AS EXHIBIT D HERETO.  EACH
CERTIFICATE FURNISHED PURSUANT TO THIS SECTION 8.2(B) MAY BE AN ORIGINAL OR A
COPY (WHICH MAY BE FURNISHED BY FACSIMILE OR OTHER FORM OF ELECTRONIC
TRANSMISSION).

 


(C)                                  THE CAPITAL SECURITIES MAY NOT BE
TRANSFERRED PRIOR TO THE RESALE RESTRICTION TERMINATION DATE EXCEPT IN
COMPLIANCE WITH RESTRICTIONS ON TRANSFER SET FORTH IN THE LEGEND SET FORTH BELOW
(THE “RESTRICTED SECURITIES LEGEND”), AND EXCEPT AS OTHERWISE CONTEMPLATED IN
SECTION 8.2(A), PRIOR TO THE RESALE RESTRICTION TERMINATION DATE, EACH
CERTIFICATE EVIDENCING OUTSTANDING CAPITAL SECURITIES SHALL BEAR THE RESTRICTED
SECURITIES LEGEND:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) TWO YEARS (OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) UNDER THE SECURITIES
ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE
LAST DATE ON WHICH THE TRUST OR ANY AFFILIATE (AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) OF THE TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE, IF ANY, AS
MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY (A) TO THE
DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER,” AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS OWN
ACCOUNT

 

37

--------------------------------------------------------------------------------


 

OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3), (7)
OR (8) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY OR
SUCH INTEREST OR PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH
AN ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE DEBENTURE ISSUER AND THE
TRUST PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR (E)
ABOVE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE AMENDED
AND RESTATED DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE
DEBENTURE ISSUER OR THE TRUST.  THE HOLDER OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE,
AGREES THAT IT WILL COMPLY WITH THE FOREGOING RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING. 
ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR
THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN

 

38

--------------------------------------------------------------------------------


 

EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO
APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A
LIQUIDATION AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO
LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE
THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
SECURITY OR SUCH INTEREST OR PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN.

 


(D)                                 CAPITAL SECURITIES MAY ONLY BE TRANSFERRED
IN MINIMUM BLOCKS OF $100,000 AGGREGATE LIQUIDATION AMOUNT (100 CAPITAL
SECURITIES) AND MULTIPLES OF $1,000 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER
OF CAPITAL SECURITIES IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS
THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE A HOLDER OF SUCH CAPITAL
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON SUCH CAPITAL SECURITIES, AND SUCH PURPORTED TRANSFEREE SHALL BE
DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH CAPITAL SECURITIES.

 


SECTION 8.3.  DEEMED SECURITY HOLDERS.  THE TRUST, THE ADMINISTRATORS, THE
TRUSTEES, THE PAYING AGENT, THE TRANSFER AGENT OR THE REGISTRAR MAY TREAT THE
PERSON IN WHOSE NAME ANY SECURITY SHALL BE REGISTERED ON THE SECURITIES REGISTER
OF THE TRUST AS THE SOLE HOLDER AND OWNER OF SUCH SECURITY FOR PURPOSES OF
RECEIVING DISTRIBUTIONS AND FOR ALL OTHER PURPOSES WHATSOEVER AND, ACCORDINGLY,
SHALL NOT BE BOUND TO RECOGNIZE ANY EQUITABLE OR OTHER CLAIM TO OR INTEREST IN
SUCH SECURITY ON THE PART OF ANY OTHER PERSON, WHETHER OR NOT THE TRUST, THE
ADMINISTRATORS, THE TRUSTEES, THE PAYING AGENT, THE TRANSFER AGENT OR THE
REGISTRAR SHALL HAVE ACTUAL OR OTHER NOTICE THEREOF.

 


SECTION 8.4.  TRANSFER OF INITIAL SECURITIES.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS ARTICLE VIII OR ANY OTHER PROVISION OF THIS DECLARATION
(INCLUDING ALL ANNEXES AND EXHIBITS HERETO) TO THE CONTRARY, ANY OR ALL OF THE
CAPITAL SECURITIES INITIALLY ISSUED TO THE PURCHASER (THE “INITIAL SECURITIES”)
MAY BE TRANSFERRED BY THE PURCHASER TO ANY TRANSFEREE

 

39

--------------------------------------------------------------------------------


 


SELECTED BY IT  THAT MEETS THE PARAMETERS SPECIFIED BELOW AND, UPON DELIVERY TO
THE REGISTRAR, OF ORIGINALS OR COPIES (WHICH MAY BE BY FACSIMILE OR OTHER FORM
OF ELECTRONIC TRANSMISSION) OF A WRITTEN INSTRUMENT OF TRANSFER IN FORM
REASONABLY SATISFACTORY TO THE REGISTRAR DULY EXECUTED BY THE PURCHASER OR THE
PURCHASER’S ATTORNEY DULY AUTHORIZED IN WRITING (IT BEING UNDERSTOOD THAT NO
SIGNATURE GUARANTEE SHALL BE REQUIRED), THEN THE REGISTRAR SHALL, AND IS
AUTHORIZED TO, RECORD AND REGISTER ON THE SECURITIES REGISTER THE TRANSFER OF
SUCH INITIAL SECURITIES TO SUCH TRANSFEREE; THEREUPON, THE REGISTRAR IS
AUTHORIZED TO CONFIRM IN WRITING TO THE TRANSFEREE AND, IF REQUESTED, TO THE
TRANSFEROR OF SUCH INITIAL SECURITIES THAT SUCH TRANSFER HAS BEEN REGISTERED IN
THE SECURITIES REGISTER AND THAT SUCH TRANSFEREE IS THE HOLDER OF SUCH INITIAL
SECURITIES; PROVIDED, HOWEVER, THAT THE PURCHASER OF THE INITIAL SECURITIES, BY
ITS ACCEPTANCE THEREOF, AGREES THAT IT MAY NOT TRANSFER ANY INITIAL SECURITIES
PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO ANY TRANSFEREE THAT IS NOT A
QIB, AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1), (2), (3),
(7) OR (8) UNDER THE SECURITIES ACT OR A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” UNDER, AND WITHIN THE MEANING OF, REGULATION S UNDER THE SECURITIES
ACT.  THE CERTIFICATE EVIDENCING THE INITIAL SECURITIES TO BE TRANSFERRED, DULY
ENDORSED BY THE PURCHASER, SHALL BE SURRENDERED TO THE REGISTRAR AT THE TIME THE
TRANSFER CONDITIONS SPECIFIED IN THE IMMEDIATELY PRECEDING SENTENCE ARE
SATISFIED OR WITHIN FIVE (5) BUSINESS DAYS AFTER THE REGISTRAR HAS REGISTERED
THE TRANSFER OF SUCH INITIAL SECURITIES IN THE SECURITIES REGISTER, AND PROMPTLY
AFTER SUCH SURRENDER, AN ADMINISTRATOR ON BEHALF OF THE TRUST SHALL EXECUTE AND,
IN THE CASE OF A CAPITAL SECURITY CERTIFICATE, THE INSTITUTIONAL TRUSTEE SHALL,
AND IS AUTHORIZED TO, AUTHENTICATE A CERTIFICATE IN THE NAME OF THE TRANSFEREE
AS THE NEW HOLDER OF THE INITIAL SECURITIES EVIDENCED THEREBY.  UNTIL THE
CERTIFICATE EVIDENCING THE INITIAL SECURITIES SO TRANSFERRED IS SURRENDERED TO
THE REGISTRAR, SUCH INITIAL SECURITIES MAY NOT BE TRANSFERRED BY SUCH NEW
HOLDER.  NO OTHER CONDITIONS, RESTRICTIONS OR OTHER PROVISIONS OF THIS
DECLARATION OR ANY OTHER DOCUMENT SHALL APPLY TO A TRANSFER OF INITIAL
SECURITIES BY THE PURCHASER.

 


ARTICLE IX

 


LIMITATION OF LIABILITY OF
HOLDERS OF SECURITIES, TRUSTEES OR OTHERS

 


SECTION 9.1.  LIABILITY.  (A)  EXCEPT AS EXPRESSLY SET FORTH IN THIS
DECLARATION, THE GUARANTEE AND THE TERMS OF THE SECURITIES, THE SPONSOR SHALL
NOT BE:

 

(I)                                     PERSONALLY LIABLE FOR THE RETURN OF ANY
PORTION OF THE CAPITAL CONTRIBUTIONS (OR ANY RETURN THEREON) OF THE HOLDERS OF
THE SECURITIES WHICH SHALL BE MADE SOLELY FROM ASSETS OF THE TRUST; AND

 

(II)                                  REQUIRED TO PAY TO THE TRUST OR TO ANY
HOLDER OF THE SECURITIES ANY DEFICIT UPON DISSOLUTION OF THE TRUST OR OTHERWISE.

 


(B)                                 THE HOLDER OF THE COMMON SECURITIES SHALL BE
LIABLE FOR ALL OF THE DEBTS AND OBLIGATIONS OF THE TRUST (OTHER THAN WITH
RESPECT TO THE SECURITIES) TO THE EXTENT NOT SATISFIED OUT OF THE TRUST’S
ASSETS.

 


(C)                                  PURSUANT TO § 3803(A) OF THE STATUTORY
TRUST ACT, THE HOLDERS OF THE SECURITIES SHALL BE ENTITLED TO THE SAME
LIMITATION OF PERSONAL LIABILITY EXTENDED TO STOCKHOLDERS

 

40

--------------------------------------------------------------------------------


 


OF PRIVATE CORPORATIONS FOR PROFIT ORGANIZED UNDER THE GENERAL CORPORATION LAW
OF THE STATE OF DELAWARE, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN.

 


SECTION 9.2.  EXCULPATION.  (A)                                        NO
INDEMNIFIED PERSON SHALL BE LIABLE, RESPONSIBLE OR ACCOUNTABLE IN DAMAGES OR
OTHERWISE TO THE TRUST OR ANY COVERED PERSON FOR ANY LOSS, DAMAGE OR CLAIM
INCURRED BY REASON OF ANY ACT OR OMISSION PERFORMED OR OMITTED BY SUCH
INDEMNIFIED PERSON IN GOOD FAITH ON BEHALF OF THE TRUST AND IN A MANNER SUCH
INDEMNIFIED PERSON REASONABLY BELIEVED TO BE WITHIN THE SCOPE OF THE AUTHORITY
CONFERRED ON SUCH INDEMNIFIED PERSON BY THIS DECLARATION OR BY LAW, EXCEPT THAT
AN INDEMNIFIED PERSON (OTHER THAN AN ADMINISTRATOR) SHALL BE LIABLE FOR ANY SUCH
LOSS, DAMAGE OR CLAIM INCURRED BY REASON OF SUCH INDEMNIFIED PERSON’S
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH WITH RESPECT TO SUCH ACTS OR
OMISSIONS AND EXCEPT THAT AN ADMINISTRATOR SHALL BE LIABLE FOR ANY SUCH LOSS,
DAMAGE OR CLAIM INCURRED BY REASON OF SUCH ADMINISTRATOR’S GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH WITH RESPECT TO SUCH ACTS OR OMISSIONS.

 


(B)                                 AN INDEMNIFIED PERSON SHALL BE FULLY
PROTECTED IN RELYING IN GOOD FAITH UPON THE RECORDS OF THE TRUST AND UPON SUCH
INFORMATION, OPINIONS, REPORTS OR STATEMENTS PRESENTED TO THE TRUST BY ANY
PERSON AS TO MATTERS THE INDEMNIFIED PERSON REASONABLY BELIEVES ARE WITHIN SUCH
OTHER PERSON’S PROFESSIONAL OR EXPERT COMPETENCE AND, IF SELECTED BY SUCH
INDEMNIFIED PERSON, HAS BEEN SELECTED BY SUCH INDEMNIFIED PERSON WITH REASONABLE
CARE BY OR ON BEHALF OF THE TRUST, INCLUDING INFORMATION, OPINIONS, REPORTS OR
STATEMENTS AS TO THE VALUE AND AMOUNT OF THE ASSETS, LIABILITIES, PROFITS,
LOSSES OR ANY OTHER FACTS PERTINENT TO THE EXISTENCE AND AMOUNT OF ASSETS FROM
WHICH DISTRIBUTIONS TO HOLDERS OF SECURITIES MIGHT PROPERLY BE PAID.

 


SECTION 9.3.  FIDUCIARY DUTY.  (A)                      TO THE EXTENT THAT, AT
LAW OR IN EQUITY, AN INDEMNIFIED PERSON HAS DUTIES (INCLUDING FIDUCIARY DUTIES)
AND LIABILITIES RELATING THERETO TO THE TRUST OR TO ANY OTHER COVERED PERSON, AN
INDEMNIFIED PERSON ACTING UNDER THIS DECLARATION SHALL NOT BE LIABLE TO THE
TRUST OR TO ANY OTHER COVERED PERSON FOR ITS GOOD FAITH RELIANCE ON THE
PROVISIONS OF THIS DECLARATION.  THE PROVISIONS OF THIS DECLARATION, TO THE
EXTENT THAT THEY RESTRICT THE DUTIES AND LIABILITIES OF AN INDEMNIFIED PERSON
OTHERWISE EXISTING AT LAW OR IN EQUITY (OTHER THAN THE DUTIES IMPOSED ON THE
INSTITUTIONAL TRUSTEE UNDER THE TRUST INDENTURE ACT), ARE AGREED BY THE PARTIES
HERETO TO REPLACE SUCH OTHER DUTIES AND LIABILITIES OF THE INDEMNIFIED PERSON.

 


(B)                                 WHENEVER IN THIS DECLARATION AN INDEMNIFIED
PERSON IS PERMITTED OR REQUIRED TO MAKE A DECISION:

 

(I)                                     IN ITS “DISCRETION” OR UNDER A GRANT OF
SIMILAR AUTHORITY, THE INDEMNIFIED PERSON SHALL BE ENTITLED TO CONSIDER SUCH
INTERESTS AND FACTORS AS IT DESIRES, INCLUDING ITS OWN INTERESTS, AND SHALL HAVE
NO DUTY OR OBLIGATION TO GIVE ANY CONSIDERATION TO ANY INTEREST OF OR FACTORS
AFFECTING THE TRUST OR ANY OTHER PERSON; OR

 

(II)                                  IN ITS “GOOD FAITH” OR UNDER ANOTHER
EXPRESS STANDARD, THE INDEMNIFIED PERSON SHALL ACT UNDER SUCH EXPRESS STANDARD
AND SHALL NOT BE SUBJECT TO ANY OTHER OR DIFFERENT STANDARD IMPOSED BY THIS
DECLARATION OR BY APPLICABLE LAW.

 

41

--------------------------------------------------------------------------------


 


SECTION 9.4.  INDEMNIFICATION.  (A)

 

(I)                                     THE SPONSOR SHALL INDEMNIFY, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY INDEMNIFIED PERSON WHO WAS OR IS A PARTY OR
IS THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE
(OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE TRUST) BY REASON OF THE FACT
THAT SUCH PERSON IS OR WAS AN INDEMNIFIED PERSON AGAINST EXPENSES (INCLUDING
ATTORNEYS’ FEES AND EXPENSES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT
ACTUALLY AND REASONABLY INCURRED BY SUCH PERSON IN CONNECTION WITH SUCH ACTION,
SUIT OR PROCEEDING IF SUCH PERSON ACTED IN GOOD FAITH AND IN A MANNER SUCH
PERSON REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
TRUST, AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE
CAUSE TO BELIEVE SUCH CONDUCT WAS UNLAWFUL.  THE TERMINATION OF ANY ACTION, SUIT
OR PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A PRESUMPTION THAT
THE INDEMNIFIED PERSON DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH SUCH
PERSON REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
TRUST, AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD REASONABLE
CAUSE TO BELIEVE THAT SUCH CONDUCT WAS UNLAWFUL.

 

(II)                                  THE SPONSOR SHALL INDEMNIFY, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY INDEMNIFIED PERSON WHO WAS OR IS A PARTY OR
IS THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION
OR SUIT BY OR IN THE RIGHT OF THE TRUST TO PROCURE A JUDGMENT IN ITS FAVOR BY
REASON OF THE FACT THAT SUCH PERSON IS OR WAS AN INDEMNIFIED PERSON AGAINST
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) ACTUALLY AND REASONABLY
INCURRED BY SUCH PERSON IN CONNECTION WITH THE DEFENSE OR SETTLEMENT OF SUCH
ACTION OR SUIT IF SUCH PERSON ACTED IN GOOD FAITH AND IN A MANNER SUCH PERSON
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE TRUST
AND EXCEPT THAT NO SUCH INDEMNIFICATION SHALL BE MADE IN RESPECT OF ANY CLAIM,
ISSUE OR MATTER AS TO WHICH SUCH INDEMNIFIED PERSON SHALL HAVE BEEN ADJUDGED TO
BE LIABLE TO THE TRUST UNLESS AND ONLY TO THE EXTENT THAT THE COURT OF CHANCERY
OF DELAWARE OR THE COURT IN WHICH SUCH ACTION OR SUIT WAS BROUGHT SHALL
DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF LIABILITY BUT IN
VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, SUCH PERSON IS FAIRLY AND REASONABLY
ENTITLED TO INDEMNITY FOR SUCH EXPENSES WHICH SUCH COURT OF CHANCERY OR SUCH
OTHER COURT SHALL DEEM PROPER.

 

(III)                               TO THE EXTENT THAT AN INDEMNIFIED PERSON
SHALL BE SUCCESSFUL ON THE MERITS OR OTHERWISE (INCLUDING DISMISSAL OF AN ACTION
WITHOUT PREJUDICE OR THE SETTLEMENT OF AN ACTION WITHOUT ADMISSION OF LIABILITY)
IN DEFENSE OF ANY ACTION, SUIT OR PROCEEDING REFERRED TO IN PARAGRAPHS (I) AND
(II) OF THIS SECTION 9.4(A), OR IN DEFENSE OF ANY CLAIM, ISSUE OR MATTER
THEREIN, SUCH PERSON SHALL BE INDEMNIFIED, TO THE FULLEST EXTENT PERMITTED BY
LAW, AGAINST EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) ACTUALLY AND
REASONABLY INCURRED BY SUCH PERSON IN CONNECTION THEREWITH.

 

42

--------------------------------------------------------------------------------


 

(IV)                              ANY INDEMNIFICATION OF AN ADMINISTRATOR UNDER
PARAGRAPHS (I) AND (II) OF THIS SECTION 9.4(A) (UNLESS ORDERED BY A COURT) SHALL
BE MADE BY THE SPONSOR ONLY AS AUTHORIZED IN THE SPECIFIC CASE UPON A
DETERMINATION THAT INDEMNIFICATION OF THE INDEMNIFIED PERSON IS PROPER IN THE
CIRCUMSTANCES BECAUSE SUCH PERSON HAS MET THE APPLICABLE STANDARD OF CONDUCT SET
FORTH IN PARAGRAPHS (I) AND (II).  SUCH DETERMINATION SHALL BE MADE (A) BY THE
ADMINISTRATORS BY A MAJORITY VOTE OF A QUORUM CONSISTING OF SUCH ADMINISTRATORS
WHO WERE NOT PARTIES TO SUCH ACTION, SUIT OR PROCEEDING, (B) IF SUCH A QUORUM IS
NOT OBTAINABLE, OR, EVEN IF OBTAINABLE, IF A QUORUM OF DISINTERESTED
ADMINISTRATORS SO DIRECTS, BY INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION, OR
(C) BY THE COMMON SECURITY HOLDER OF THE TRUST.

 

(V)                                 TO THE FULLEST EXTENT PERMITTED BY LAW,
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) INCURRED BY AN INDEMNIFIED
PERSON IN DEFENDING A CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE ACTION,
SUIT OR PROCEEDING REFERRED TO IN PARAGRAPHS (I) AND (II) OF THIS SECTION 9.4(A)
SHALL BE PAID BY THE SPONSOR IN ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION,
SUIT OR PROCEEDING UPON RECEIPT OF AN UNDERTAKING BY OR ON BEHALF OF SUCH
INDEMNIFIED PERSON TO REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE DETERMINED
THAT SUCH PERSON IS NOT ENTITLED TO BE INDEMNIFIED BY THE SPONSOR AS AUTHORIZED
IN THIS SECTION 9.4(A).  NOTWITHSTANDING THE FOREGOING, NO ADVANCE SHALL BE MADE
BY THE SPONSOR IF A DETERMINATION IS REASONABLY AND PROMPTLY MADE (1) IN THE
CASE OF A COMPANY INDEMNIFIED PERSON (A) BY THE ADMINISTRATORS BY A MAJORITY
VOTE OF A QUORUM OF DISINTERESTED ADMINISTRATORS, (B) IF SUCH A QUORUM IS NOT
OBTAINABLE, OR, EVEN IF OBTAINABLE, IF A QUORUM OF DISINTERESTED ADMINISTRATORS
SO DIRECTS, BY INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION OR (C) BY THE
COMMON SECURITY HOLDER OF THE TRUST, THAT, BASED UPON THE FACTS KNOWN TO THE
ADMINISTRATORS, COUNSEL OR THE COMMON SECURITY HOLDER AT THE TIME SUCH
DETERMINATION IS MADE, SUCH INDEMNIFIED PERSON ACTED IN BAD FAITH OR IN A MANNER
THAT SUCH PERSON EITHER BELIEVED TO BE OPPOSED TO OR DID NOT BELIEVE TO BE IN
THE BEST INTERESTS OF THE TRUST, OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING,
THAT SUCH INDEMNIFIED PERSON BELIEVED OR HAD REASONABLE CAUSE TO BELIEVE SUCH
CONDUCT WAS UNLAWFUL, OR (2) IN THE CASE OF A FIDUCIARY INDEMNIFIED PERSON, BY
INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION THAT, BASED UPON THE FACTS KNOWN
TO THE COUNSEL AT THE TIME SUCH DETERMINATION IS MADE, SUCH INDEMNIFIED PERSON
ACTED IN BAD FAITH OR IN A MANNER THAT SUCH INDEMNIFIED PERSON EITHER BELIEVED
TO BE OPPOSED TO OR DID NOT BELIEVE TO BE IN THE BEST INTERESTS OF THE TRUST,
OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING, THAT SUCH INDEMNIFIED PERSON
BELIEVED OR HAD REASONABLE CAUSE TO BELIEVE SUCH CONDUCT WAS UNLAWFUL.  IN NO
EVENT SHALL ANY ADVANCE BE MADE (I) TO A COMPANY INDEMNIFIED PERSON IN INSTANCES
WHERE THE ADMINISTRATORS, INDEPENDENT LEGAL COUNSEL OR THE COMMON SECURITY
HOLDER REASONABLY DETERMINE THAT SUCH PERSON DELIBERATELY BREACHED SUCH PERSON’S
DUTY TO THE TRUST OR ITS COMMON OR CAPITAL SECURITY HOLDERS OR (II) TO A
FIDUCIARY INDEMNIFIED PERSON IN INSTANCES WHERE INDEPENDENT LEGAL COUNSEL
PROMPTLY AND REASONABLY DETERMINES IN A WRITTEN OPINION THAT SUCH PERSON
DELIBERATELY BREACHED SUCH PERSON’S DUTY TO THE TRUST OR ITS COMMON OR CAPITAL
SECURITY HOLDERS.

 

43

--------------------------------------------------------------------------------


 


(B)                                 THE SPONSOR SHALL INDEMNIFY, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, EACH INDEMNIFIED PERSON FROM AND AGAINST ANY
AND ALL LOSS, DAMAGE, LIABILITY, TAX (OTHER THAN TAXES BASED ON THE INCOME OF
SUCH INDEMNIFIED PERSON), PENALTY, EXPENSE OR CLAIM OF ANY KIND OR NATURE
WHATSOEVER INCURRED BY SUCH INDEMNIFIED PERSON ARISING OUT OF OR IN CONNECTION
WITH OR BY REASON OF THE CREATION, ADMINISTRATION OR TERMINATION OF THE TRUST,
OR ANY ACT OR OMISSION OF SUCH INDEMNIFIED PERSON IN GOOD FAITH ON BEHALF OF THE
TRUST AND IN A MANNER SUCH INDEMNIFIED PERSON REASONABLY BELIEVED TO BE WITHIN
THE SCOPE OF AUTHORITY CONFERRED ON SUCH INDEMNIFIED PERSON BY THIS DECLARATION,
EXCEPT THAT NO INDEMNIFIED PERSON SHALL BE ENTITLED TO BE INDEMNIFIED IN RESPECT
OF ANY LOSS, DAMAGE, LIABILITY, TAX, PENALTY, EXPENSE OR CLAIM INCURRED BY SUCH
INDEMNIFIED PERSON BY REASON OF NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH WITH
RESPECT TO SUCH ACTS OR OMISSIONS.

 


(C)                                  THE INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES PROVIDED BY, OR GRANTED PURSUANT TO, THE OTHER PARAGRAPHS OF THIS
SECTION SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH THOSE SEEKING
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES MAY BE ENTITLED UNDER ANY AGREEMENT,
VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS OF THE SPONSOR OR CAPITAL
SECURITY HOLDERS OF THE TRUST OR OTHERWISE, BOTH AS TO ACTION IN SUCH PERSON’S
OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING SUCH
OFFICE.  ALL RIGHTS TO INDEMNIFICATION UNDER THIS SECTION SHALL BE DEEMED TO BE
PROVIDED BY A CONTRACT BETWEEN THE SPONSOR AND EACH INDEMNIFIED PERSON WHO
SERVES IN SUCH CAPACITY AT ANY TIME WHILE THIS SECTION IS IN EFFECT.  ANY REPEAL
OR MODIFICATION OF THIS SECTION SHALL NOT AFFECT ANY RIGHTS OR OBLIGATIONS THEN
EXISTING.

 


(D)                                 THE SPONSOR OR THE TRUST MAY PURCHASE AND
MAINTAIN INSURANCE ON BEHALF OF ANY PERSON WHO IS OR WAS AN INDEMNIFIED PERSON
AGAINST ANY LIABILITY ASSERTED AGAINST SUCH PERSON AND INCURRED BY SUCH PERSON
IN ANY SUCH CAPACITY, OR ARISING OUT OF SUCH PERSON’S STATUS AS SUCH, WHETHER OR
NOT THE SPONSOR WOULD HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH
LIABILITY UNDER THE PROVISIONS OF THIS SECTION.

 


(E)                                  FOR PURPOSES OF THIS SECTION, REFERENCES TO
“THE TRUST” SHALL INCLUDE, IN ADDITION TO THE RESULTING OR SURVIVING ENTITY, ANY
CONSTITUENT ENTITY (INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED IN A
CONSOLIDATION OR MERGER, SO THAT ANY PERSON WHO IS OR WAS A DIRECTOR, TRUSTEE,
OFFICER OR EMPLOYEE OF SUCH CONSTITUENT ENTITY, OR IS OR WAS SERVING AT THE
REQUEST OF SUCH CONSTITUENT ENTITY AS A DIRECTOR, TRUSTEE, OFFICER, EMPLOYEE OR
AGENT OF ANOTHER ENTITY, SHALL STAND IN THE SAME POSITION UNDER THE PROVISIONS
OF THIS SECTION WITH RESPECT TO THE RESULTING OR SURVIVING ENTITY AS SUCH PERSON
WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT ENTITY IF ITS SEPARATE EXISTENCE HAD
CONTINUED.

 


(F)                                    THE INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES PROVIDED BY, OR GRANTED PURSUANT TO, THIS SECTION SHALL, UNLESS
OTHERWISE PROVIDED WHEN AUTHORIZED OR RATIFIED, CONTINUE AS TO A PERSON WHO HAS
CEASED TO BE AN INDEMNIFIED PERSON AND SHALL INURE TO THE BENEFIT OF THE HEIRS,
EXECUTORS AND ADMINISTRATORS OF SUCH A PERSON.

 


(G)                                 THE PROVISIONS OF THIS SECTION SHALL SURVIVE
THE TERMINATION OF THIS DECLARATION OR THE EARLIER RESIGNATION OR REMOVAL OF THE
INSTITUTIONAL TRUSTEE.  THE OBLIGATIONS OF THE SPONSOR UNDER THIS SECTION TO
COMPENSATE AND INDEMNIFY THE TRUSTEES AND TO PAY OR REIMBURSE THE TRUSTEES FOR
EXPENSES, DISBURSEMENTS AND ADVANCES SHALL CONSTITUTE ADDITIONAL INDEBTEDNESS
HEREUNDER.  SUCH ADDITIONAL INDEBTEDNESS SHALL BE SECURED BY A LIEN PRIOR TO
THAT OF

 

44

--------------------------------------------------------------------------------


 


THE SECURITIES UPON ALL PROPERTY AND FUNDS HELD OR COLLECTED BY THE TRUSTEES AS
SUCH, EXCEPT FUNDS HELD IN TRUST FOR THE BENEFIT OF THE HOLDERS OF PARTICULAR
CAPITAL SECURITIES, PROVIDED, THAT THE SPONSOR IS THE HOLDER OF THE COMMON
SECURITIES.

 


SECTION 9.5.  OUTSIDE BUSINESSES.  ANY COVERED PERSON, THE SPONSOR, THE DELAWARE
TRUSTEE AND THE INSTITUTIONAL TRUSTEE (SUBJECT TO SECTION 4.3(C)) MAY ENGAGE IN
OR POSSESS AN INTEREST IN OTHER BUSINESS VENTURES OF ANY NATURE OR DESCRIPTION,
INDEPENDENTLY OR WITH OTHERS, SIMILAR OR DISSIMILAR TO THE BUSINESS OF THE
TRUST, AND THE TRUST AND THE HOLDERS OF SECURITIES SHALL HAVE NO RIGHTS BY
VIRTUE OF THIS DECLARATION IN AND TO SUCH INDEPENDENT VENTURES OR THE INCOME OR
PROFITS DERIVED THEREFROM, AND THE PURSUIT OF ANY SUCH VENTURE, EVEN IF
COMPETITIVE WITH THE BUSINESS OF THE TRUST, SHALL NOT BE DEEMED WRONGFUL OR
IMPROPER.  NONE OF ANY COVERED PERSON, THE SPONSOR, THE DELAWARE TRUSTEE OR THE
INSTITUTIONAL TRUSTEE SHALL BE OBLIGATED TO PRESENT ANY PARTICULAR INVESTMENT OR
OTHER OPPORTUNITY TO THE TRUST EVEN IF SUCH OPPORTUNITY IS OF A CHARACTER THAT,
IF PRESENTED TO THE TRUST, COULD BE TAKEN BY THE TRUST, AND ANY COVERED PERSON,
THE SPONSOR, THE DELAWARE TRUSTEE AND THE INSTITUTIONAL TRUSTEE SHALL HAVE THE
RIGHT TO TAKE FOR ITS OWN ACCOUNT (INDIVIDUALLY OR AS A PARTNER OR FIDUCIARY) OR
TO RECOMMEND TO OTHERS ANY SUCH PARTICULAR INVESTMENT OR OTHER OPPORTUNITY.  ANY
COVERED PERSON, THE DELAWARE TRUSTEE AND THE INSTITUTIONAL TRUSTEE MAY ENGAGE OR
BE INTERESTED IN ANY FINANCIAL OR OTHER TRANSACTION WITH THE SPONSOR OR ANY
AFFILIATE OF THE SPONSOR, OR MAY ACT AS DEPOSITARY FOR, TRUSTEE OR AGENT FOR, OR
ACT ON ANY COMMITTEE OR BODY OF HOLDERS OF, SECURITIES OR OTHER OBLIGATIONS OF
THE SPONSOR OR ITS AFFILIATES.

 


SECTION 9.6.  COMPENSATION; FEE.  (A)  THE SPONSOR AGREES:

 

(I)                                     TO PAY TO THE TRUSTEES FROM TIME TO TIME
SUCH COMPENSATION FOR ALL SERVICES RENDERED BY THEM HEREUNDER AS THE PARTIES
SHALL AGREE IN WRITING FROM TIME TO TIME (WHICH COMPENSATION SHALL NOT BE
LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN
EXPRESS TRUST); AND

 

(II)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, TO REIMBURSE EACH OF THE TRUSTEES UPON REQUEST FOR ALL REASONABLE,
DOCUMENTED EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY SUCH PERSON
IN ACCORDANCE WITH ANY PROVISION OF THIS DECLARATION (INCLUDING THE REASONABLE
COMPENSATION AND THE EXPENSES AND DISBURSEMENTS OF SUCH PERSON’S AGENTS AND
COUNSEL), EXCEPT ANY SUCH EXPENSE, DISBURSEMENT OR ADVANCE ATTRIBUTABLE TO SUCH
PERSON’S NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH.

 


(B)                                 THE PROVISIONS OF THIS SECTION SHALL SURVIVE
THE DISSOLUTION OF THE TRUST AND THE TERMINATION OF THIS DECLARATION AND THE
REMOVAL OR RESIGNATION OF ANY TRUSTEE.

 


ARTICLE X

 


ACCOUNTING

 


SECTION 10.1.  FISCAL YEAR.  THE FISCAL YEAR (THE “FISCAL YEAR”) OF THE TRUST
SHALL BE THE CALENDAR YEAR, OR SUCH OTHER YEAR AS IS REQUIRED BY THE CODE.

 


SECTION 10.2.  CERTAIN ACCOUNTING MATTERS.

 

45

--------------------------------------------------------------------------------


 


(A)                                  AT ALL TIMES DURING THE EXISTENCE OF THE
TRUST, THE ADMINISTRATORS SHALL KEEP, OR CAUSE TO BE KEPT, AT THE PRINCIPAL
OFFICE OF THE TRUST IN THE UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY
REGULATIONS § 301.7701-7, FULL BOOKS OF ACCOUNT, RECORDS AND SUPPORTING
DOCUMENTS, WHICH SHALL REFLECT IN REASONABLE DETAIL EACH TRANSACTION OF THE
TRUST.  THE BOOKS OF ACCOUNT SHALL BE MAINTAINED ON THE ACCRUAL METHOD OF
ACCOUNTING, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED.

 


(B)                                 THE SPONSOR SHALL CAUSE THE ADMINISTRATORS
TO DELIVER TO EACH HOLDER OF SECURITIES:  (1) EACH FORM 10-K AND FORM 10-Q
PREPARED BY THE SPONSOR AND FILED WITH THE COMMISSION IN ACCORDANCE WITH THE
EXCHANGE ACT, WITHIN 10 BUSINESS DAYS AFTER THE FILING THEREOF; (2) IF THE
SPONSOR IS NOT THEN (Y) SUBJECT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR
(Z) EXEMPT FROM REPORTING PURSUANT TO RULE 12G3-2(B) THEREUNDER, THE INFORMATION
REQUIRED TO BE PROVIDED BY RULE 144A(D)(4) UNDER THE SECURITIES ACT; AND
(3) WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE TRUST, ANNUAL
FINANCIAL STATEMENTS OF THE TRUST, INCLUDING A BALANCE SHEET OF THE TRUST AS OF
THE END OF SUCH FISCAL YEAR AND THE STATEMENTS OF INCOME OR LOSS FOR THE FISCAL
YEAR THEN ENDED, THAT ARE PREPARED AT THE PRINCIPAL OFFICE OF THE TRUST IN THE
UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS § 301.7701-7.

 


(C)                                  THE ADMINISTRATORS SHALL CAUSE TO BE DULY
PREPARED AND DELIVERED TO EACH OF THE HOLDERS OF SECURITIES FORM 1099 OR SUCH
OTHER ANNUAL UNITED STATES FEDERAL INCOME TAX INFORMATION STATEMENT REQUIRED BY
THE CODE, CONTAINING SUCH INFORMATION WITH REGARD TO THE SECURITIES HELD BY EACH
HOLDER AS IS REQUIRED BY THE CODE AND THE TREASURY REGULATIONS.  NOTWITHSTANDING
ANY RIGHT UNDER THE CODE TO DELIVER ANY SUCH STATEMENT AT A LATER DATE, THE
ADMINISTRATORS SHALL ENDEAVOR TO DELIVER ALL SUCH STATEMENTS WITHIN 30 DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE TRUST.

 


(D)                                 THE ADMINISTRATORS SHALL CAUSE TO BE DULY
PREPARED IN THE UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS
§ 301.7701-7, AND FILED AN ANNUAL UNITED STATES FEDERAL INCOME TAX RETURN ON A
FORM 1041 OR SUCH OTHER FORM REQUIRED BY UNITED STATES FEDERAL INCOME TAX LAW,
AND ANY OTHER ANNUAL INCOME TAX RETURNS REQUIRED TO BE FILED BY THE
ADMINISTRATORS ON BEHALF OF THE TRUST WITH ANY STATE OR LOCAL TAXING AUTHORITY.

 


(E)                                  SO LONG AS A HOLDER OF THE CAPITAL
SECURITIES IS ALESCO PREFERRED FUNDING III, LTD. OR AN ENTITY THAT HOLDS A POOL
OF TRUST PREFERRED SECURITIES AND/OR DEBT SECURITIES OR A TRUSTEE THEREOF, THE
SPONSOR SHALL CAUSE THE ADMINISTRATORS TO DELIVER THE SPONSOR’S REPORTS ON FORM
H-(B)11 TO SUCH HOLDER PROMPTLY FOLLOWING THEIR FILING WITH THE OTS.

 


SECTION 10.3.  BANKING.  THE TRUST SHALL MAINTAIN ONE OR MORE BANK ACCOUNTS IN
THE UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS § 301.7701-7,
IN THE NAME AND FOR THE SOLE BENEFIT OF THE TRUST; PROVIDED, HOWEVER, THAT ALL
PAYMENTS OF FUNDS IN RESPECT OF THE DEBENTURES HELD BY THE INSTITUTIONAL TRUSTEE
SHALL BE MADE DIRECTLY TO THE PROPERTY ACCOUNT AND NO OTHER FUNDS OF THE TRUST
SHALL BE DEPOSITED IN THE PROPERTY ACCOUNT.  THE SOLE SIGNATORIES FOR SUCH
ACCOUNTS (INCLUDING THE PROPERTY ACCOUNT) SHALL BE DESIGNATED BY THE
INSTITUTIONAL TRUSTEE.

 


SECTION 10.4.  WITHHOLDING.  THE INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT AND
THE ADMINISTRATORS SHALL COMPLY WITH ALL WITHHOLDING REQUIREMENTS UNDER UNITED
STATES FEDERAL,

 

46

--------------------------------------------------------------------------------


 


STATE AND LOCAL LAW.  THE INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT SHALL
REQUEST, AND EACH HOLDER SHALL PROVIDE TO THE INSTITUTIONAL TRUSTEE OR ANY
PAYING AGENT, SUCH FORMS OR CERTIFICATES AS ARE NECESSARY TO ESTABLISH AN
EXEMPTION FROM WITHHOLDING WITH RESPECT TO THE HOLDER, AND ANY REPRESENTATIONS
AND FORMS AS SHALL REASONABLY BE REQUESTED BY THE INSTITUTIONAL TRUSTEE OR ANY
PAYING AGENT TO ASSIST IT IN DETERMINING THE EXTENT OF, AND IN FULFILLING, ITS
WITHHOLDING OBLIGATIONS.  THE ADMINISTRATORS SHALL FILE REQUIRED FORMS WITH
APPLICABLE JURISDICTIONS AND, UNLESS AN EXEMPTION FROM WITHHOLDING IS PROPERLY
ESTABLISHED BY A HOLDER, SHALL REMIT AMOUNTS WITHHELD WITH RESPECT TO THE HOLDER
TO APPLICABLE JURISDICTIONS.  TO THE EXTENT THAT THE INSTITUTIONAL TRUSTEE OR
ANY PAYING AGENT IS REQUIRED TO WITHHOLD AND PAY OVER ANY AMOUNTS TO ANY
AUTHORITY WITH RESPECT TO DISTRIBUTIONS OR ALLOCATIONS TO ANY HOLDER, THE AMOUNT
WITHHELD SHALL BE DEEMED TO BE A DISTRIBUTION TO THE HOLDER IN THE AMOUNT OF THE
WITHHOLDING.  IN THE EVENT OF ANY CLAIMED OVERWITHHOLDING, HOLDERS SHALL BE
LIMITED TO AN ACTION AGAINST THE APPLICABLE JURISDICTION.  IF THE AMOUNT
REQUIRED TO BE WITHHELD WAS NOT WITHHELD FROM ACTUAL DISTRIBUTIONS MADE, THE
INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT MAY REDUCE SUBSEQUENT DISTRIBUTIONS BY
THE AMOUNT OF SUCH WITHHOLDING.

 


ARTICLE XI

 


AMENDMENTS AND MEETINGS

 


SECTION 11.1.  AMENDMENTS.  (A)  EXCEPT AS OTHERWISE PROVIDED IN THIS
DECLARATION OR BY ANY APPLICABLE TERMS OF THE SECURITIES, THIS DECLARATION MAY
ONLY BE AMENDED BY A WRITTEN INSTRUMENT APPROVED AND EXECUTED BY

 

(I)                                     THE INSTITUTIONAL TRUSTEE,

 

(II)                                  IF THE AMENDMENT AFFECTS THE RIGHTS,
POWERS, DUTIES, OBLIGATIONS OR IMMUNITIES OF THE DELAWARE TRUSTEE, THE DELAWARE
TRUSTEE,

 

(III)                               IF THE AMENDMENT AFFECTS THE RIGHTS, POWERS,
DUTIES, OBLIGATIONS OR IMMUNITIES OF THE ADMINISTRATORS, THE ADMINISTRATORS, AND

 

(IV)                              THE HOLDERS OF A MAJORITY IN LIQUIDATION
AMOUNT OF THE COMMON SECURITIES.

 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
ARTICLE XI, NO AMENDMENT SHALL BE MADE, AND ANY SUCH PURPORTED AMENDMENT SHALL
BE VOID AND INEFFECTIVE:

 

(I)                                     UNLESS THE INSTITUTIONAL TRUSTEE SHALL
HAVE FIRST RECEIVED

 

(A)                              AN OFFICERS’ CERTIFICATE FROM EACH OF THE TRUST
AND THE SPONSOR THAT SUCH AMENDMENT IS PERMITTED BY, AND CONFORMS TO, THE TERMS
OF THIS DECLARATION (INCLUDING THE TERMS OF THE SECURITIES); AND

 

(B)                                AN OPINION OF COUNSEL (WHO MAY BE COUNSEL TO
THE SPONSOR OR THE TRUST) THAT SUCH AMENDMENT IS PERMITTED BY, AND CONFORMS TO,
THE TERMS OF THIS DECLARATION (INCLUDING THE TERMS OF THE SECURITIES) AND THAT
ALL

 

47

--------------------------------------------------------------------------------


 

CONDITIONS PRECEDENT TO THE EXECUTION AND DELIVERY OF SUCH AMENDMENT HAVE BEEN
SATISFIED; OR

 

(II)                                  IF THE RESULT OF SUCH AMENDMENT WOULD BE
TO

 

(A)                              CAUSE THE TRUST TO CEASE TO BE CLASSIFIED FOR
PURPOSES OF UNITED STATES FEDERAL INCOME TAXATION AS A GRANTOR TRUST;

 

(B)                                REDUCE OR OTHERWISE ADVERSELY AFFECT THE
POWERS OF THE INSTITUTIONAL TRUSTEE IN CONTRAVENTION OF THE TRUST INDENTURE ACT;

 

(C)                                CAUSE THE TRUST TO BE DEEMED TO BE AN
INVESTMENT COMPANY REQUIRED TO BE REGISTERED UNDER THE INVESTMENT COMPANY ACT;
OR

 

(D)                               CAUSE THE DEBENTURE ISSUER TO BE UNABLE TO
TREAT AN AMOUNT EQUAL TO THE LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES AS
“TIER 1 CAPITAL” (OR ITS THEN EQUIVALENT) IN THE GUIDELINES OR REGULATIONS
ISSUED BY THE OTS; PROVIDED, THAT THE DEBENTURE ISSUER SHALL HAVE BECOME, OR
PURSUANT TO LAW OR REGULATION WILL BECOME WITHIN 180 DAYS, SUBJECT TO CAPITAL
REQUIREMENTS.

 


(C)                                  EXCEPT AS PROVIDED IN SECTION 11.1(D), (E)
OR (G), NO AMENDMENT SHALL BE MADE, AND ANY SUCH PURPORTED AMENDMENT SHALL BE
VOID AND INEFFECTIVE, UNLESS THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF
THE CAPITAL SECURITIES SHALL HAVE CONSENTED TO SUCH AMENDMENT.

 


(D)                                 IN ADDITION TO AND NOTWITHSTANDING ANY OTHER
PROVISION IN THIS DECLARATION, WITHOUT THE CONSENT OF EACH AFFECTED HOLDER, THIS
DECLARATION MAY NOT BE AMENDED TO (I) CHANGE THE AMOUNT OR TIMING OF ANY
DISTRIBUTION ON THE SECURITIES OR ANY REDEMPTION OR LIQUIDATION PROVISIONS
APPLICABLE TO THE SECURITIES OR OTHERWISE ADVERSELY AFFECT THE AMOUNT OF ANY
DISTRIBUTION REQUIRED TO BE MADE IN RESPECT OF THE SECURITIES AS OF A SPECIFIED
DATE OR (II) RESTRICT THE RIGHT OF A HOLDER TO INSTITUTE SUIT FOR THE
ENFORCEMENT OF ANY DISTRIBUTIONS OR OTHER AMOUNTS ON OR AFTER THEIR DUE DATE.

 


(E)                                  SECTIONS 9.1(B) AND 9.1(C) AND THIS
SECTION SHALL NOT BE AMENDED WITHOUT THE CONSENT OF ALL OF THE HOLDERS OF THE
SECURITIES.

 


(F)                                    THE RIGHTS OF THE HOLDERS OF THE CAPITAL
SECURITIES AND COMMON SECURITIES, AS APPLICABLE, UNDER ARTICLE IV TO INCREASE OR
DECREASE THE NUMBER OF, AND APPOINT AND REMOVE, TRUSTEES SHALL NOT BE AMENDED
WITHOUT THE CONSENT OF THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE
CAPITAL SECURITIES OR COMMON SECURITIES, AS APPLICABLE.

 


(G)                                 THIS DECLARATION MAY BE AMENDED BY THE
INSTITUTIONAL TRUSTEE AND THE HOLDER OF THE COMMON SECURITIES WITHOUT THE
CONSENT OF THE HOLDERS OF THE CAPITAL SECURITIES TO:

 

(I)                                     CURE ANY AMBIGUITY;

 

48

--------------------------------------------------------------------------------


 

(II)                                  CORRECT OR SUPPLEMENT ANY PROVISION IN
THIS DECLARATION THAT MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION
OF THIS DECLARATION;

 

(III)                               ADD TO THE COVENANTS, RESTRICTIONS OR
OBLIGATIONS OF THE SPONSOR; OR

 

(IV)                              MODIFY, ELIMINATE OR ADD TO ANY PROVISION OF
THIS DECLARATION TO SUCH EXTENT AS MAY BE NECESSARY OR DESIRABLE, INCLUDING,
WITHOUT LIMITATION, TO ENSURE THAT THE TRUST WILL BE CLASSIFIED FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES AT ALL TIMES AS A GRANTOR TRUST AND WILL NOT
BE REQUIRED TO REGISTER AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY
ACT (INCLUDING WITHOUT LIMITATION TO CONFORM TO ANY CHANGE IN RULE 3A-5, RULE
3A-7 OR ANY OTHER APPLICABLE RULE UNDER THE INVESTMENT COMPANY ACT OR WRITTEN
CHANGE IN INTERPRETATION OR APPLICATION THEREOF BY ANY LEGISLATIVE BODY, COURT,
GOVERNMENT AGENCY OR REGULATORY AUTHORITY);

 

provided, however, that no such amendment contemplated in clause (i), (ii),
(iii) or (iv) shall adversely affect the powers, preferences, rights or
interests of Holders of Capital Securities.

 


SECTION 11.2.  MEETINGS OF THE HOLDERS OF THE SECURITIES; ACTION BY WRITTEN
CONSENT.

 


(A)                                  MEETINGS OF THE HOLDERS OF THE CAPITAL
SECURITIES OR THE COMMON SECURITIES MAY BE CALLED AT ANY TIME BY THE
ADMINISTRATORS (OR AS PROVIDED IN THE TERMS OF SUCH SECURITIES) TO CONSIDER AND
ACT ON ANY MATTER ON WHICH HOLDERS OF SUCH SECURITIES ARE ENTITLED TO ACT UNDER
THE TERMS OF THIS DECLARATION, THE TERMS OF SUCH SECURITIES OR THE RULES OF ANY
STOCK EXCHANGE ON WHICH THE CAPITAL SECURITIES ARE LISTED OR ADMITTED FOR
TRADING, IF ANY.  THE ADMINISTRATORS SHALL CALL A MEETING OF THE HOLDERS OF SUCH
SECURITIES IF DIRECTED TO DO SO BY THE HOLDERS OF NOT LESS THAN 10% IN
LIQUIDATION AMOUNT OF SUCH SECURITIES.  SUCH DIRECTION SHALL BE GIVEN BY
DELIVERING TO THE ADMINISTRATORS ONE OR MORE NOTICES IN A WRITING STATING THAT
THE SIGNING HOLDERS OF SUCH SECURITIES WISH TO CALL A MEETING AND INDICATING THE
GENERAL OR SPECIFIC PURPOSE FOR WHICH THE MEETING IS TO BE CALLED.  ANY HOLDERS
OF SECURITIES CALLING A MEETING SHALL SPECIFY IN WRITING THE CERTIFICATES HELD
BY THE HOLDERS OF THE SECURITIES EXERCISING THE RIGHT TO CALL A MEETING AND ONLY
THOSE SECURITIES REPRESENTED BY SUCH CERTIFICATES SHALL BE COUNTED FOR PURPOSES
OF DETERMINING WHETHER THE REQUIRED PERCENTAGE SET FORTH IN THE SECOND SENTENCE
OF THIS PARAGRAPH HAS BEEN MET.

 


(B)                                 EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
THE TERMS OF THE SECURITIES, THE FOLLOWING PROVISIONS SHALL APPLY TO MEETINGS OF
HOLDERS OF THE SECURITIES:

 

(I)                                     NOTICE OF ANY SUCH MEETING SHALL BE
GIVEN TO ALL THE HOLDERS OF THE SECURITIES HAVING A RIGHT TO VOTE THEREAT AT
LEAST 7 DAYS AND NOT MORE THAN 60 DAYS BEFORE THE DATE OF SUCH MEETING. 
WHENEVER A VOTE, CONSENT OR APPROVAL OF THE HOLDERS OF THE SECURITIES IS
PERMITTED OR REQUIRED UNDER THIS DECLARATION OR THE RULES OF ANY STOCK EXCHANGE
ON WHICH THE CAPITAL SECURITIES ARE LISTED OR ADMITTED FOR TRADING, IF ANY, SUCH
VOTE, CONSENT OR APPROVAL MAY BE GIVEN AT A MEETING OF THE HOLDERS OF THE
SECURITIES.  ANY ACTION THAT MAY BE TAKEN AT A MEETING OF THE HOLDERS OF THE
SECURITIES MAY BE TAKEN WITHOUT A MEETING IF A CONSENT IN WRITING

 

49

--------------------------------------------------------------------------------


 

SETTING FORTH THE ACTION SO TAKEN IS SIGNED BY THE HOLDERS OF THE SECURITIES
OWNING NOT LESS THAN THE MINIMUM LIQUIDATION AMOUNT OF SECURITIES THAT WOULD BE
NECESSARY TO AUTHORIZE OR TAKE SUCH ACTION AT A MEETING AT WHICH ALL HOLDERS OF
THE SECURITIES HAVING A RIGHT TO VOTE THEREON WERE PRESENT AND VOTING.  PROMPT
NOTICE OF THE TAKING OF ACTION WITHOUT A MEETING SHALL BE GIVEN TO THE HOLDERS
OF THE SECURITIES ENTITLED TO VOTE WHO HAVE NOT CONSENTED IN WRITING. THE
ADMINISTRATORS MAY SPECIFY THAT ANY WRITTEN BALLOT SUBMITTED TO THE HOLDERS OF
THE SECURITIES FOR THE PURPOSE OF TAKING ANY ACTION WITHOUT A MEETING SHALL BE
RETURNED TO THE TRUST WITHIN THE TIME SPECIFIED BY THE ADMINISTRATORS.

 

(II)                                  EACH HOLDER OF A SECURITY MAY AUTHORIZE
ANY PERSON TO ACT FOR IT BY PROXY ON ALL MATTERS IN WHICH A HOLDER OF SECURITIES
IS ENTITLED TO PARTICIPATE, INCLUDING WAIVING NOTICE OF ANY MEETING, OR VOTING
OR PARTICIPATING AT A MEETING.  NO PROXY SHALL BE VALID AFTER THE EXPIRATION OF
11 MONTHS FROM THE DATE THEREOF UNLESS OTHERWISE PROVIDED IN THE PROXY. EVERY
PROXY SHALL BE REVOCABLE AT THE PLEASURE OF THE HOLDER OF THE SECURITIES
EXECUTING IT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL MATTERS RELATING TO THE
GIVING, VOTING OR VALIDITY OF PROXIES SHALL BE GOVERNED BY THE GENERAL
CORPORATION LAW OF THE STATE OF DELAWARE RELATING TO PROXIES, AND JUDICIAL
INTERPRETATIONS THEREUNDER, AS IF THE TRUST WERE A DELAWARE CORPORATION AND THE
HOLDERS OF THE SECURITIES WERE STOCKHOLDERS OF A DELAWARE CORPORATION.  EACH
MEETING OF THE HOLDERS OF THE SECURITIES SHALL BE CONDUCTED BY THE
ADMINISTRATORS OR BY SUCH OTHER PERSON THAT THE ADMINISTRATORS MAY DESIGNATE.

 

(III)                               UNLESS THE STATUTORY TRUST ACT, THIS
DECLARATION, THE TERMS OF THE SECURITIES, THE TRUST INDENTURE ACT OR THE LISTING
RULES OF ANY STOCK EXCHANGE ON WHICH THE CAPITAL SECURITIES ARE THEN LISTED OR
ADMITTED FOR TRADING, IF ANY, OTHERWISE PROVIDES, THE ADMINISTRATORS, IN THEIR
SOLE DISCRETION, SHALL ESTABLISH ALL OTHER PROVISIONS RELATING TO MEETINGS OF
HOLDERS OF SECURITIES, INCLUDING NOTICE OF THE TIME, PLACE OR PURPOSE OF ANY
MEETING AT WHICH ANY MATTER IS TO BE VOTED ON BY ANY HOLDERS OF THE SECURITIES,
WAIVER OF ANY SUCH NOTICE, ACTION BY CONSENT WITHOUT A MEETING, THE
ESTABLISHMENT OF A RECORD DATE, QUORUM REQUIREMENTS, VOTING IN PERSON OR BY
PROXY OR ANY OTHER MATTER WITH RESPECT TO THE EXERCISE OF ANY SUCH RIGHT TO
VOTE; PROVIDED, HOWEVER, THAT EACH MEETING SHALL BE CONDUCTED IN THE UNITED
STATES (AS THAT TERM IS DEFINED IN TREASURY REGULATIONS § 301.7701-7).

 


ARTICLE XII

 


REPRESENTATIONS OF INSTITUTIONAL TRUSTEE
AND DELAWARE TRUSTEE

 


SECTION 12.1.  REPRESENTATIONS AND WARRANTIES OF INSTITUTIONAL TRUSTEE.  THE
TRUSTEE THAT ACTS AS INITIAL INSTITUTIONAL TRUSTEE REPRESENTS AND WARRANTS TO
THE TRUST AND TO THE SPONSOR AT THE DATE OF THIS DECLARATION, AND EACH SUCCESSOR
INSTITUTIONAL TRUSTEE REPRESENTS AND WARRANTS TO THE TRUST AND THE SPONSOR AT
THE TIME OF THE SUCCESSOR INSTITUTIONAL TRUSTEE’S ACCEPTANCE OF ITS APPOINTMENT
AS INSTITUTIONAL TRUSTEE, THAT:

 

50

--------------------------------------------------------------------------------


 


(A)                                  THE INSTITUTIONAL TRUSTEE IS A BANKING
CORPORATION OR NATIONAL ASSOCIATION WITH TRUST POWERS, DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE OR THE
UNITED STATES OF AMERICA, RESPECTIVELY, WITH TRUST POWER AND AUTHORITY TO
EXECUTE AND DELIVER, AND TO CARRY OUT AND PERFORM ITS OBLIGATIONS UNDER THE
TERMS OF, THIS DECLARATION;

 


(B)                                 THE INSTITUTIONAL TRUSTEE HAS A COMBINED
CAPITAL AND SURPLUS OF AT LEAST FIFTY MILLION U.S. DOLLARS ($50,000,000);

 


(C)                                  THE INSTITUTIONAL TRUSTEE IS NOT AN
AFFILIATE OF THE SPONSOR, NOR DOES THE INSTITUTIONAL TRUSTEE OFFER OR PROVIDE
CREDIT OR CREDIT ENHANCEMENT TO THE TRUST;

 


(D)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE INSTITUTIONAL TRUSTEE OF THIS DECLARATION HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF THE INSTITUTIONAL TRUSTEE, AND THIS DECLARATION
HAS BEEN DULY EXECUTED AND DELIVERED BY THE INSTITUTIONAL TRUSTEE, AND UNDER
DELAWARE LAW (EXCLUDING ANY SECURITIES LAWS) CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE INSTITUTIONAL TRUSTEE, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, REORGANIZATION,
MORATORIUM, INSOLVENCY AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY AND THE DISCRETION OF THE COURT
(REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);

 


(E)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS DECLARATION BY THE INSTITUTIONAL TRUSTEE DOES NOT CONFLICT WITH OR
CONSTITUTE A BREACH OF THE CHARTER OR BY-LAWS OF THE INSTITUTIONAL TRUSTEE; AND

 


(F)                                    NO CONSENT, APPROVAL OR AUTHORIZATION OF,
OR REGISTRATION WITH OR NOTICE TO, ANY STATE OR FEDERAL BANKING AUTHORITY
GOVERNING THE TRUST POWERS OF THE INSTITUTIONAL TRUSTEE IS REQUIRED FOR THE
EXECUTION, DELIVERY OR PERFORMANCE BY THE INSTITUTIONAL TRUSTEE OF THIS
DECLARATION.

 


SECTION 12.2.  REPRESENTATIONS AND WARRANTIES OF DELAWARE TRUSTEE.  THE TRUSTEE
THAT ACTS AS INITIAL DELAWARE TRUSTEE REPRESENTS AND WARRANTS TO THE TRUST AND
TO THE SPONSOR AT THE DATE OF THIS DECLARATION, AND EACH SUCCESSOR DELAWARE
TRUSTEE REPRESENTS AND WARRANTS TO THE TRUST AND THE SPONSOR AT THE TIME OF THE
SUCCESSOR DELAWARE TRUSTEE’S ACCEPTANCE OF ITS APPOINTMENT AS DELAWARE TRUSTEE
THAT:

 


(A)                                  IF IT IS NOT A NATURAL PERSON, THE DELAWARE
TRUSTEE IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE;

 


(B)                                 IF IT IS NOT A NATURAL PERSON, THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE DELAWARE TRUSTEE OF THIS DECLARATION
HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE
DELAWARE TRUSTEE, AND THIS DECLARATION HAS BEEN DULY EXECUTED AND DELIVERED BY
THE DELAWARE TRUSTEE, AND UNDER DELAWARE LAW (EXCLUDING ANY SECURITIES LAWS)
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE DELAWARE TRUSTEE,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, REORGANIZATION, MORATORIUM, INSOLVENCY AND OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY AND
THE DISCRETION OF THE COURT (REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW);

 

51

--------------------------------------------------------------------------------


 


(C)                                  IF IT IS NOT A NATURAL PERSON, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS DECLARATION BY THE DELAWARE TRUSTEE
DOES NOT CONFLICT WITH OR CONSTITUTE A BREACH OF THE CHARTER OR BY-LAWS OF THE
DELAWARE TRUSTEE;

 


(D)                                 IT HAS TRUST POWER AND AUTHORITY TO EXECUTE
AND DELIVER, AND TO CARRY OUT AND PERFORM ITS OBLIGATIONS UNDER THE TERMS OF,
THIS DECLARATION;

 


(E)                                  NO CONSENT, APPROVAL OR AUTHORIZATION OF,
OR REGISTRATION WITH OR NOTICE TO, ANY STATE OR FEDERAL BANKING AUTHORITY
GOVERNING THE TRUST POWERS OF THE DELAWARE TRUSTEE IS REQUIRED FOR THE
EXECUTION, DELIVERY OR PERFORMANCE BY THE DELAWARE TRUSTEE OF THIS DECLARATION;
AND

 


(F)                                    THE DELAWARE TRUSTEE IS A NATURAL PERSON
WHO IS A RESIDENT OF THE STATE OF DELAWARE OR, IF NOT A NATURAL PERSON, IT IS AN
ENTITY WHICH HAS ITS PRINCIPAL PLACE OF BUSINESS IN THE STATE OF DELAWARE AND,
IN EITHER CASE, A PERSON THAT SATISFIES FOR THE TRUST THE REQUIREMENTS OF §3807
OF THE STATUTORY TRUST ACT.

 


ARTICLE XIII


MISCELLANEOUS

 


SECTION 13.1.  NOTICES.  ALL NOTICES PROVIDED FOR IN THIS DECLARATION SHALL BE
IN WRITING, DULY SIGNED BY THE PARTY GIVING SUCH NOTICE, AND SHALL BE DELIVERED,
TELECOPIED (WHICH TELECOPY SHALL BE FOLLOWED BY NOTICE DELIVERED OR MAILED BY
FIRST CLASS MAIL) OR MAILED BY FIRST CLASS MAIL, AS FOLLOWS:

 


(A)                                  IF GIVEN TO THE TRUST, IN CARE OF THE
ADMINISTRATORS AT THE TRUST’S MAILING ADDRESS SET FORTH BELOW (OR SUCH OTHER
ADDRESS AS THE TRUST MAY GIVE NOTICE OF TO THE HOLDERS OF THE SECURITIES): PPBI
TRUST I, C/O PACIFIC PREMIER BANCORP, INC., 1600 SUNFLOWER AVE., 2ND FLOOR,
COSTA MESA, CALIFORNIA 92626, ATTENTION: JOHN SHINDLER, TELECOPY: (714)
433-3080, TELEPHONE: (714) 431-4000;

 


(B)                                 IF GIVEN TO THE DELAWARE TRUSTEE, AT THE
MAILING ADDRESS SET FORTH BELOW (OR SUCH OTHER ADDRESS AS THE DELAWARE TRUSTEE
MAY GIVE NOTICE OF TO THE HOLDERS OF THE SECURITIES): WILMINGTON TRUST COMPANY,
RODNEY SQUARE NORTH, 1100 NORTH MARKET STREET, WILMINGTON, DE 19890-0001,
ATTENTION: CORPORATE TRUST ADMINISTRATION, TELECOPY: 302-651-8882, TELEPHONE:
302-651-1000;

 


(C)                                  IF GIVEN TO THE INSTITUTIONAL TRUSTEE, AT
THE INSTITUTIONAL TRUSTEE’S MAILING ADDRESS SET FORTH BELOW (OR SUCH OTHER
ADDRESS AS THE INSTITUTIONAL TRUSTEE MAY GIVE NOTICE OF TO THE HOLDERS OF THE
SECURITIES): WILMINGTON TRUST COMPANY, RODNEY SQUARE NORTH, 1100 NORTH MARKET
STREET, WILMINGTON, DE 19890-0001, ATTENTION: CORPORATE TRUST ADMINISTRATION,
TELECOPY: 302-651-8882, TELEPHONE: 302-651-1000;

 


(D)                                 IF GIVEN TO THE HOLDER OF THE COMMON
SECURITIES, AT THE MAILING ADDRESS OF THE SPONSOR SET FORTH BELOW (OR SUCH OTHER
ADDRESS AS THE HOLDER OF THE COMMON SECURITIES MAY GIVE NOTICE OF TO THE TRUST):
PACIFIC PREMIER BANCORP, INC., 1600 SUNFLOWER AVE., 2ND FLOOR, COSTA MESA,
CALIFORNIA 92626, ATTENTION: JOHN SHINDLER, TELECOPY: (714) 433-3080, TELEPHONE:
(714) 431-4000; OR

 

52

--------------------------------------------------------------------------------


 


(E)                                  IF GIVEN TO ANY OTHER HOLDER, AT THE
ADDRESS SET FORTH ON THE BOOKS AND RECORDS OF THE TRUST.

 

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

 


SECTION 13.2.  GOVERNING LAW.  THIS DECLARATION AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF DELAWARE AND ALL RIGHTS, OBLIGATIONS AND REMEDIES SHALL
BE GOVERNED BY SUCH LAWS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION THAT WOULD CALL FOR THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 


SECTION 13.3.  SUBMISSION TO JURISDICTION.

 


(A)                                  EACH OF THE PARTIES HERETO AGREES THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS DECLARATION, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURTS, IN EACH CASE LOCATED IN
THE BOROUGH OF MANHATTAN, CITY AND STATE OF NEW YORK, AND FURTHER AGREES TO
SUBMIT TO THE JURISDICTION OF ANY COMPETENT COURT IN THE PLACE OF ITS CORPORATE
DOMICILE IN RESPECT OF ACTIONS BROUGHT AGAINST IT AS A DEFENDANT.  IN ADDITION,
EACH SUCH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND IRREVOCABLY WAIVES ANY RIGHT TO WHICH
IT MAY BE ENTITLED ON ACCOUNT OF ITS PLACE OF CORPORATE DOMICILE.  EACH SUCH
PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS DECLARATION OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH SUCH PARTY AGREES THAT FINAL JUDGMENT IN ANY
PROCEEDINGS BROUGHT IN SUCH A COURT SHALL BE CONCLUSIVE AND BINDING UPON IT AND
MAY BE ENFORCED IN ANY COURT TO THE JURISDICTION OF WHICH IT IS SUBJECT BY A
SUIT UPON SUCH JUDGMENT.

 


(B)                                 EACH OF THE SPONSOR, THE TRUSTEES, THE
ADMINISTRATORS AND THE HOLDER OF THE COMMON SECURITIES IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS ON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE
MAILING THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS
ADDRESS GIVEN IN OR PURSUANT TO SECTION 13.1 HEREOF.

 


(C)                                  TO THE EXTENT PERMITTED BY LAW, NOTHING
HEREIN CONTAINED SHALL PRECLUDE ANY PARTY FROM EFFECTING SERVICE OF PROCESS IN
ANY LAWFUL MANNER OR FROM BRINGING ANY SUIT, ACTION OR PROCEEDING IN RESPECT OF
THIS DECLARATION IN ANY OTHER STATE, COUNTRY OR PLACE.

 


SECTION 13.4.  INTENTION OF THE PARTIES.  IT IS THE INTENTION OF THE PARTIES
HERETO THAT THE TRUST BE CLASSIFIED FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES AS A GRANTOR TRUST.  THE PROVISIONS OF THIS DECLARATION SHALL BE
INTERPRETED TO FURTHER THIS INTENTION OF THE PARTIES.

 

53

--------------------------------------------------------------------------------


 


SECTION 13.5.  HEADINGS.  HEADINGS CONTAINED IN THIS DECLARATION ARE INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT AFFECT THE INTERPRETATION OF THIS
DECLARATION OR ANY PROVISION HEREOF.

 


SECTION 13.6.  SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS DECLARATION ANY OF THE
PARTIES HERETO IS NAMED OR REFERRED TO, THE SUCCESSORS AND ASSIGNS OF SUCH PARTY
SHALL BE DEEMED TO BE INCLUDED, AND ALL COVENANTS AND AGREEMENTS IN THIS
DECLARATION BY THE SPONSOR AND THE TRUSTEES SHALL BIND AND INURE TO THE BENEFIT
OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, WHETHER OR NOT SO EXPRESSED.

 


SECTION 13.7.  PARTIAL ENFORCEABILITY.  IF ANY PROVISION OF THIS DECLARATION, OR
THE APPLICATION OF SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE, SHALL BE HELD
INVALID, THE REMAINDER OF THIS DECLARATION, OR THE APPLICATION OF SUCH PROVISION
TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE TO WHICH IT IS HELD INVALID, SHALL
NOT BE AFFECTED THEREBY.

 


SECTION 13.8.  COUNTERPARTS.  THIS DECLARATION MAY CONTAIN MORE THAN ONE
COUNTERPART OF THE SIGNATURE PAGE AND THIS DECLARATION MAY BE EXECUTED BY THE
AFFIXING OF THE SIGNATURE OF EACH OF THE TRUSTEES AND ADMINISTRATORS TO ANY OF
SUCH COUNTERPART SIGNATURE PAGES. ALL OF SUCH COUNTERPART SIGNATURE PAGES SHALL
BE READ AS THOUGH ONE, AND THEY SHALL HAVE THE SAME FORCE AND EFFECT AS THOUGH
ALL OF THE SIGNERS HAD SIGNED A SINGLE SIGNATURE PAGE.

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Declaration to be duly
executed as of the day and year first above written.

 

 

WILMINGTON TRUST COMPANY,
as Delaware Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

WILMINGTON TRUST COMPANY,
as Institutional Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PACIFIC PREMIER BANCORP, INC.
as Sponsor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Steven R. Gardner
as Administrator

 

 

 

 

 

 

 

 

 

John Shindler
as Administrator

 

 

 

 

 

 

 

 

 

Kathrine Duncan
as Administrator

 

55

--------------------------------------------------------------------------------

ANNEX I

 

TERMS OF
CAPITAL SECURITIES AND COMMON SECURITIES

 

Pursuant to Section 6.1 of the Amended and Restated Declaration of Trust, dated
as of March 25, 2004 (as amended from time to time, the “Declaration”), the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Capital Securities and the Common Securities (collectively,
the “Securities”) are set out below (each capitalized term used but not defined
herein has the meaning set forth in the Declaration):

 

1.             Designation and Number.

 

(a)           Capital Securities. 10,000 Capital Securities of PPBI Trust I (the
“Trust”), with an aggregate liquidation amount with respect to the assets of the
Trust of TEN MILLION DOLLARS ($10,000,000) and a liquidation amount with respect
to the assets of the Trust of $1,000 per Capital Security, are hereby designated
for the purposes of identification only as the “MMCapSSM” (the “Capital
Securities”).  The Capital Security Certificates evidencing the Capital
Securities shall be substantially in the form of Exhibit A-1 to the Declaration,
with such changes and additions thereto or deletions therefrom as may be
required by ordinary usage, custom or practice or to conform to the rules of any
stock exchange on which the Capital Securities are listed, if any.

 

(b)           Common Securities.  310 Common Securities of the Trust (the
“Common Securities”) will be evidenced by Common Security Certificates
substantially in the form of Exhibit A-2 to the Declaration, with such changes
and additions thereto or deletions therefrom as may be required by ordinary
usage, custom or practice.  In the absence of an Event of Default, the Common
Securities will have an aggregate liquidation amount with respect to the assets
of the Trust of THREE HUNDRED TEN THOUSAND DOLLARS ($310,000) and a liquidation
amount with respect to the assets of the Trust of $1,000 per Common Security.

 

2.             DISTRIBUTIONS.  (A)  DISTRIBUTIONS PAYABLE ON EACH SECURITY WILL
BE PAYABLE AT A FLOATING RATE OF INTEREST PER ANNUM, WHICH, WITH RESPECT TO ANY
DISTRIBUTION PERIOD (AS DEFINED HEREIN), WILL BE EQUAL TO LIBOR, AS DETERMINED
ON THE LIBOR DETERMINATION DATE FOR SUCH DISTRIBUTION PERIOD (OR, IN THE CASE OF
THE FIRST DISTRIBUTION PERIOD, WILL BE 1.11%), PLUS 2.75% (THE “COUPON RATE”);
PROVIDED, HOWEVER, THAT THE COUPON RATE FOR ANY DISTRIBUTION PERIOD MAY NOT
EXCEED THE INTEREST RATE (AS DEFINED IN THE INDENTURE) FOR THE RELATED INTEREST
PERIOD (AS DEFINED IN THE INDENTURE).  DISTRIBUTIONS IN ARREARS FOR MORE THAN
ONE DISTRIBUTION PERIOD WILL BEAR INTEREST THEREON, COMPOUNDED QUARTERLY, AT THE
APPLICABLE COUPON RATE FOR EACH DISTRIBUTION PERIOD THEREAFTER (TO THE EXTENT
PERMITTED BY APPLICABLE LAW).  THE TERM “DISTRIBUTIONS”, AS USED HEREIN,
INCLUDES CASH DISTRIBUTIONS, ANY SUCH COMPOUNDED DISTRIBUTIONS AND ANY
ADDITIONAL AMOUNTS PAYABLE ON THE DEBENTURES UNLESS OTHERWISE STATED.  A
DISTRIBUTION IS PAYABLE ONLY TO THE EXTENT THAT PAYMENTS ARE MADE IN RESPECT OF
THE DEBENTURES HELD BY THE INSTITUTIONAL TRUSTEE AND TO THE EXTENT THE
INSTITUTIONAL TRUSTEE HAS FUNDS LEGALLY AVAILABLE IN THE PROPERTY ACCOUNT
THEREFOR.  THE AMOUNT OF DISTRIBUTIONS PAYABLE FOR ANY DISTRIBUTION PERIOD WILL
BE COMPUTED ON THE BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED
IN SUCH DISTRIBUTION PERIOD.

 

A-I-1

--------------------------------------------------------------------------------


 

The term “Distribution Period”, as used herein, means (i) in the case of the
first Distribution Period, the period from, and including, the date of original
issuance of the Securities to, but excluding, the initial Distribution Payment
Date and (ii) thereafter, from, and including, the first day following the end
of the preceding Distribution Period to, but excluding, the applicable
Distribution Payment Date or, in the case of the last Distribution Period, the
related date of redemption.

 

(b)           LIBOR shall be determined by the Calculation Agent for each
Distribution Period (other than the first Distribution Period, in which case
LIBOR will be 1.11% per annum) in accordance with the following provisions:

 

(1)           On the second LIBOR Business Day (provided, that on such day
commercial banks are open for business (including dealings in foreign currency
deposits) in London (a “LIBOR Banking Day”), and otherwise the next preceding
LIBOR Business Day that is also a LIBOR Banking Day) prior to the January 15,
April 15, July 15 or October 15, as the case may be, immediately succeeding the
commencement of such Distribution Period (each such day, a “LIBOR Determination
Date”), LIBOR shall equal the rate, as obtained by the Calculation Agent, for
three-month U.S. Dollar deposits in Europe, which appears on Telerate (as
defined in the International Swaps and Derivatives Association, Inc. 2000
Interest Rate and Currency Exchange Definitions) page 3750 or such other page as
may replace such page 3750, as of 11:00 a.m. (London time) on such LIBOR
Determination Date, as reported by Bloomberg Financial Markets Commodities News
or any successor service (“Telerate Page 3750”).  “LIBOR Business Day” means any
day that is not a Saturday, Sunday or other day on which commercial banking
institutions in The City of New York or Wilmington, Delaware are authorized or
obligated by law or executive order to be closed.  If such rate is superseded on
Telerate Page 3750 by a corrected rate before 12:00 noon (London time) on such
LIBOR Determination Date, the corrected rate as so substituted will be LIBOR for
such LIBOR Determination Date.

 

(2)           If, on such LIBOR Determination Date, such rate does not appear on
Telerate Page 3750, the Calculation Agent shall determine the arithmetic mean of
the offered quotations of the Reference Banks (as defined below) to leading
banks in the London interbank market for three-month U.S. Dollar deposits in
Europe (in an amount determined by the Calculation Agent) by reference to
requests for quotations as of approximately 11:00 a.m. (London time) on such
LIBOR Determination Date made by the Calculation Agent to the Reference Banks. 
If, on such LIBOR Determination Date, at least two of the Reference Banks
provide such quotations, LIBOR shall equal the arithmetic mean of such
quotations.  If, on such LIBOR Determination Date, only one or none of the
Reference Banks provide such a quotation, LIBOR shall be deemed to be the
arithmetic mean of the offered quotations that at least two leading banks in The
City of New York (as selected by the Calculation Agent) are quoting on such
LIBOR Determination Date for three-month U.S. Dollar deposits in Europe at
approximately 11:00 a.m. (London time) (in an amount determined by the

 

A-I-2

--------------------------------------------------------------------------------


 

Calculation Agent). As used herein, “Reference Banks” means four major banks in
the London interbank market selected by the Calculation Agent.

 

(3)           If the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures provided above, LIBOR for
such Distribution Period shall be LIBOR in effect for the immediately preceding
Distribution Period.

 

(c)           All percentages resulting from any calculations on the Securities
will be rounded, if necessary, to the nearest one hundred-thousandth of a
percentage point, with five one-millionths of a percentage point rounded upward
(e.g., 9.876545% (or .09876545) being rounded to 9.87655% (or .0987655)), and
all dollar amounts used in or resulting from such calculation will be rounded to
the nearest cent (with one-half cent being rounded upward).

 

(d)           On each LIBOR Determination Date, the Calculation Agent shall
notify, in writing, the Sponsor and the Paying Agent of the applicable Coupon
Rate that applies to the related Distribution Period.  The Calculation Agent
shall, upon the request of a Holder of any Securities, inform such Holder of the
Coupon Rate that applies to the related Distribution Period.  All calculations
made by the Calculation Agent in the absence of manifest error shall be
conclusive for all purposes and binding on the Sponsor and the Holders of the
Securities.  The Paying Agent shall be entitled to rely on information received
from the Calculation Agent or the Sponsor as to the applicable Coupon Rate.  The
Sponsor shall, from time to time, provide any necessary information to the
Paying Agent relating to any original issue discount and interest on the
Securities that is included in any payment and reportable for taxable income
calculation purposes.

 

(e)           Distributions on the Securities will be cumulative, will accrue
from the date of original issuance, and will be payable, subject to extension of
Distribution Periods as described herein, quarterly in arrears on January 7,
April 7, July 7 and October 7 of each year, commencing on July 7, 2004 (each, a
“Distribution Payment Date”), and on any earlier date of redemption, as
applicable.  The Debenture Issuer has the right under the Indenture to defer
payments of interest on the Debentures by extending the interest payment period
for up to 20 consecutive quarterly periods (each such extended interest payment
period, together with all previous and future consecutive extensions thereof, is
referred to herein as an “Extension Period”) at any time and from time to time
on the Debentures, subject to the conditions described below and in the
Indenture.  No Extension Period may end on a date other than a Distribution
Payment Date or extend beyond the Maturity Date, any Optional Redemption Date or
the Special Redemption Date, as the case may be (each such term as defined
herein).  During any Extension Period, interest will continue to accrue on the
Debentures, and interest on such accrued interest (such accrued interest and
interest thereon referred to herein as “Deferred Interest”) will accrue, at an
annual rate equal to the Coupon Rate applicable during such Extension Period,
compounded quarterly from the date such Deferred Interest would have been
payable were it not for the Extension Period, to the extent permitted by
applicable law.  At the end of any Extension Period, the Debenture Issuer shall
pay all Deferred Interest then accrued and unpaid on the Debentures; provided,
however, that during any Extension Period, the Debenture Issuer may not (i)
declare or pay any dividends or distributions on, or redeem, purchase, acquire,
or make a liquidation payment with respect to, any of the Debenture Issuer’s
capital stock, (ii) make any

 

A-I-3

--------------------------------------------------------------------------------


 

payment of principal or premium or interest on or repay, repurchase or redeem
any debt securities of the Debenture Issuer that rank in all respects pari passu
with or junior in interest to the Debentures or (iii) make any payment under any
guarantees of the Debenture Issuer that rank in all respects pari passu with or
junior in interest to the Guarantee (other than (a) repurchases, redemptions or
other acquisitions of shares of capital stock of the Debenture Issuer (A) in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of one or more employees, officers,
directors or consultants, (B) in connection with a dividend reinvestment or
stockholder stock purchase plan or (C) in connection with the issuance of
capital stock of the Debenture Issuer (or securities convertible into or
exercisable for such capital stock), as consideration in an acquisition
transaction entered into prior to the applicable Extension Period, (b) as a
result of any exchange or conversion of any class or series of the Debenture
Issuer’s capital stock (or any capital stock of a subsidiary of the Debenture
Issuer) for any class or series of the Debenture Issuer’s capital stock or of
any class or series of the Debenture Issuer’s indebtedness for any class or
series of the Debenture Issuer’s capital stock, (c) the purchase of fractional
interests in shares of the Debenture Issuer’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged, (d) any declaration of a dividend in connection with any
stockholder’s rights plan, or the issuance of rights, stock or other property
under any stockholder’s rights plan, or the redemption or repurchase of rights
pursuant thereto, or (e) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior in interest to such
stock).  Prior to the termination of any Extension Period, the Debenture Issuer
may further extend such Extension Period, provided, that no Extension Period
(including all previous and further consecutive extensions that are part of such
Extension Period) shall exceed 20 consecutive quarterly periods.  Upon the
termination of any Extension Period and upon the payment of all Deferred
Interest, the Debenture Issuer may commence a new Extension Period, subject to
the requirements herein and in the Indenture. No interest or Deferred Interest
(except any Additional Amounts that may be due and payable) shall be due and
payable during an Extension Period, except at the end thereof, but Deferred
Interest shall accrue upon each installment of interest that would otherwise
have been due and payable during such Extension Period until such installment is
paid.

 

As a consequence of any Extension Period, Distributions will be deferred. 
Notwithstanding any such deferral, Distributions will continue to accrue on the
Securities, and Distributions on such accrued Distributions will accrue, at the
Coupon Rate applicable during such Extension Period, compounded quarterly, to
the extent permitted by applicable law.  If Distributions are deferred, the
Distributions due shall be paid on the date that such Extension Period
terminates to Holders of the Securities as they appear on the books and records
of the Trust on the regular record date immediately preceding the Distribution
Payment Date on which such Extension Period terminates to the extent that the
Trust has funds legally available for the payment of such Distributions in the
Property Account of the Trust.

 

The Trust’s funds available for Distributions to the Holders of the Securities
will be limited to payments received from the Debenture Issuer.  The payment of
Distributions out of moneys held by the Trust is guaranteed by the Guarantor
pursuant to the Guarantee.

 

A-I-4

--------------------------------------------------------------------------------


 

(f)            Distributions on the Securities on any Distribution Payment Date
will be payable to the Holders thereof as they appear on the books and records
of the Registrar on the relevant regular record dates.  The relevant “regular
record dates” shall be 15 days before the relevant Distribution Payment Dates. 
Distributions payable on any Securities that are not punctually paid on any
Distribution Payment Date, as a result of the Debenture Issuer having failed to
make a payment under the Debentures, as the case may be, when due (taking into
account any Extension Period), will cease to be payable to the Person in whose
name such Securities are registered on the original relevant regular record
date, and such defaulted Distributions will instead be payable to the Person in
whose name such Securities are registered on the regular record date preceding
the Distribution Payment Date on which the related Extension Period terminates
or, in the absence of an Extension Period, a special record date therefor
selected by the Administrators.

 

(g)           In the event that there is any money or other property held by or
for the Trust that is not accounted for hereunder, such property shall be
distributed Pro Rata (as defined herein) among the Holders of the Securities.

 

(h)           If any Distribution Payment Date other than any date of redemption
falls on a day that is not a Business Day, then Distributions payable will be
paid on, and such Distribution Payment Date will be moved to, the next
succeeding Business Day, and additional Distributions will accrue for each day
that such payment is delayed as a result thereof.

 

3.             LIQUIDATION DISTRIBUTION UPON DISSOLUTION.  IN THE EVENT OF THE
VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION, WINDING-UP OR TERMINATION OF
THE TRUST (EACH, A “LIQUIDATION”), THE HOLDERS OF THE SECURITIES WILL BE
ENTITLED TO RECEIVE OUT OF THE ASSETS OF THE TRUST LEGALLY AVAILABLE FOR
DISTRIBUTION TO HOLDERS OF THE SECURITIES, AFTER SATISFACTION OF LIABILITIES TO
CREDITORS OF THE TRUST (TO THE EXTENT NOT SATISFIED BY THE DEBENTURE ISSUER), AN
AMOUNT IN CASH EQUAL TO THE AGGREGATE OF THE LIQUIDATION AMOUNT OF $1,000 PER
SECURITY PLUS UNPAID DISTRIBUTIONS ACCRUED THEREON TO THE DATE OF PAYMENT
(COLLECTIVELY, THE “LIQUIDATION DISTRIBUTION”), UNLESS: (I) THE DEBENTURES HAVE
BEEN REDEEMED IN FULL IN ACCORDANCE WITH THE TERMS THEREOF AND OF THE INDENTURE;
OR (II) THE DEBENTURES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE
LIQUIDATION AMOUNT OF SUCH SECURITIES AND BEARING ACCRUED AND UNPAID INTEREST IN
AN AMOUNT EQUAL TO THE ACCRUED AND UNPAID DISTRIBUTIONS ON SUCH SECURITIES,
AFTER PAYING OR MAKING REASONABLE PROVISION TO PAY ALL CLAIMS AND OBLIGATIONS OF
THE TRUST IN ACCORDANCE WITH SECTION 3808(E) OF THE STATUTORY TRUST ACT, SHALL
BE DISTRIBUTED ON A PRO RATA BASIS TO THE HOLDERS OF THE SECURITIES IN EXCHANGE
FOR SUCH SECURITIES.

 

The Sponsor, as the Holder of all of the Common Securities, has the right at any
time, upon receipt by the Debenture Issuer and the Institutional Trustee for the
benefit of the Trust of (i) an opinion of nationally recognized tax counsel that
Holders will not recognize any gain or loss for United States Federal income tax
purposes as a result of the distribution of Debentures, to dissolve the Trust
(including, without limitation, upon the occurrence of a Tax Event, an
Investment Company Event or a Capital Treatment Event, each as defined herein)
and (ii) prior approval from the Office of Thrift Supervision (the “OTS”) (if
then required under applicable capital guidelines or policies of the OTS) and,
after satisfaction of liabilities to creditors of the Trust, cause the
Debentures to be distributed to the Holders of the Securities on a Pro Rata
basis in accordance with the aggregate liquidation amount thereof.

 

A-I-5

--------------------------------------------------------------------------------


 

The Trust shall dissolve on the first to occur of (i) April 6, 2039, the
expiration of the term of the Trust, (ii) a Bankruptcy Event with respect to the
Sponsor, the Trust or the Debenture Issuer, (iii) (other than in connection with
a merger, consolidation or similar transaction not prohibited by the Indenture,
this Declaration or the Guarantee, as the case may be) the filing of a
certificate of dissolution or its equivalent with respect to the Sponsor or upon
the revocation of the charter of the Sponsor and the expiration of 90 days after
the date of revocation without a reinstatement thereof, (iv) the distribution of
all of the Debentures to the Holders of the Securities, upon exercise of the
right of the Holders of all of the outstanding Common Securities to dissolve the
Trust as described above, (v) the entry of a decree of a judicial dissolution of
any Holder of the Common Securities, the Sponsor, the Trust or the Debenture
Issuer, (vi) when all of the Securities are then subject to redemption and the
amounts necessary for redemption thereof shall have been paid to the Holders in
accordance with the terms of the Securities or (vii) before the issuance of any
Securities, with the consent of all of the Trustees and the Sponsor.  As soon as
practicable after the dissolution of the Trust and upon completion of the
winding up of the Trust, the Trust shall terminate upon the filing of a
certificate of cancellation with the Secretary of State of the State of
Delaware.

 

Notwithstanding the foregoing, if a Liquidation of the Trust occurs as described
in clause (i), (ii), (iii) or (v) in the immediately preceding paragraph, the
Trust shall be liquidated by the Institutional Trustee of the Trust as
expeditiously as such Trustee determines to be practical by distributing, after
satisfaction of liabilities to creditors of the Trust (to the extent not
satisfied by the Debenture Issuer) as provided by applicable law, to the Holders
of the Securities, the Debentures on a Pro Rata basis, unless such distribution
is determined by the Institutional Trustee not to be practical, in which event
such Holders will be entitled to receive on a Pro Rata basis, out of the assets
of the Trust legally available for distribution to the Holders of the
Securities, after satisfaction of liabilities to creditors of the Trust (to the
extent not satisfied by the Debenture Issuer), an amount in cash equal to the
Liquidation Distribution.  A Liquidation of the Trust pursuant to clause (iv) of
the immediately preceding paragraph shall occur if the Institutional Trustee
determines that such Liquidation is practical by distributing, after
satisfaction of liabilities to creditors of the Trust (to the extent not
satisfied by the Debenture Issuer), to the Holders of the Securities on a Pro
Rata basis, the Debentures, and such distribution occurs.

 

If, upon any Liquidation of the Trust, the Liquidation Distribution can be paid
only in part because the Trust has insufficient assets available to pay in full
the aggregate Liquidation Distribution, then the amounts payable directly by the
Trust on the Securities shall be paid to the Holders of the Securities on a Pro
Rata basis, except that if an Event of Default has occurred and is continuing,
then the Capital Securities shall have a preference over the Common Securities
with regard to such amounts.

 

Upon any Liquidation of the Trust involving a distribution of the Debentures, if
at the time of such Liquidation, the Capital Securities were rated by at least
one nationally-recognized statistical rating organization, the Debenture Issuer
will use its reasonable best efforts to obtain from at least one such or other
rating organization a rating for the Debentures.

 

After the date for any distribution of the Debentures upon any Liquidation of
the Trust, (i) the Securities of the Trust will be deemed to be no longer
outstanding, (ii) any

 

A-I-6

--------------------------------------------------------------------------------


 

certificates representing the Capital Securities will be deemed to represent
undivided beneficial interests in such of the Debentures as have an aggregate
principal amount equal to the aggregate liquidation amount of such Capital
Securities and bearing accrued and unpaid interest equal to accrued and unpaid
Distributions on such Capital Securities until such certificates are presented
to the Debenture Issuer or its agent for transfer or reissuance (and until such
certificates are so surrendered, no payments shall be made to Holders of
Securities in respect of any payments due and payable under the Debentures) and
(iii) all rights of Holders of Securities shall cease, except the right of such
Holders to receive Debentures upon surrender of certificates representing such
Securities.

 

4.             REDEMPTION AND DISTRIBUTION.

 

(a)           The Debentures will mature on April 6, 2034 (the “Maturity Date”)
at an amount in cash equal to 100% of the principal amount thereof plus unpaid
interest accrued thereon to such date (the “Maturity Redemption Price”).  The
Debentures may be redeemed by the Debenture Issuer, at its option, in whole or
in part, on any Distribution Payment Date on or after April 7, 2009 (each, an
“Optional Redemption Date”), at the Optional Redemption Price, upon not less
than 30 nor more than 60 days’ prior written notice to holders of such
Debentures.  In addition, upon the occurrence and continuation of a Tax Event,
an Investment Company Event or a Capital Treatment Event, the Debentures may be
redeemed by the Debenture Issuer, at its option, in whole but not in part, at
any time within 90 days following the occurrence of such Tax Event, Investment
Company Event or Capital Treatment Event, as the case may be (the “Special
Redemption Date”), at the Special Redemption Price, upon not less than 30 nor
more than 60 days’ prior written notice to holders of the Debentures so long as
such Tax Event, Investment Company Event or Capital Treatment Event, as the case
may be, is continuing.  In each case, the right of the Debenture Issuer to
redeem the Debentures prior to maturity is subject to the Debenture Issuer and
the Trust having received prior approval from the OTS, if then required under
applicable capital guidelines or policies of the OTS.  Additional interest may
also be payable by the Debenture Issuer in connection with such Tax Event,
Investment Company Event or Capital Treatment Event as specified in Section
10.02 of the Indenture.  Any such interest received by the Trust will be
distributed promptly to Holders of the Securities on a Pro Rata basis.

 

“Tax Event” means the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of any amendment to or change (including any announced prospective change) in
the laws or any regulations thereunder of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement (including any private letter ruling,
technical advice memorandum, regulatory procedure, notice or announcement) (an
“Administrative Action”) or judicial decision interpreting or applying such laws
or regulations, regardless of whether such Administrative Action or judicial
decision is issued to or in connection with a proceeding involving the Debenture
Issuer or the Trust and whether or not subject to review or appeal, which
amendment, clarification, change, Administrative Action or decision is enacted,
promulgated or announced, in each case on or after the date of original issuance
of the Debentures, there is more than an insubstantial risk that: (i) the Trust
is, or will be within 90 days of the date of such opinion, subject to United
States federal income tax with respect to income received or accrued on the
Debentures; (ii) if the Debenture Issuer is organized

 

A-I-7

--------------------------------------------------------------------------------


 

and existing under the laws of the United States or any state thereof or the
District of Columbia, interest payable by the Debenture Issuer on the Debentures
is not, or within 90 days of the date of such opinion, will not be, deductible
by the Debenture Issuer, in whole or in part, for United States federal income
tax purposes; or (iii) the Trust is, or will be within 90 days of the date of
such opinion, subject to or otherwise required to pay, or required to withhold
from Distributions, more than a de minimis amount of other taxes (including
withholding taxes), duties, assessments or other governmental charges.

 

“Investment Company Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of a change in law or regulation or written change in interpretation
or application of law or regulation by any legislative body, court, governmental
agency or regulatory authority, there is more than an insubstantial risk that
the Trust is or, within 90 days of the date of such opinion will be, considered
an Investment Company that is required to be registered under the Investment
Company Act, which change becomes effective or would become effective, as the
case may be, on or after the date of the original issuance of the Debentures.

 

“Capital Treatment Event” means, if the Debenture Issuer is organized and
existing under the laws of the United States or any state thereof or the
District of Columbia, the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of (a) any amendment to, or change in, the laws, rules or regulations of the
United States or any political subdivision thereof or therein, or any rules,
guidelines or policies of an applicable regulatory authority for the Debenture
Issuer or (b) any official or administrative pronouncement or action or decision
interpreting or applying such laws, rules or regulations, which amendment or
change is effective or which pronouncement, action or decision is announced on
or after the date of original issuance of the Debentures, there is more than an
insubstantial risk that the Debenture Issuer will not, within 90 days of the
date of such opinion, be entitled to treat an amount equal to the aggregate
liquidation amount of the Capital Securities as “Tier 1 Capital” (or its then
equivalent) if the Debenture Issuer (or its successors) were subject to such
capital requirement, applied as if the Debenture Issuer (or its successors) were
a bank holding company for purposes of the capital adequacy guidelines of the
Federal Reserve (or any successor regulatory authority with jurisdiction over
bank holding companies), or any capital adequacy guidelines as then in effect
and applicable to the Debenture Issuer; provided, however, that the distribution
of the Debentures in connection with the Liquidation of the Trust by the
Debenture Issuer shall not in and of itself constitute a Capital Treatment Event
unless such Liquidation shall have occurred in connection with a Tax Event or an
Investment Company Event.

 

“Optional Redemption Price” means an amount in cash equal to 100% of the
principal amount of the Debentures being redeemed plus unpaid interest accrued
on such Debentures to the related Optional Redemption Date.

 

“Special Event” means any of a Tax Event, an Investment Company Event or a
Capital Treatment Event.

 

“Special Redemption Price” means, with respect to the redemption of the
Debentures following a Special Event, an amount in cash equal to 103.525% of the
principal

 

A-I-8

--------------------------------------------------------------------------------


 

amount of the Debentures to be redeemed prior to April 7, 2005 and thereafter
equal to the percentage of the principal amount of the Debentures that is
specified below for the Special Redemption Date plus, in each case, unpaid
interest accrued thereon to the Special Redemption Date:

 

Special Redemption During the 12-Month
Period Beginning April 7,

 

Percentage of Principal Amount

 

2005

 

103.140

%

 

 

 

 

2006

 

102.355

%

 

 

 

 

2007

 

101.570

%

 

 

 

 

2008

 

100.785

%

 

 

 

 

2009 and thereafter

 

100.000

%

 

(b)           Upon any repayment of the Debentures at maturity or in whole or in
part upon redemption (other than following the distribution of the Debentures to
the Holders of the Securities), the proceeds from such repayment shall
concurrently be applied to redeem Pro Rata, at a redemption price corresponding
to the applicable Maturity Redemption Price, Optional Redemption Price or
Special Redemption Price for the Debentures, as the case may be, Securities
having an aggregate liquidation amount equal to the aggregate principal amount
of the Debentures so repaid; provided, however, that Holders of such Securities
shall be given not less than 30 nor more than 60 days’ prior written notice of
such redemption (other than a redemption resulting from the maturity of the
Debentures on the Maturity Date).

 

(c)           If fewer than all the outstanding Securities are to be so
redeemed, the Common Securities and the Capital Securities will be redeemed Pro
Rata and the Capital Securities to be redeemed will be as described in
Section 4(e)(ii) below.

 

(d)           The Trust may not redeem fewer than all the outstanding Capital
Securities unless all accrued and unpaid Distributions have been paid on all
Capital Securities for all Distribution Periods terminating on or before the
related date of redemption.

 

(e)           Redemption or Distribution Procedures.

 

(i)            Written notice of any redemption of, or written notice of
distribution of the Debentures in exchange for, the Securities (a
“Redemption/Distribution Notice”) will be given by the Trust by mail to each
Holder of Securities to be redeemed or exchanged not fewer than 30 nor more than
60 days before the date of redemption or exchange thereof which, in the case of
a redemption, will be the date of redemption of the Debentures.  For purposes of
the calculation of the date of

 

A-I-9

--------------------------------------------------------------------------------


 

redemption or exchange and the dates on which notices are given pursuant to this
Section 4(e)(i), a Redemption/Distribution Notice shall be deemed to be given on
the day such notice is first mailed by first-class mail, postage prepaid, to
Holders of such Securities.  Each Redemption/Distribution Notice shall be
addressed to the Holders of such Securities at the address of each such Holder
appearing on the books and records of the Registrar.  No defect in the
Redemption/Distribution Notice or in the mailing thereof with respect to any
Holder shall affect the validity of the redemption or exchange proceedings with
respect to any other Holder.

 

(ii)           In the event that fewer than all the outstanding Capital
Securities are to be redeemed, the Capital Securities to be redeemed shall be
redeemed Pro Rata from each Holder.

 

(iii)          If the Securities are to be redeemed and the Trust gives a
Redemption/Distribution Notice, which notice may only be issued if the
Debentures are redeemed or repaid as set out in this Section (which notice will
be irrevocable), then, provided, that the Institutional Trustee has a sufficient
amount of cash in connection with the related redemption or maturity of the
Debentures, the Institutional Trustee will pay the price payable upon redemption
of the Securities to the Holders of such Securities by check mailed to the
address of each such Holder appearing on the books and records of the Trust on
the related date of redemption.  If a Redemption/Distribution Notice shall have
been given and funds deposited as required, then immediately prior to the close
of business on the date of such deposit, Distributions will cease to accrue on
the Securities so subject to redemption and all rights of Holders of such
Securities so subject to redemption will cease, except the right of the Holders
of such Securities to receive the applicable price specified in Section 4(a),
but without interest on such price.  If any date of redemption of the Securities
falls on a day that is not a Business Day, then payment of all amounts payable
on such date will be made on the next succeeding Business Day, and no additional
Distributions will accrue in respect of such payment on such next succeeding
Business Day.  If any amount payable upon redemption of the Securities is
improperly withheld or refused and not paid either by the Trust, the Debenture
Issuer or the Sponsor as guarantor pursuant to the Guarantee, Distributions on
such Securities will continue to accrue at the Coupon Rate applicable from the
date of redemption to the actual date of payment, in which case the actual
payment date will be considered the date of redemption for purposes of
calculating the price payable upon redemption of the Securities.   In the event
of any redemption of the Capital Securities issued by the Trust in part, the
Trust shall not be required to (i) issue, register the transfer of or exchange
any Security during a period beginning at the opening of business 15 days before
any selection for redemption of the Capital Securities and ending at the close
of business on the earliest date on which the relevant notice of redemption is
deemed to have been given to all Holders of the Capital Securities to be so
redeemed or (ii) register the transfer of or exchange any Capital Securities so
selected for redemption, in whole or in part, except for the unredeemed portion
of any Capital Securities being redeemed in part.

 

(iv)          Redemption/Distribution Notices shall be sent by the
Administrators on behalf of the Trust (A) in respect of the Capital Securities,
to the Holders thereof, and (B) in respect of the Common Securities, to the
Holder thereof.

 

A-I-10

--------------------------------------------------------------------------------


 

(v)           Subject to the foregoing and applicable law (including, without
limitation, United States federal securities laws), and provided, that the
acquiror is not the Holder of the Common Securities or the obligor under the
Indenture, the Sponsor or any of its subsidiaries may at any time and from time
to time purchase outstanding Capital Securities by tender, in the open market or
by private agreement.

 

5.             VOTING RIGHTS - CAPITAL SECURITIES.  (A)  EXCEPT AS PROVIDED
UNDER SECTIONS 5(B) AND 7 AND AS OTHERWISE REQUIRED BY LAW AND THE DECLARATION,
THE HOLDERS OF THE CAPITAL SECURITIES WILL HAVE NO VOTING RIGHTS.  THE
ADMINISTRATORS ARE REQUIRED TO CALL A MEETING OF THE HOLDERS OF THE CAPITAL
SECURITIES IF DIRECTED TO DO SO BY HOLDERS OF NOT LESS THAN 10% IN LIQUIDATION
AMOUNT OF THE CAPITAL SECURITIES.

 

(b)           Subject to the requirements of obtaining a tax opinion by the
Institutional Trustee in certain circumstances set forth in the last sentence of
this paragraph, the Holders of a Majority in liquidation amount of the Capital
Securities, voting separately as a class, have the right to direct the time,
method, and place of conducting any proceeding for any remedy available to the
Institutional Trustee, or exercising any trust or power conferred upon the
Institutional Trustee under the Declaration, including (i) directing the time,
method, place of conducting any proceeding for any remedy available to the
Debenture Trustee, or exercising any trust or power conferred on the Debenture
Trustee with respect to the Debentures, (ii) waiving any past default and its
consequences that are waivable under the Indenture, (iii) exercising any right
to rescind or annul an acceleration of the principal of all the Debentures or
(iv) consenting on behalf of all the Holders of the Capital Securities to any
amendment, modification or termination of the Indenture or the Debentures where
such consent shall be required; provided, however, that, where a consent or
action under the Indenture would require the consent or act of the holders of
greater than a simple majority in principal amount of Debentures (a “Super
Majority”) affected thereby, the Institutional Trustee may only give such
consent or take such action at the written direction of the Holders of not less
than the proportion in liquidation amount of the Capital Securities outstanding
which the relevant Super Majority represents of the aggregate principal amount
of the Debentures outstanding.  If the Institutional Trustee fails to enforce
its rights under the Debentures after the Holders of a Majority or Super
Majority, as the case may be, in liquidation amount of such Capital Securities
have so directed the Institutional Trustee, to the fullest extent permitted by
law, a Holder of the Capital Securities may institute a legal proceeding
directly against the Debenture Issuer to enforce the Institutional Trustee’s
rights under the Debentures without first instituting any legal proceeding
against the Institutional Trustee or any other person or entity. 
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing and such event is attributable to the failure of the Debenture Issuer
to pay interest or premium, if any, on or principal of the Debentures on the
date such interest, premium, if any, or principal is payable (or in the case of
redemption, the date of redemption), then a Holder of the Capital Securities may
directly institute a proceeding for enforcement of payment, on or after the
respective due dates specified in the Debentures, to such Holder directly of the
principal of or premium, if any, or interest on the Debentures having an
aggregate principal amount equal to the aggregate liquidation amount of the
Capital Securities of such Holder.  The Institutional Trustee shall notify all
Holders of the Capital Securities of any default actually known to the
Institutional Trustee with respect to the Debentures unless (x) such default has
been cured prior to the giving of such notice or (y) the Institutional Trustee
determines in good faith that the withholding of such notice is in the interest
of the Holders of such Capital

 

A-I-11

--------------------------------------------------------------------------------


 

Securities, except where the default relates to the payment of principal of or
interest on any of the Debentures.  Such notice shall state that such Indenture
Event of Default also constitutes an Event of Default hereunder.  Except with
respect to directing the time, method and place of conducting a proceeding for a
remedy, the Institutional Trustee shall not take any of the actions described in
clause (i), (ii), (iii) or (iv) above unless the Institutional Trustee has
obtained an opinion of tax counsel to the effect that, as a result of such
action, the Trust will not be classified as other than a grantor trust for
United States federal income tax purposes.

 

A waiver of an Indenture Event of Default will constitute a waiver of the
corresponding Event of Default hereunder.  Any required approval or direction of
Holders of the Capital Securities may be given at a separate meeting of Holders
of the Capital Securities convened for such purpose, at a meeting of all of the
Holders of the Securities in the Trust or pursuant to written consent.  The
Institutional Trustee will cause a notice of any meeting at which Holders of the
Capital Securities are entitled to vote, or of any matter upon which action by
written consent of such Holders is to be taken, to be mailed to each Holder of
the Capital Securities.  Each such notice will include a statement setting forth
the following information (i) the date of such meeting or the date by which such
action is to be taken, (ii) a description of any resolution proposed for
adoption at such meeting on which such Holders are entitled to vote or of such
matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consents.  No vote or consent of the Holders of the
Capital Securities will be required for the Trust to redeem and cancel Capital
Securities or to distribute the Debentures in accordance with the Declaration
and the terms of the Securities.

 

Notwithstanding that Holders of the Capital Securities are entitled to vote or
consent under any of the circumstances described above, any of the Capital
Securities that are owned by the Sponsor or any Affiliate of the Sponsor shall
not entitle the Holder thereof to vote or consent and shall, for purposes of
such vote or consent, be treated as if such Capital Securities were not
outstanding.

 

In no event will Holders of the Capital Securities have the right to vote to
appoint, remove or replace the Administrators, which voting rights are vested
exclusively in the Sponsor as the Holder of all of the Common Securities of the
Trust.  Under certain circumstances as more fully described in the Declaration,
Holders of Capital Securities have the right to vote to appoint, remove or
replace the Institutional Trustee and the Delaware Trustee.

 

6.             VOTING RIGHTS - COMMON SECURITIES.  (A) EXCEPT AS PROVIDED UNDER
SECTIONS 6(B), 6(C) AND 7 AND AS OTHERWISE REQUIRED BY LAW AND THE DECLARATION,
THE COMMON SECURITIES WILL HAVE NO VOTING RIGHTS.

 

(b)           The Holder of the Common Securities is entitled, in accordance
with Article IV of the Declaration, to vote to appoint, remove or replace any
Administrators.

 

(c)           Subject to Section 6.7 of the Declaration and only after each
Event of Default (if any) with respect to the Capital Securities has been cured,
waived or otherwise eliminated and subject to the requirements of the second to
last sentence of this paragraph, the Holder of the Common Securities, voting
separately as a class, may direct the time, method, and place of conducting any
proceeding for any remedy available to the Institutional Trustee, or

 

A-I-12

--------------------------------------------------------------------------------


 

exercising any trust or power conferred upon the Institutional Trustee under the
Declaration, including (i) directing the time, method, place of conducting any
proceeding for any remedy available to the Debenture Trustee, or exercising any
trust or power conferred on the Debenture Trustee with respect to the
Debentures, (ii) waiving any past default and its consequences that are waivable
under the Indenture, or (iii) exercising any right to rescind or annul an
acceleration of the principal of all the Debentures.  Notwithstanding this
Section 6(c), the Institutional Trustee shall not revoke any action previously
authorized or approved by a vote or consent of the Holders of the Capital
Securities.  Other than with respect to directing the time, method and place of
conducting any proceeding for any remedy available to the Institutional Trustee
or the Debenture Trustee as set forth above, the Institutional Trustee shall not
take any action described in clause (i), (ii) or (iii) above, unless the
Institutional Trustee has obtained an opinion of tax counsel to the effect that
for the purposes of United States federal income tax the Trust will not be
classified as other than a grantor trust on account of such action.  If the
Institutional Trustee fails to enforce its rights under the Declaration, to the
fullest extent permitted by law, the Holder of the Common Securities may
institute a legal proceeding directly against any Person to enforce the
Institutional Trustee’s rights under the Declaration, without first instituting
a legal proceeding against the Institutional Trustee or any other Person.

 

Any approval or direction of the Holder of the Common Securities may be given at
a separate meeting of Holders of the Common Securities convened for such
purpose, at a meeting of all of the Holders of the Securities in the Trust or
pursuant to written consent.  The Administrators will cause a notice of any
meeting at which the  Holder of the Common Securities is entitled to vote, or of
any matter upon which action by written consent of such Holder is to be taken,
to be mailed to the Holder of the Common Securities.  Each such notice will
include a statement setting forth (i) the date of such meeting or the date by
which such action is to be taken, (ii) a description of any resolution proposed
for adoption at such meeting on which such Holder is entitled to vote or of such
matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consents.

 

No vote or consent of the Holder of the Common Securities will be required for
the Trust to redeem and cancel Common Securities or to distribute the Debentures
in accordance with the Declaration and the terms of the Securities.

 

7.             AMENDMENTS TO DECLARATION AND INDENTURE.  IN ADDITION TO ANY
REQUIREMENTS UNDER SECTION 11.1 OF THE DECLARATION, IF ANY PROPOSED AMENDMENT TO
THE DECLARATION PROVIDES FOR, OR THE TRUSTEES OTHERWISE PROPOSE TO EFFECT, (I)
ANY ACTION THAT WOULD ADVERSELY AFFECT THE POWERS, PREFERENCES OR SPECIAL RIGHTS
OF THE SECURITIES, WHETHER BY WAY OF AMENDMENT TO THE DECLARATION OR OTHERWISE,
OR (II) THE LIQUIDATION OF THE TRUST, OTHER THAN AS DESCRIBED IN SECTION 7.1 OF
THE DECLARATION, THEN THE HOLDERS OF OUTSTANDING SECURITIES, VOTING TOGETHER AS
A SINGLE CLASS, WILL BE ENTITLED TO VOTE ON SUCH AMENDMENT OR PROPOSAL AND SUCH
AMENDMENT OR PROPOSAL SHALL NOT BE EFFECTIVE EXCEPT WITH THE APPROVAL OF THE
HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE SECURITIES AFFECTED THEREBY;
PROVIDED, HOWEVER, IF ANY AMENDMENT OR PROPOSAL REFERRED TO IN CLAUSE (I) ABOVE
WOULD ADVERSELY AFFECT ONLY THE CAPITAL SECURITIES OR ONLY THE COMMON
SECURITIES, THEN ONLY HOLDERS OF THE AFFECTED SECURITIES WILL BE ENTITLED TO
VOTE ON SUCH AMENDMENT OR PROPOSAL AND SUCH AMENDMENT OR PROPOSAL SHALL NOT BE
EFFECTIVE EXCEPT WITH THE APPROVAL OF THE HOLDERS OF A MAJORITY IN LIQUIDATION
AMOUNT OF SUCH SECURITIES.

 

A-I-13

--------------------------------------------------------------------------------


 

(a)           In the event the consent of the Institutional Trustee, as the
holder of the Debentures, is required under the Indenture with respect to any
amendment, modification or termination of the Indenture or the Debentures, the
Institutional Trustee shall request the written direction of the Holders of the
Securities with respect to such amendment, modification or termination and shall
vote with respect to such amendment, modification, or termination as directed by
a Majority in liquidation amount of the Securities voting together as a single
class; provided, however, that where a consent under the Indenture would require
a Super Majority, the Institutional Trustee may only give such consent at the
written direction of the Holders of not less than the proportion in liquidation
amount of the Securities which the relevant Super Majority represents of the
aggregate principal amount of the Debentures outstanding.

 

(b)           Notwithstanding the foregoing, no amendment or modification may be
made to the Declaration if such amendment or modification would (i) cause the
Trust to be classified for purposes of United States federal income taxation as
other than a grantor trust, (ii) reduce or otherwise adversely affect the powers
of the Institutional Trustee or (iii) cause the Trust to be deemed an Investment
Company which is required to be registered under the Investment Company Act.

 

(c)           Notwithstanding any provision of the Declaration, the right of any
Holder of the Capital Securities to receive payment of Distributions and
payments upon redemption, Liquidation or otherwise, on or after their respective
due dates, or to institute a suit for the enforcement of any such payment on or
after such respective dates, shall not be impaired or affected without the
consent of such Holder.  For the protection and enforcement of the foregoing
provision, each and every Holder of the Capital Securities shall be entitled to
such relief as can be given either at law or equity.

 

8.             PRO RATA.  A REFERENCE IN THESE TERMS OF THE SECURITIES TO ANY
PAYMENT, DISTRIBUTION OR TREATMENT AS BEING “PRO RATA” SHALL MEAN PRO RATA TO
EACH HOLDER OF THE SECURITIES ACCORDING TO THE AGGREGATE LIQUIDATION AMOUNT OF
THE SECURITIES HELD BY THE RELEVANT HOLDER IN RELATION TO THE AGGREGATE
LIQUIDATION AMOUNT OF ALL SECURITIES OUTSTANDING UNLESS, IN RELATION TO A
PAYMENT, AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN WHICH CASE ANY
FUNDS AVAILABLE TO MAKE SUCH PAYMENT SHALL BE PAID FIRST TO EACH HOLDER OF THE
CAPITAL SECURITIES PRO RATA ACCORDING TO THE AGGREGATE LIQUIDATION AMOUNT OF THE
CAPITAL SECURITIES HELD BY THE RELEVANT HOLDER RELATIVE TO THE AGGREGATE
LIQUIDATION AMOUNT OF ALL CAPITAL SECURITIES OUTSTANDING, AND ONLY AFTER
SATISFACTION OF ALL AMOUNTS OWED TO THE HOLDERS OF THE CAPITAL SECURITIES, TO
EACH HOLDER OF THE COMMON SECURITIES PRO RATA ACCORDING TO THE AGGREGATE
LIQUIDATION AMOUNT OF THE COMMON SECURITIES HELD BY THE RELEVANT HOLDER RELATIVE
TO THE AGGREGATE LIQUIDATION AMOUNT OF ALL COMMON SECURITIES OUTSTANDING.

 

9.             RANKING.  THE CAPITAL SECURITIES RANK PARI PASSU WITH, AND
PAYMENT THEREON SHALL BE MADE PRO RATA WITH, THE COMMON SECURITIES EXCEPT THAT,
WHERE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE RIGHTS OF HOLDERS
OF THE COMMON SECURITIES TO RECEIVE PAYMENT OF DISTRIBUTIONS AND PAYMENTS UPON
LIQUIDATION, REDEMPTION AND OTHERWISE ARE SUBORDINATED TO THE RIGHTS OF THE
HOLDERS OF THE CAPITAL SECURITIES WITH THE RESULT THAT NO PAYMENT OF ANY
DISTRIBUTION ON, OR ANY AMOUNT PAYABLE UPON THE REDEMPTION OF, ANY COMMON
SECURITY, AND NO PAYMENT TO THE HOLDER OF ANY COMMON SECURITY ON ACCOUNT OF THE
LIQUIDATION OF THE TRUST, SHALL BE MADE UNLESS PAYMENT IN FULL IN CASH OF (I)
ALL ACCRUED AND UNPAID DISTRIBUTIONS ON

 

A-I-14

--------------------------------------------------------------------------------


 

ALL OUTSTANDING CAPITAL SECURITIES FOR ALL DISTRIBUTION PERIODS TERMINATING ON
OR PRIOR THERETO, (II) ALL AMOUNTS PAYABLE UPON CAPITAL SECURITIES THEN SUBJECT
TO REDEMPTION AND (III) ALL AMOUNTS PAYABLE UPON CAPITAL SECURITIES IN THE EVENT
OF THE LIQUIDATION OF THE TRUST, IN EACH CASE, SHALL HAVE BEEN MADE OR PROVIDED
FOR, AND ALL FUNDS IMMEDIATELY AVAILABLE TO THE INSTITUTIONAL TRUSTEE SHALL
FIRST BE APPLIED TO THE PAYMENT IN FULL IN CASH OF THE AMOUNTS SPECIFIED IN
CLAUSE (I), (II) AND (III) ABOVE THAT ARE THEN DUE AND PAYABLE.

 

10.           ACCEPTANCE OF GUARANTEE AND INDENTURE.  EACH HOLDER OF THE CAPITAL
SECURITIES AND THE COMMON SECURITIES, BY THE ACCEPTANCE OF SUCH SECURITIES,
AGREES TO THE PROVISIONS OF THE GUARANTEE AND THE INDENTURE, INCLUDING THE
SUBORDINATION PROVISIONS THEREIN.

 

11.           NO PREEMPTIVE RIGHTS.  THE HOLDERS OF THE SECURITIES SHALL HAVE
NO, AND THE ISSUANCE OF THE SECURITIES IS NOT SUBJECT TO, PREEMPTIVE OR SIMILAR
RIGHTS TO SUBSCRIBE FOR ANY ADDITIONAL SECURITIES.

 

12.           MISCELLANEOUS.  THESE TERMS CONSTITUTE A PART OF THE DECLARATION. 
THE SPONSOR WILL PROVIDE A COPY OF THE DECLARATION, THE GUARANTEE AND THE
INDENTURE TO A HOLDER WITHOUT CHARGE ON WRITTEN REQUEST TO THE SPONSOR AT ITS
PRINCIPAL PLACE OF BUSINESS.

 

A-I-15

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF CAPITAL SECURITY CERTIFICATE

 

[FORM OF FACE OF SECURITY]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) TWO YEARS (OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) UNDER THE SECURITIES
ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE
LAST DATE ON WHICH THE TRUST OR ANY AFFILIATE (AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) OF THE TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE, IF ANY, AS
MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY (A) TO THE
DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER,” AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3), (7)
OR (8) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY OR
SUCH INTEREST OR PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH
AN ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE DEBENTURE ISSUER AND THE
TRUST PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR (E)
ABOVE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE AMENDED
AND RESTATED DECLARATION OF

 

A-1-1

--------------------------------------------------------------------------------


 

TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE DEBENTURE ISSUER OR THE TRUST. 
THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, AGREES THAT IT WILL COMPLY
WITH THE FOREGOING RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING. 
ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR
THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO APPLICABLE
STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A
LIQUIDATION AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO
LEGAL EFFECT WHATSOEVER. ANY

 

A-1-2

--------------------------------------------------------------------------------


 

SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SECURITY
OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY PURPOSE, INCLUDING, BUT NOT
LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN.

 

A-1-3

--------------------------------------------------------------------------------


 

Certificate Number

 

[          ]

 

Number of Capital Securities  [            ]

 

 

CUSIP NO [        ]

 

Certificate Evidencing Capital Securities

 

of

 

PPBI TRUST I

 

Capital Securities

 

(liquidation amount $1,000 per Capital Security)

 

PPBI Trust I, a statutory trust created under the laws of the State of Delaware
(the “Trust”), hereby certifies that [                                      ] is
the registered owner (the “Holder”) of [            ] capital securities of the
Trust representing undivided beneficial interests in the assets of the Trust,
designated as MMCapSSM (liquidation amount $1,000 per Capital Security) (the
“Capital Securities”).  Subject to the Declaration (as defined below), the
Capital Securities are transferable on the books and records of the Trust, in
person or by a duly authorized attorney, upon surrender of this Certificate duly
endorsed and in proper form for transfer.  The Capital Securities represented
hereby are issued pursuant to, and the designation, rights, privileges,
restrictions, preferences and other terms and provisions of the Capital
Securities shall in all respects be subject to, the provisions of the Amended
and Restated Declaration of Trust of the Trust, dated as of March 25, 2004,
among Steven R. Gardner, John Shindler and Kathrine Duncan, as Administrators,
Wilmington Trust Company, as Delaware Trustee, Wilmington Trust Company, as
Institutional Trustee, PACIFIC PREMIER BANCORP, INC., as Sponsor, and the
holders from time to time of undivided beneficial interests in the assets of the
Trust, including the designation of the terms of the Capital Securities as set
forth in Annex I to the Declaration, as the same may be amended from time to
time (the “Declaration”). Capitalized terms used herein but not defined shall
have the meaning given them in the Declaration.  The Holder is entitled to the
benefits of the Guarantee and the Indenture to the extent provided therein.  The
Sponsor will provide a copy of the Declaration, the Guarantee, and the Indenture
to the Holder without charge upon written request to the Sponsor at its
principal place of business.

 

By acceptance of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

 

By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Capital
Securities as evidence of undivided beneficial ownership in the Debentures.

 

This Certificate and the Capital Securities evidenced hereby are governed by,
and shall be construed in accordance with, the laws of the State of Delaware,
without regard to principles of conflict of laws.

 

A-1-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trust has duly executed this Certificate.

 

 

PPBI TRUST I

 

 

 

By:

 

 

 

 

Name:

 

 

Title: Administrator

 

 

 

Dated:

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This Certificate represents Capital Securities referred to in the
within-mentioned Declaration.

 

 

WILMINGTON TRUST COMPANY,

 

 

 

not in its individual capacity but solely as the
Institutional Trustee

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

 

Dated:

 

 

 

A-1-5

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF SECURITY]

 

Distributions payable on each Capital Security will be payable at a floating
rate of interest per annum, which, with respect to any Distribution Period (as
defined herein), will be equal to LIBOR, as determined on the LIBOR
Determination Date for such Distribution Period (or, in the case of the first
Distribution Period, will be 1.11%), plus 2.75% (the “Coupon Rate”); provided,
however, that the Coupon Rate for any Distribution Period may not exceed the
Interest Rate (as defined in the Indenture) for the related Interest Period (as
defined in the Indenture).  Distributions in arrears for more than one
Distribution Period will bear interest thereon, compounded quarterly, at the
applicable Coupon Rate for each Distribution Period thereafter (to the extent
permitted by applicable law).  The term “Distributions”, as used herein,
includes cash Distributions, any such compounded Distributions and any
Additional Amounts payable on the Debentures, unless otherwise stated.  A
Distribution is payable only to the extent that payments are made in respect of
the Debentures held by the Institutional Trustee and to the extent the
Institutional Trustee has funds legally available in the Property Account
therefor.  The amount of Distributions payable for any Distribution Period will
be computed on the basis of a 360-day year and the actual number of days elapsed
in such Distribution Period.

 

Except as otherwise described below, Distributions on the Capital Securities
will be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on January 7, April 7, July 7 and October 7 of each
year, commencing on July 7, 2004 (each, a “Distribution Payment Date”), and on
any earlier date of redemption, subject, in each case, to the Business Day
convention specified in the Declaration.  The Debenture Issuer has the right
under the Indenture to defer payments of interest on the Debentures by extending
the interest payment period for up to 20 consecutive quarterly periods (each
such extended interest payment period, together with all previous and future
consecutive extensions thereof, is referred to herein as an “Extension Period”)
at any time and from time to time on the Debentures, subject to the conditions
described below and in the Declaration and the Indenture.  No Extension Period
may end on a date other than a Distribution Payment Date or extend beyond the
Maturity Date, any Optional Redemption Date or the Special Redemption Date, as
the case may be.  During any Extension Period, interest will continue to accrue
on the Debentures, and interest on such accrued interest (such accrued interest
and interest thereon referred to herein as “Deferred Interest”) will accrue, at
an annual rate equal to the Coupon Rate applicable during such Extension Period,
compounded quarterly from the date such Deferred Interest would have been
payable were it not for the Extension Period, to the extent permitted by
applicable law.  At the end of any Extension Period, the Debenture Issuer shall
pay all Deferred Interest then accrued and unpaid on the Debentures; provided,
however, that prior to the termination of any Extension Period, the Debenture
Issuer may further extend such Extension Period, provided, that no Extension
Period (including all previous and further consecutive extensions that are part
of such Extension Period) shall exceed 20 consecutive quarterly periods.  Upon
the termination of any Extension Period and upon the payment of all Deferred
Interest, the Debenture Issuer may commence a new Extension Period, subject to
the requirements set forth herein and in the Declaration and the Indenture.  No
interest or Deferred Interest (except any Additional Amounts that may be due and
payable) shall be due and payable during an Extension Period, except at the end
thereof, but Deferred Interest shall accrue upon each installment of interest
that would otherwise have been due and payable during such Extension Period
until such installment is paid.

 

A-1-6

--------------------------------------------------------------------------------


 

As a consequence of any Extension Period, Distributions will be deferred.  If
Distributions are deferred, the Distributions due shall be paid on the date that
the related Extension Period terminates to Holders of the Capital Securities as
they appear on the books and records of the Trust on the regular record date
immediately preceding the Distribution Payment Date on which such Extension
Period terminates to the extent that the Trust has funds legally available for
the payment of such Distributions in the Property Account of the Trust.

 

The Capital Securities shall be redeemable, and shall be entitled to the
Liquidation Distribution, as provided in the Declaration.

 

A-1-7

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers the Capital Securities
evidenced by this Capital Security Certificate to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

 

 

 

 

 

 

 

 

 

(Insert address and zip code of assignee),

 

and irrevocably appoints
                                                                                                                                     
as agent to transfer the Capital Securities evidenced by this Capital Security
Certificate on the books of the Trust.  The agent may substitute another to act
for it, him or her.

 

 

Date:

 

 

 

 

 

Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Capital Security
Certificate)

 

 

Signature Guarantee:(1)

 

 

 

 

--------------------------------------------------------------------------------

(1) Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-1-8

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF COMMON SECURITY CERTIFICATE

 

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE  OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION.

 

EXCEPT AS SET FORTH IN SECTION 8.1(b) OF THE DECLARATION (AS DEFINED BELOW),
THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED.

 

A-2-1

--------------------------------------------------------------------------------


 

Certificate Number

 

[             ]

 

Number of Common Securities 310

 

Certificate Evidencing Common Securities

 

of

 

PPBI TRUST I

 

PPBI Trust I, a statutory trust created under the laws of the State of Delaware
(the “Trust”), hereby certifies that PACIFIC PREMIER BANCORP, INC. is the
registered owner (the “Holder”) of 310 common securities of the Trust
representing undivided beneficial interests in the assets of the Trust
(liquidation amount $1,000 per Common Security)(the “Common Securities”).  The
Common Securities represented hereby are issued pursuant to, and the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Common Securities shall in all respects be subject to, the
provisions of the Amended and Restated Declaration of Trust of the Trust, dated
as of March 25, 2004, among Steven R. Gardner, John Shindler and Kathrine
Duncan, as Administrators, Wilmington Trust Company, as Delaware Trustee,
Wilmington Trust Company, as Institutional Trustee, the Holder, as Sponsor, and
the holders from time to time of undivided beneficial interests in the assets of
the Trust, including the designation of the terms of the Common Securities as
set forth in Annex I to the Declaration, as the same may be amended from time to
time (the “Declaration”).  Capitalized terms used herein but not defined shall
have the meaning given them in the Declaration.  The Sponsor will provide a copy
of the Declaration and the Indenture to the Holder without charge upon written
request to the Sponsor at its principal place of business.

 

As set forth in the Declaration, when an Event of Default has occurred and is
continuing, the rights of the Holder of Common Securities to payment in respect
of Distributions and payments upon Liquidation, redemption or otherwise are
subordinated to the rights of payment of holders of the Capital Securities.

 

By acceptance of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

 

By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Common
Securities as evidence of undivided beneficial ownership in the Debentures.

 

This Certificate and the Common Securities evidenced hereby are governed by, and
shall be construed in accordance with, the laws of the State of Delaware,
without regard to principles of conflict of laws.

 

A-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trust has executed this Certificate this        day of
         , 2004.

 

 

PPBI TRUST I

 

 

 

By:

 

 

 

 

Name:

 

 

Title: Administrator

 

A-2-3

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF SECURITY]

 

Distributions payable on each Common Security will be identical in amount to the
Distributions payable on each Capital Security, which is at a floating rate of
interest per annum, which, with respect to any Distribution Period (as defined
herein), will be equal to LIBOR, as determined on the LIBOR Determination Date
for such Distribution Period (or, in the case of the first Distribution Period,
will be 1.11%), plus 2.75% (the “Coupon Rate”); provided, however, that the
Coupon Rate for any Distribution Period may not exceed the Interest Rate (as
defined in the Indenture) for the related Interest Period (as defined in the
Indenture).  Distributions in arrears for more than one Distribution Period will
bear interest thereon, compounded quarterly, at the applicable Coupon Rate for
each Distribution Period thereafter (to the extent permitted by applicable
law).  The term “Distributions”, as used herein, includes cash Distributions,
any such compounded Distributions and any Additional Amounts payable on the
Debentures, unless otherwise stated.  A Distribution is payable only to the
extent that payments are made in respect of the Debentures held by the
Institutional Trustee and to the extent the Institutional Trustee has funds
legally available in the Property Account therefor.  The amount of Distributions
payable for any Distribution Period will be computed on the basis of a 360-day
year and the actual number of days elapsed in such Distribution Period.

 

Except as otherwise described below, Distributions on the Common Securities will
be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on January 7, April 7, July 7 and October 7 of each
year, commencing on July 7, 2004 (each, a “Distribution Payment Date”), and on
any earlier date of redemption, subject, in each case, to the Business Day
convention specified in the Declaration.  The Debenture Issuer has the right
under the Indenture to defer payments of interest on the Debentures by extending
the interest payment period for up to 20 consecutive quarterly periods (each
such extended interest payment period, together with all previous and future
consecutive extensions thereof, is referred to herein as an “Extension Period”)
at any time and from time to time on the Debentures, subject to the conditions
described below and in the Declaration and the Indenture.  No Extension Period
may end on a date other than a Distribution Payment Date or extend beyond the
Maturity Date, any Optional Redemption Date or the Special Redemption Date, as
the case may be.  During any Extension Period, interest will continue to accrue
on the Debentures, and interest on such accrued interest (such accrued interest
and interest thereon referred to herein as “Deferred Interest”) will accrue, at
an annual rate equal to the Coupon Rate applicable during such Extension Period,
compounded quarterly from the date such Deferred Interest would have been
payable were it not for the Extension Period, to the extent permitted by
applicable law.  At the end of any Extension Period, the Debenture Issuer shall
pay all Deferred Interest then accrued and unpaid on the Debentures; provided,
however, that prior to the termination of any Extension Period, the Debenture
Issuer may further extend such Extension Period, provided, that no Extension
Period (including all previous and further consecutive extensions that are part
of such Extension Period) shall exceed 20 consecutive quarterly periods.  Upon
the termination of any Extension Period and upon the payment of all Deferred
Interest, the Debenture Issuer may commence a new Extension Period, subject to
the requirements set forth herein and in the Declaration and the Indenture.  No
interest or Deferred Interest (except any Additional Amounts that may be due and
payable) shall be due and payable during an Extension Period, except at the end
thereof, but Deferred Interest shall accrue upon each installment of interest
that would otherwise have been due and payable during such Extension Period
until such installment is paid.

 

A-2-4

--------------------------------------------------------------------------------


 

As a consequence of any Extension Period, Distributions will be deferred.  If
Distributions are deferred, the Distributions due shall be paid on the date that
the related Extension Period terminates to Holders of the Securities as they
appear on the books and records of the Trust on the regular record date
immediately preceding the Distribution Payment Date on which such Extension
Period terminates to the extent that the Trust has funds legally available for
the payment of such Distributions in the Property Account of the Trust.

 

The Common Securities shall be redeemable, and shall be entitled to the
Liquidation Distribution, as provided in the Declaration.

 

A-2-5

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers the Common Securities
evidenced by this Common Security Certificate to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Insert address and zip code of assignee),

 

and irrevocably appoints                   as agent to transfer the Common
Securities evidenced by this Common Security Certificate on the books of the
Trust.  The agent may substitute another to act for him or her.

 

 

Date:

 

 

 

 

 

Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Common Security
Certificate)

 

 

Signature Guarantee:(1)

 

 

 

 

--------------------------------------------------------------------------------

(1) Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-2-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY ACCREDITED INVESTORS

 

                        , [     ]

 

PACIFIC PREMIER BANCORP, INC.
PPBI Trust I
1600 Sunflower Ave., 2nd Floor
Costa Mesa, California 92626

 

Re:                   Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the “Capital Securities”) of PPBI Trust I (the “Trust”)

 

Ladies and Gentlemen:

 

In connection with our purchase of the Capital Securities, we confirm that:

 

1.             We understand that the Capital Securities of the Trust have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be offered or sold except as permitted in the following
sentence. We agree on our own behalf and on behalf of any investor account for
which we are purchasing the Capital Securities that, if we decide to offer, sell
or otherwise transfer any such Capital Securities prior to the date which is the
later of (i) two years (or such shorter period of time as permitted by Rule
144(k) under the Securities Act) after the later of (Y) the date of original
issuance of the Capital Securities and (Z) the last date on which the Trust or
any Affiliate (as defined in Rule 405 under the Securities Act) of the Trust was
the holder of any such Capital Securities (or any predecessor thereto) and (ii)
such later date, if any, as may be required by any subsequent change in
applicable law (the “Resale Restriction Termination Date”), then such offer,
sale or other transfer will be made only (a) to the Company or the Trust, (b)
pursuant to Rule 144A under the Securities Act, to a person we reasonably
believe is a qualified institutional buyer under Rule 144A (a “QIB”), that
purchases for its own account or for the account of a QIB and to whom notice is
given that the transfer is being made in reliance on Rule 144A, (c) pursuant to
an exemption from registration, to an “accredited investor” within the meaning
of subparagraph (a) (1), (2), (3), (7) or (8) of Rule 501 under the Securities
Act that is acquiring any such Capital Securities for its own account or for the
account of such an accredited investor for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act, (d) pursuant to offers and sales to a non-U.S.
Person that occur outside the United States pursuant to Regulation S under the
Securities Act, or (e) pursuant to another available exemption from the
registration requirements of the Securities Act, and in each of the foregoing
cases in accordance with any applicable state securities laws and any
requirements of law that govern the disposition of our property.  If any resale
or other transfer of the Capital Securities is proposed to be made pursuant to
clause (c) above, the transferor shall deliver a letter from the transferee
substantially in the form of this letter to the Institutional Trustee as
Transfer Agent, which shall provide as applicable, among other things, that the
transferee is an accredited investor within the meaning of subparagraph (a)(1),
(2), (3), (7) or (8) of Rule 501 under the Securities Act that is acquiring

 

B-1

--------------------------------------------------------------------------------


 

such Capital Securities for investment purposes and not for any distribution in
violation of the Securities Act. We acknowledge on our behalf and on behalf of
any investor account for which we are purchasing Capital Securities that the
Company and the Trust reserve the right prior to any offer, sale or other
transfer pursuant to clause (c) or (e) to require the delivery of any opinion of
counsel, certifications and/or other information satisfactory to PACIFIC PREMIER
BANCORP, INC.  (the “Company”) and the Trust.  We understand that the
certificates for any Capital Securities that we receive prior to the Resale
Restriction Termination Date will bear a legend substantially to the effect of
the foregoing.

 

2.             We are an accredited investor within the meaning of subparagraph
(a) (1), (2), (3), (7) or (8) of Rule 501 under the Securities Act purchasing
for our own account or for the account of such an accredited investor, and we
are acquiring the Capital Securities for investment purposes and not with view
to, or for offer or sale in connection with, any distribution in violation of
the Securities Act, and we have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Capital Securities, and we and any account for which we are
acting are each able to bear the economic risks of our or its investment.

 

3.             We are acquiring the Capital Securities purchased by us for our
own account (or for one or more accounts as to each of which we exercise sole
investment discretion and have authority to make, and do make, the statements
contained in this letter) and not with a view to any distribution of the Capital
Securities in violation of the Securities Act, subject, nevertheless, to the
understanding that the disposition of our property will at all times be and
remain within our control.

 

4.             In the event that we purchase any Capital Securities, we will
acquire such Capital Securities having an aggregate liquidation amount of not
less than $100,000 for our own account and for each separate account for which
we are acting.

 

5.             We acknowledge that we either (A) are not a fiduciary of a
pension, profit-sharing or other employee benefit plan or arrangement subject to
the Employee Retirement Income Security Act of 1974, as amended, or to Section
4975 of the Internal Revenue Code of 1986, as amended (a “Plan”), or an entity
whose assets include “plan assets” by reason of any Plan’s investment in the
entity and are not purchasing the Capital Securities on behalf of or with “plan
assets” by reason of any Plan’s investment in the entity and are not purchasing
the Capital Securities on behalf of or with “plan assets” of any Plan or (B) are
eligible for the exemptive relief available under one or more of the following
prohibited transaction class exemptions (“PTCEs”) issued by the U.S. Department
of Labor:  PTCE 96-23, 95-60, 91-38, 90-1 or 84-14.

 

6.             We acknowledge that each Plan, by its purchase of the Capital
Securities, will be deemed to have directed the Trust to invest in the junior
subordinated debt securities of the Company, and to have consented to the
appointment of the institutional trustee of the Trust.

 

7.             We acknowledge that the Company, the Trust and others will rely
upon the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agree that if any of our acknowledgments,
representations, warranties and agreements are no longer accurate, we shall
promptly notify the applicable Placement Agent. If

 

B-2

--------------------------------------------------------------------------------


 

we are acquiring any Capital Securities as a fiduciary or agent for one or more
investor accounts, we represent that we have sole discretion with respect to
each such investor account and that we have full power to make the foregoing
acknowledgments, representations and agreements on behalf of each such investor
account.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

 

 

 

 

 

 

(Name of Purchaser)

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

Upon transfer, the Capital Securities should be registered in the name of the
new beneficial owner as follows.

 

Name:

 

 

 

Address:

 

 

 

Taxpayer ID Number:

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TRANSFEROR CERTIFICATE
TO BE EXECUTED FOR QIBs

 

                    , [     ]

 

PACIFIC PREMIER BANCORP, INC.
PPBI Trust I
1600 Sunflower Ave., 2nd Floor, Costa Mesa, California 92626

 

Re:                   Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the “Capital Securities”) of PPBI Trust I (the “Trust”)

 

Reference is hereby made to the Amended and Restated Declaration of Trust of
PPBI Trust I, dated as of March 25, 2004 (the “Declaration”), among Steven R.
Gardner, John Shindler and Kathrine Duncan, as Administrators, Wilmington Trust
Company, as Delaware Trustee, Wilmington Trust Company, as Institutional
Trustee, PACIFIC PREMIER BANCORP, INC., as Sponsor, and the holders from time to
time of undivided beneficial interests in the assets of the Trust.  Capitalized
terms used but not defined herein shall have the meanings given them in the
Declaration.

 

This letter relates to $[                    ] aggregate liquidation amount of
Capital Securities which are held in the name of [name of transferor] (the
“Transferor”).

 

In accordance with Section 8.2(b) of the Declaration, the Transferor does hereby
certify that such Capital Securities are being transferred in accordance with
(i) the transfer restrictions set forth in the Capital Securities and (ii) Rule
144A under the Securities Act (“Rule 144A”), to a transferee that the Transferor
reasonably believes is purchasing the Capital Securities for its own account or
an account with respect to which the transferee exercises sole investment
discretion and the transferee and any such account is a “qualified institutional
buyer” within the meaning of Rule 144A, in a transaction meeting the
requirements of Rule 144A and in accordance with applicable securities laws of
any state of the United States or any other jurisdiction.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

 

 

 

 

 

(Name of Transferor)

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY NON-U.S. PERSONS

 

                      , [     ]

 

PACIFIC PREMIER BANCORP, INC.
PPBI Trust I
1600 Sunflower Ave., 2nd Floor, Costa Mesa, California 92626

 

Re:                   Purchase of $[SPECIFY] liquidation amount of MMCapSSM
(the “Capital Securities”) of PPBI Trust I (the “Trust”)

 

Reference is hereby made to the Amended and Restated Declaration of Trust of
PPBI Trust I, dated as of March 25, 2004 (the “Declaration”), among Steven R.
Gardner, John Shindler and Kathrine Duncan, as Administrators, Wilmington Trust
Company, as Delaware Trustee, Wilmington Trust Company, as Institutional
Trustee, PACIFIC PREMIER BANCORP, INC., as Sponsor, and the holders from time to
time of undivided beneficial interests in the assets of the Trust.  Capitalized
terms used but not defined herein shall have the meanings given them in the
Declaration.

 

This letter relates to $[                         ] aggregate liquidation amount
of Capital Securities which are held in the name of [name of transferor].

 

In accordance with Section 8.2(b) of the Declaration, we do hereby certify that
(i) we are not a “U.S. person” (as such term is defined in Rule 902 under the
Securities Act), (ii) we are not acquiring the Capital Securities for the
account or benefit of any U.S. person, and (iii) the offer and sale of Capital
Securities to us constitutes an “offshore transaction” under Regulation S under
the Securities Act.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

 

 

 

 

 

(Name of Transferee)

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

D-1

--------------------------------------------------------------------------------